Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 1 of 59




           V E:~. P IT E X I
                              LEGAL SOLUTIONS




                         Deposition of:
                Lora Darrisaw , M.D.
                         June 30, 2020


                        In the Matter of:

   Arreola, Rodrigo Vs. The Consolidated
     Government Of Columbus, Georgia




                    Ver:itext Legal Solutions
        800.808.4958 calendar-atl@veritext.com I 770.343.9696
        Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 2 of 59

                                        Lora Darrisaw M.D.
                                                    ,                           June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia

                                                                             Page 1

1                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
2                                   COLUMBUS DIVISION
3
               RODRIGO ARREOLA, as
4              parent of Hector Arreola,
               Deceased, and as Personal
5              Representative and
               Administrator of the                     CIVIL ACTION FILE
6              Estate of Hector Arreola,
               CONCEPCION ARREOLA, as                   NO. 4:19-cv-00005-CDL
 7             parent of Hector Arreola,
               and S.A., minor child of
 8             Jector Arreola, by next
               friend Jezreel Imee
 9             Custodio
10                      Plaintiffs,
11             vs.
12             THE CONSOLIDATED
               GOVERNMENT OF COLUMBUS,
13             GEORGIA, OFFICER MICHAEL
               AGUILAR, in his
14             individual and official
               capacity, OFFICER BRIAN
15             DUDLEY, in his individual
               and official capacity,
16             OFFICER AARON EVRARD, in
               his individual and
17             official capacity, and
               COLUMBUS POLICE
18             DEPARTMENT CHIEF OF
               POLICE RICHARD T. BOREN,
19             in his individual and
               official capacity,
20
                            Defendants.
21
22
23                                         DEPOSITION OF
24
25                                     LORA. DARRISAW,          M.D.


                                     Veritext Legal Solutions
     800.808.4958                                                               770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 3 of 59

                                      Lora Darrisaw M.D.          ,           June 30, 2020
            Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                    Page 2                                                  Page 4
                                                             1 Defendant’s
 2                                                           2 Exhibit Dl Midtown Medical Center Discharge 108
 3                                                           3          Summary
 4              DEPOSITION OF                                4
 5             LORA DARRISAW, M.D.                            5
 6                                                            6
 7
                                                              7
 8
                                                              8
 9
                                                              9          INDEX OF EXAMINATION
10                 June 30, 2020
11                  9:59 am.                                 10
12                                                           11 Examination by Mr. Post               6
13                                                           12 Examination by Mr. Clark              89
14                                                           13
15                                                           14
16             3121 Panthersville Road                       15
                 Decatur, Georgia                            16
17                                                           17
18                                                           18
19
                                                             19
20
                                                             20
21
                                                             21
           Tracy A. Williams, B-2168, RPR
22                                                           22
23                                                           23
24                                                           24
25                                                           25
                                                    Page 3                                                     Page 5
                INDEX OF EXHIBITS                             1 APPEARANCES OF COUNSEL:
 2                                                            2 On behalf of the Plaintiffs:
 3 EXHIBIT       DESCRIPTION                     PAGE         3      MARK C. POST, ESQ.
 4 Exhibit 1 Amended Notice of Taking             6           4      Mark Post Law, LLC
 5            Deposition Duces Tecum of                       5      Suite F
 6            Dr. Lora Darrisaw                               6      3 Bradley Park Court
 7   Exhibit 2    Subpoena to Produce Documents,     6        7      Columbus, Georgia 31904
 8            Information, or Objects or to                   8      (706)221-9371
 9            Permit Inspection of Premises in                9 On behalf of the Defendants:
10            a Civil Action                                 10        JAMES C. CLARK, JR., ESQ.
11   Exhibit 3    Curriculum Vitae of Lora A.    14          11        ALAN SNIPES, ESQ. (Via speakerphone)
12            Darrisaw, M.D.                                 12        Page, Scrantom, Sprouse, Tucker &
13   Exhibit 4 Record of Medical Examiner         26         13        Ford, P.C.
14   Exhibit 5 H. Arreola Material Reviewed       26         14        Synovus Centre, Third Floor
15   Exhibit 6 Official Coroner’s Report       29            15        1111 BayAvenue
16            dated 3/22/17                                  16        Columbus, Georgia 31901
17   Exhibit 7 Medical Examiner’s Official       30          17        (706) 324-0251
18            Report dated 3/22/17                           18
19   Exhibit 8 Lab Official Report dated 3/24/17 31          19
20 Exhibit 9       Lab Official Report dated 1/19/17 31      20         (Pursuant to Article 10(B) of the Rules and
21   Exhibit 10    Lab Official Report dated 1/26/17 32      21   Regulations of the Georgia Board of Court Reporting
22   Exhibit 11    Draft Copy of Dr. Darrisaw’s Report 32    22   a written disclosure statement was submitted by the
23   Exhibit 12    Georgia Bureau of Investigation’s 34      23   court reporter to all counsel present at the
24           Fee   Schedule                                  24   proceeding.)
25   Exhibit 13    CD of Open Records              77        25

                                                                                                     2 (Pages 2 5)
                                                                                                                 -


                                            Veritext Legal Solutions
800.808.4958                                                                                          770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 4 of 59

                                        Lora Darrisaw M.D.          ,           June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                      Page 6                                                        Page 8
 1         (Plaintiffs’ Exhibit 1 and Exhibit 2 were            1 me know that so I can rephrase it or restate it, if
 2   marked for identification.)                                2 you don’t mind.
 3              LORA DARRISAW, M.D.,                            3    A. Absolutely, yes, sir.
 4   having been first duly sworn, was examined and             4      MR. CLARK: You’ve got more trial
 5   testified as follows:                                      5 experience than anybody here, it sounds like.
 6         MR. POST: This will be the deposition of             6 You’ve testified 250 times.
 7   the Dr. Lora Darrisaw taken by the plaintiffs for          7        THE WITNESS: 15.
 8   purposes of discovery and all purposes allowed by          8        MR. CLARK: Oh, I thought you said 250.
 9   law. The deposition is taken by agreement of counsel       9        THE WITNESS: I’m sorry. Did you miss it?
10   and pursuant to notice.                                   10        THE COURT REPORTER: I have 215.
11                  EXAMINATION                                11        THE WITNESS: Yeah,215.
12   BY MR. POST:                                              12        MR. CLARK: Oh, 215. Okay. Gotcha.
13      Q. Dr. Darrisaw, ifyou would, tell the --              13 BY MR. POST:
14           MR. CLARK: Can we    -- objections? We’re         14   Q. Are you suffering from any physical or
15  going to, as we’ve done in the other depositions,          15 mental condition today that would cause not be able
16 just reserve except form of question and                    16 to testify truthfully and fully, Doctor?
17 responsiveness of the answer? Is that agreeable?            17     A. No, sir.
18        MR. POST: Yes.                                       18     Q. And you’re not under the influence of any
19 BY MR. POST:                                                19 drugs or alcohol that would affect your ability to
20   Q. Dr. Darrisaw, if you would tell the court              20 testify truthfully and completely; is that right?
21 reporter your name and spell it for her, if you             21     A. No, sir. Correct.
22 would?                                                      22     Q. Where do you live, Dr. Darrisaw? And just
23     A. Yeah. My name is Lora, L-o-r-a, is my                23 the general area is fine, not the specific address.
24 first, Darrisaw, D-a-r-r-i-s-a-w.                           24     A. Sure. I live in Snellville, Georgia.
25     Q. And, Dr. Darrisaw, I expect you’ve given             25     Q. And are you married?
                                                      Page 7                                                            Page 9
 1 depositions before, correct?                                         A. Yes, sir.
 2    A. That’s correct.                                        2       Q. What’s your spouse’s employment?
 3    Q. Obviously, you know you’re under oath                  3       A. He is a mathematics professor.
 4 today, right?                                                4       Q. Where?
 5    A. Correct.                                               5       A. At Georgia State University.
 6    Q. And you know that this testimony is just as            6       Q. Has he been employed there for a while?
 7 important as trial testimony, right?                         7       A. Yes, sir.
 8    A. Correct.                                               8       Q. How long approximately?
 9    Q. I would ask that you wait until I finish my            9       A. Since 2001.
10 question to answer, and I’ll try to let you finish          10       Q. Do you have any children?
11 your answer before I ask another question. Lawyers          11       A. Yes, sir.
12 are bad about that sometimes. So I will do my best          12       Q. Ages, approximately?
13 to do that, if you’ll try as well. Is that okay with        13       A. How old are they? Born in 1986. What is
14 you?                                                        14   that? I think they’re 33, 31, 26, and 21. Close
15    A. Absolutely.                                           15   enough?
16    Q. How many times have you given depositions,            16       Q. That’s close enough. And, really, what I’m
17 approximately? Do you have any idea?                        17   interested in is who they’re employed by. And I’m
18      A. 25.                                                 18   also going to ask you generally where they live. But
19      Q.What about jury trials?                              19   start with their employment and go from eldest to
20    A. 215.                                                  20   youngest.
21    Q. Do you have any difficulty with hearing?              21       A. The oldest lives in Carbondale, Illinois,
22    A. No, I do not.                                         22   and he’s a graduate student at Southern Illinois
23     Q. For any reason you think that you didn’t             23   University. My oldest daughter lives in Alpharetta.
24 fully understand a question I ask or didn’t                 24   I’m not sure the name of the company that she works
25 completely hear it or even if it’s just unclear, let        25   for. My second oldest daughter lives in Canton,

                                                                                                         3 (Pages 6       -   9)
                                             Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 5 of 59

                                              Lora Darrisaw M.D.   ,                                    June 30, 2020
            Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                    Page 10                                                         Page 12
 1 Georgia, and she’s employed with Sysco. And my             1 office for the GBI for how many years?
 2 youngest daughter lives in Loganville, and she is an       2    A. Since July 2001.
 3 undergraduate student at Embiy-Riddle University.          3    Q. And you’ve performed autopsies regularly
4      Q. That’s an engineering and aeronomics type           4 since July of 2001 for the GBI; is that right?
 5 school; is that correct?                                   5    A. That’s correct.
 6     A. Aeronautics, yes.                                   6    Q. Do you have an estimate of how many
 7     Q. And the reason I ask that is chiefly to in          7 autopsies you have performed in your career with the
 8 case we pick a jury in this case to see if anybody in  8 GBI?
 9 your family is in the Middle District of Georgia, and  9   A. Over 5,000.
10 if there would be any employment conflicts, that type 10   Q. The GBI Medical Examiner’s Office serves
11 of thing.                                                  11 153 of the 159 counties in Georgia; is that right?
12    A. Sure.                                                12    A. In and about that amount, yes.
13    Q. Not trying to get too deep into your                 13    Q. And you supervise or set out rules for some
14 personal life. By whom are you currently employed?         14 of the others; is that right, some of the other
15    A. I’m employed by the Georgia Bureau of                15 counties that have medical examiner’s offices?
16 Investigations Medical Examiner’s Office.                  16    A. No, only ours. The other counties that
17     Q. And what is do you have a title?
                        --                                    17 have medical examiner’s office, we don’t have any
18     A. Yes, sir. My title is director of                   18 jurisdiction over, as far as I know.
19 pediatric forensic pathology.                              19    Q. As far as you know?
20     Q. What does that mean?                                20       A. Correct.
21     A. It means that I have administrative                 21       Q. Okay. So you just essentially handl the
22 obligations and duties as it relates to our                22 GBI’s business yourself?
23 pediatrics deaths, and I oversee two of the programs       23    A. Correct.
24 that our office is involved with with Emory                24    Q. So what would you say are your areas of
25 University’s fellowship programs. I will say it does       25 expertise?
                                                    Page 11                                                         Page 13
 1 not mean that that I only do pediatric autopsies.           1       A. My areas of expertise are in forensic
 2    Q. And how long have you been in this                    2 pathology and pediatric pathology.
 3 particular position with the Georgia Bureau of              3    Q. Have you ever been qualified as an exper
 4 Investigation?                                              4 in any other discipline?
 5     A. That particular title I’ve held since 2014,       5         A. No, sir.
 6   I believe around October of 2014.                      6         Q. Did you bring your curriculum vitae with
 7       Q. You do autopsies, obviously?                    7      you or your--
 8       A. Correct.                                        8         A. Yes, sir.
 9       Q. And you’re a forensic pathologist?              9         Q. also known as your résumé?
                                                                           --


10       A. Correct.                                       10         A. Yes, sir.
11       Q. Can you tell us what a forensic pathologist    11          Q. Do you have any extra copies of these?
12   is and what you do?                                   12         A. There may be one in the packet. Let me
13       A. Sure, A forensic pathologist specializes       13      see.
14   in doing autopsies on individuals who die under       14          Q. Ijust know the defense lawyer would
15   either suspicious circumstances or they may die unde 15       probably like to look at it as we talk about it.
16   circumstances where the cause of manner of death an 16              MR. CLARK: Thank you.
17   not immediately evident based upon their history or 17        BY MR. POST:
18   the circumstances by which they die. They involve 18              Q. How many times have you testified as an
19   cases where people died from up unnatural deaths,     19      expert in forensic pathology?
20   such as suicides or homicides or accidents; deaths in 20         A. The 215.
21   which people died in custody or under the influence 21           Q. All of those 215 were with regard to
22   of drugs. So there’s a wide variety of types of       22      forensic pathology, correct?
23   deaths that come to the attention of a forensic       23         A. Correct.
24   pathologist.                                          24         Q. And when I say “testified,” I meant trials,
25       Q. And you’ve been in the medical examiner’s      25      and that’s you answered    --




                                                                                                    4 (Pages 10       -   13)
                                            Veritext Legal Solutions
800.808.4958                                                                                            770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 6 of 59

                                      Lora Darrisaw M.D.                 ,    June 30, 2020
            Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                          Page 14                                                             Page 16
 I     A. Correct.                                                  1    Q. And you got your B.S. in electrical
2      Q. --just to be clear.                                       2 engineering in December of 1985, correct?
3         MR. POST: We’ll mark this as Plaintiffs’                  3    A. Correct.
4 Exhibit 3. I had already prernarked a couple more.                4    Q. That’s a pretty big change to go from being
5       (Plaintiffs’ Exhibit 3 was marked for                       5 an engineer to graduate school and molecular biology
6 identification.)                                                  6 and then into being a doctor.
7 BY MR. POST:                                                      7    A. Well, I wasn’t an engineer. That’s just
8     Q. Doctor, I’m showing you Plaintiffs’ Exhibit                8 the major that I selected. I was always premed and
 9 No. 3. That’s the curriculum vitae that you just                 9 undergraduate.
10 handed me; is that right?                                        10    Q. I guess that’s the equivalent having to me
11    A. That’s correct.                                            11 having an economics degree, which doesn’t mean a lot.
12     Q. And is that up to date for your background,               12       Civil Air Patrol, tell me about that.
13 your education, and everything on it?                            13    A. The Civil Air Patrol is responsible for
14     A. It’s up to date through 2019, and I would                 14 search-and-rescue missions throughout the state
15 say about March or April of 2019.                                15 primarily.
16     Q. It’s up to date and accurate through that                 16       Q. Do you fly?
17 date, right?                                                     17       A. I have a private pilot’s license. It
18      A. Correct.                                       18             hasn’t been active in a few years, so. But, yes, I
19      Q. I see on here that it says you were            19             do have a private pilot’s license.
20   associate medical examiner from July 2002 until July 20                Q. That was interesting.
21   of 2009?                                             21                   MR. CLARK: Back in the day, that was our
22      A. Correct.                                       22             protection, Civil Air Patrol.
23      Q. I think you said you were employed by the      23                   THE WITNESS: Yes.
24   GBI in July of 2001?                                 24                   MR. CLARK: My grandfather was in it in
25      A. Yes.                                           25             World War II.
                                                          Page 15                                                             Page 17
 1     Q.So--                                                        1 BY MR. POST:
 2     A. From July 2001 to 2002, I was the forensic                 2    Q. Has a Court ever declined to qualify you as
 3 pathology fellow. I did my fellowship here. And                   3 an expert in forensic pathology?
 4 then I was employed as an associate medical examiner.             4    A. No, sir.
 5 So I’ve been at the GBI since July 2001.                          5    Q. To your knowledge, has your testimony ever
 6    Q. Understand. You actually attended Columbus                  6 been restricted by a court by virtue of a Daubert
 7 State University for a master’s in public                         7 motion or a similar motion?
 8 administration; is that right?                                    8       A. I think I’m only aware that I’ve been
 9    A. That’s correct.                                             9 restricted only to testify as it relates to forensic
10    Q. Did you do that in person or online?                       10 pathology andlor pediatric pathology.
II    A. It was in person.                                          11       Q. Did you bring with you a list of your
12    Q. So you’re quite familiar with Columbus or                  12 depositions or trials?
13 somewhat --                                                      13    A. No, I did not.
14    A. Well, somewhat. It was a program that they                 14    Q. Well, let me just ask you this: In the
15 offered for employees at the GBI. So we had                      15 course of the trials and depositions that you have
16 occasions where we would go down there for a week and            16 experienced in your career, did any of them involve
17 do a whole course in a week. So I wasn’t there as a              17 deaths of suspects that were detained or in the
18 studentona--                                                     18 custody of law enforcement?
19   Q. Not on a regular basis?                                     19    A. No, sir. I did not see that in my records,
20   A. Correct, yeah. For the weeks that I was                     20 which and that’s what I I understood that to
                                                                                  --                     --


21 there, I was familiar with only going from the hotel             21 mean that I should bring anything that related to
22 to the school.                                                   22 *billed trials. That’s why I don’t have a copy
23     Q. So you went to the Medical College of                     23 today. And I didn’t see any record that I testified
24 Wisconsin, Are you from Wisconsin originally?                    24 in such cases in the past.
25     A. Yes, sir. I’m from Milwaukee, Wisconsin.                  25    Q. Okay. And I was going to go through that
                                                                                                                  5 (Pages 14   -   17)
                                               Veritext Legal Solutions
800.808.4958                                                                                                           770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 7 of 59

                                      Lora Darrisaw M.D.       ,              June 30, 2020
            Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                   Page 18                                                    Page 20
1 list in Exhibit A in a few minutes, so we’ll do that,      1 say whether that was a cause of death or not; is that
2 and I’ll circle back around to that.                       2 correct?
3     A. Okay. Sure.                                         3       MR. CLARK: Let me object to the form as
4         MR. CLARK: Is it Exhibit A or Exhibit 1?           4 leading.
5         MR. POST: A.                                       5       MR. POST: This is cross-examination. So
6         MR. CLARK: Exhibit A? I didn’t see what            6 I’m entitled--


7 you premarked. What do you have an A and B            7        MR. CLARK: It’s not your witness. I don’t
8 premarked? I’m sorry. I don’t mean to interrupt,      8 any you’re entitled to lead.
9    but I’m a little confused on --                    9        MR. POST: I think it’s your witness, but
10         MR. POST: Exhibit 1 and 2 are plaintiffs’   10 inanyevent--
11   exhibits. When I’m talking about Exhibit A, it’s  11        MR. CLARK: You noticed the deposition.
12   what was attached to the notice of deposition and 12 It’s my witness?
13   also attached to the subpoena.                    13        MR. POST: Well, she’s associated --
14         MR. CLARK: Okay. So it’s Exhibit A to       14        MR. CLARK: I object to the form
15   1 --to Exhibit 1 and 2.                           15        MR. POST: She’s associated with you under
16         MR. POST: That’s correct. Exactly.          16 Rule 611. So believe I’m entitled to lead. In any
17         MR. CLARK: Sorry.                           17 event, objection --
18         MR. POST: And I’ll have a copy for you.     18        MR. CLARK: How is she associated with me?
19         MR. CLARK: Yeah, no problem. I didn’t       19        MR. POST: The objection is noted.
20   mean to interrupt. I just wasn’t following.       20        MR. CLARK: I represent the CCG and some
21         MR. POST: I’ll come back to it and give     21 Columbus Police Department officers.
22   you a copy in a minute, Jimmy.                    22        MR. POST: Well, we can fight about that
23   BY MR. POST:                                      23 later.
24      Q. Are you familiar with the syndrome known as 24 BY MR. POST:
25   excited delirium, Doctor?                         25      Q. If you would answer the question, Doc.
                                                   Page 19                                                       Page 21

 1      A. I’m familiar with that terminology. Yes, I        1    A. Yeah, as much as I would keep my answer,
 2   am.                                                     2 the answer that I provided.
 3      Q. Okay. And can you tell us what the                3    Q. Some of the behaviors that we’ve been told
 4 symptoms and behaviors associated with excited        4     are associated with excited delirium include bipolar
 5 delirium are, at least?                               5     disorder, schizophrenia, chronic use of cocaine,
 6     A. Well, I will say I’m not an expert on it.      6     methamphetamine, alcohol, or adverse reactions to
 7 I’m familiar with the fact that it’s a state of       7     medications and head trauma. Would that be
 8 hyperactivity. Oftentimes when someone is under th 8        consistent with your understanding of behaviors
 9 influence of drugs, certain types of drugs, they      9     associated with excited delirium?
10 oftentimes have elevated temperature, elevated blood 10         MR. CLARK: Object to form.
11 pressure, elevated heart rate. But I’m not an expert 11         THE WITNESS: Yes, sir.
12 in excited delirium.                                 12     BY MR. POST:
13       MR. CLARK: So just for the record, I’ll        13         Q. In some of the symptoms of excited delirium
14 object to the question and the responsiveness. She’s 14     that we have -- that have been described to us in
15 stating she’s not an expert in that field.           15     some of the depositions and some of the materials we
16 BY MR. POST:                                         16     have associated with this case are superhuman
17     Q. Well, Doctor, let me ask you this -- and      17     strength; imperviousness to pain; hyperthermia -- and
18 I’m not asking you to be an expert in the field of   18     just to be clear, hyperthermia -- sweating;
19 excited delirium. I’m asking you as an expert        19     aggressive, bizarre, or violent behavior; paranoia;
20 forensic pathologist. Ifyou encountered excited      20     hyperactivity; sometimes hallucinations; confusion;
21 delirium and found that to be a cause -- you could   21     disorientation, and that sort of thing. Is that
22 find that to be a cause of death in a situation; is  22     consistent with your understanding of excited
23 that true?                                           23     delirium as well?
24     A. That’s correct.                               24        A. I am familiar with those activities being
25     Q. And you know enough about it to be able to 25        associated with excited delirium, yes, I am.

                                                                                                   6 (Pages 18 -21)
                                            Veritext Legal Solutions
800.808.4958                                                                                          770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 8 of 59

                                                   Lora Darrisaw M.D.    ,     June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                          Page 22                                                              Page 24
 I     Q. And can you tell us what positional or                    1 Chris Moreland, Officer Aguilar, Officer Dudley,
 2 compressional affixation is?                                     2 Officer -- I believe his name is pronounced Evrard,
 3    A. Positional asphyxia is something where you                 3 E-v-r-a-r-d, Officer Oaks, and Mr. Raymond Tarvin.
 4 are unable to gain enough oxygen when you’re in a                4       I reviewed Office of Professional Standards
 5 certain position. That’s the basic definition of it.             5 investigative summary, Dr. Sperry’s opinion letter, a
 6 It means it’s asphyxia as the general underlying                 6 document that is -- was titled Plaintiffs’ Statement
 7   abnormality. That means that you can’t get enough               7   of Facts and Response to Defendants’ Statement of
 8   oxygen to your brain. And position just means you’re            8   Disputed Facts. And body cam videos ofOfficer
 9   in some position that impedes your ability to get               9   Evrard, Officer Aguilar, and Officer Dudley. And
10   oxygen to your brain.                                          10   those are all provided to me by you.
11      Q. Okay. And what does compressional                        11      Q. Okay. And, obviously -- well, I have
12 afixiation?                                                      12   marked Plaintiffs’ Exhibit 1, which is an amended
13      A. They can somewhat be used interchangeably                13   notice of taking deposition duces tecum of Dr. Lora
14 sometimes but more specifically the compression means            14 Darrisaw. I’m going to hand that to you, and I’m
15 that you’re being compressed. So you may not be in a             15 going to give a copy of to --well, let me do it this
16 specific position, but ifsomeone sits on your chest,             16   way -- and also Plaintiffs’ Exhibit 2 which is the
17 for instance, they’re compressing your ability to                17   subpoena to produce document and information which
18 breathe.                                                         18   has the same Exhibit A attached to it as is attached
19     Q. And is that dangerous?                                    19   to the notice here as a notice of deposition. You
20       MR. CLARK: Object to form.                                 20   received both of those; is that correct, Doctor?
21       THE WITNESS: If your breathing is                          21      A. That’s correct.
22 impaired, well, yes. It’s a risk factor for death                22       Q. And you brought some things with you,
23 for sure.                                                        23   obviously, for the deposition today. You brought us
24 BY MR. POST:                                                     24 your curriculum vitae, which is Exhibit -- or No. 2
25    Q. Are you familiar with sudden in-custody                    25 on Exhibit A. Did you bring the autopsy photos with

                                                          Page 23                                                              Page 25
 1 deaths due to restraint or other factors?                         I you?
 2    A. Yes.                                                        2    A. The packet of things that I brought with me
 3    Q. What are some of the symptoms that you                      3 today were supplied to me by the medical examiner’s
 4 would watch for to be on alert that that could occur?             4 office. I have a disc here from Open Records, and
 5       MR. CLARK: Object to form. When you say                     5 it’s my assumption that the autopsy photos are on
 6 “you,” are you asking her what she looks for to be                6 here. But I am not 100 percent sure.
 7 alerted as to, or are you -- object to the form of                7    Q. We’ll take a look at that shortly.
 8 the question.                                                     8    A. Okay.
 9       MR. POST: What one would look for.                          9    Q. And you said you brought the report ofthe
10          MR. CLARK: Object to the form of that                   10 medical examiner, correct?
11   question. Who is “one”?                                        II    A. Correct.
12          MR. POST: Any--                                         12       MR. CLARK: Do we have--let’s go off the
13         THE WITNESS: I don’t know the answer to                  13 record for a second.
14   that.                                                          14       (A recess was taken from 10:28 am.
15   BY MR. POST:                                                   15 to 10:51 am.)
16       Q. What materials have you reviewed to prepare             16 BY MR. POST:
17   for this deposition?                                           17    Q. Dr. Darrisaw, thank you for making those
18       A. I reviewed my autopsy report. I reviewed                18 copies. We were going through Exhibit A when we
19   our initial record ofthe medical examiner, which is            19 stopped to make copies. And we discovered while you
20   called a ROAM. And then I have a document of several           20   were making the copies that none of us has a DVD or
21   other things that I reviewed which were provided by            21   CD player on our laptops. So we’re going to assume
22   you and your office. That included a 911 transcript,           22   the autopsy photos are on that disc. I’ll take it
23   Piedmont Columbus Regional medical records,                    23   with me and find out and then send a copy to --
24   St. Francis Hospital medical records, Office of                24         MR. CLARK: Is that her only disc?
25   Professional Standard Interviews of Alan Tarvin,               25         THE WITNESS: That was the disc prepared --

                                                                                                              7   (Pages 22 25)  -



                                                 Veritext Legal Solutions
800,808.4958                                                                                                       770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 9 of 59

                                        Lora Darrisaw M.D.               ,      June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                          Page 26                                                            Page 28
   the whole packet of information was prepared per                 1 medical examiner’s office takes that call, gets the
 2 Exhibit A for me to bring with me to the deposition.             2 information about the death. And that is the initial
 3       MR. POST: It was a response to my                          3 narrative in this document. And as I say, as things
 4 subpoena.                                                        4 happen, maybe a relative calls and someone asks for
 5      TFIE WITNESS: Yeah, it was a response. It                   5 information, that is going to be added. It’s
 6 was never indicated we should bring multiple copies              6 considered a fluid working document.
 7 but, yes --                                                      7      For instance, I had a phone call with you
 8       MR. CLARK: Could we -- could you make                      8 yesterday or Sunday. And that, I added.
 9 copies for us if that CD goes with you?                           9       Q.  Right.
10      THE COURT REPORTER: Production can, yeah.                   10       A. So that may not be in this particular copy,
11       MR. POST: Let’s go off the record.                         11   but that -- the Record of the Medical Examiner stays
12       (Off-the-record discussion.)                               12   as a fluid document.
13 BY MR. POST:                                                     13       Q. Understood. And that Record of the Medical
14    Q. So we have a number of things that you                     14   Examiner, Plaintiffs’ Exhibit No. 4, is the document
15 brought with you today. Obviously, one of them is                15   that you would have had access to and the information
16 the report ofthe medical examiner, correct?                      16   you would have had access to on January the 11th of
17     A. Correct.                                                  17   2017, when you performed the autopsy?
18    Q. I’m going to mark that-- I think we’re on                  18       A. Yes, sir. Well, at least this initial
19 Exhibit 4.                                                       19   summary. Obviously, not added stuff.
20     MR. POST: Let’s go off the record.)                          20       Q. Right. That’s all you would have had
21     (Off-the-record discussion.)                                 21   access to at that time other than --
22     (Plaintiffs’ Exhibit 4 and Exhibit 5 was                     22       A. At that particular time, yes, sir.
23 marked for identification.)                                      23       Q. Thank you. And Plaintiffs’ Exhibit No. 5
24 BY MR. POST:                                                     24 is the list of materials that you’ve alreadywent
25     Q.   Dr. Darrisaw, we were going through what                25 over with us that you reviewed for this deposition,

                                                          Page 27                                                            Page 29
 1 you brought to this deposition. I’m going to show                 1 which was received from me?
 2 you what’s been marked as Plaintiffs’ Exhibit No. 4,              2    A. I should say with the exception of the
 3 which is entitled with a GBI case number and states    3 investigative summary. I received that from my
 4   “Record of Medical Examiner.” Can you tell us what 4 office.
 5   that is, please?                                     5        MR. CLARK: Does your file reflect a
 6       A. The record of medical examiner begins with    6 date                  --


 7   the narrative that’s prepared by the investigator    7        THE WITNESS: That I received those?
 8   that is initially informed of the death of an        8        MR. CLARK: for these materials on
                                                                                                --


 9   individual. And they have a narrative of the         9 Exhibit   5?
10   circumstances and information as provided by the    10        THE    WITNESS: I don’t understand.
11   coroner of the county.                              11        MR.   CLARK:       And I’m sorry I’mjumping in.
12          And then this is considered a fluid          12 But  I know    you  got a list of things that were
13   document because it has things and information      13 received      this Exhibit --5 were things that were
14   provided as it relates to the case that is added to 14 received   from   Mark   Post’s office, the way I
15   the Record of the Medical Examiner.                 15 understand it. And I’m just curious does your file
16       Q. Okay. And when you say the investigator      16 reflect when these items, I through 10, were
17   collects that information, you mean it’s a GBI      17 received.
18   investigator that collects --                       18        THE WITNESS: No, sir. I received an
19       A. The medical examiner’s office death          19 e-mail with a link to a Dropbox. And, no, I do not
20   investigator specialist.                            20 have I did not print that e-mail, no.
                                                                                  --


21       Q. Okay. And essentially what they do is they 21          MR. CLARK: Okay.
22   call the coroner and get a report about what the    22        (Plaintiffs’ Exhibit 6 was marked for
23   coroner knows happened.                             23 identification.)
24       A. The coroner calls. The coroner calls in      24 BY MR. POST:
25   the death. A death investigator specialist in our   25     Q. All right. Plaintiffs’ Exhibit 6, can you
                                                                                                             8 (Pages 26       -   29)
                                               Veritext Legal Solutions
800.808.4958                                                                                                      770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 10 of 59

                                     Lora Darrisaw M.D.             ,        June 30, 2020
           Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                     Page 30                                                         Page 32
 1 tell us what that is, please, ma’am?                        1 identification.)
 2     A. This is a copy ofmy initial official                 2 BY MR. POST:
 3 autopsy report that is dated 3/22/20 17.                    3     Q. And Plaintiffs’ Exhibit 10?
 4     Q. And Plaintiffs’ Exhibit 6 is a seven-page            4    A. This is the official report of the
 5 document, and it contains a Department of Forensic          5 postmortem toxicology service.
 6 Services Case No. 20 XX-XXXXXXX. That’s three zeros         6       (Plaintiffs’ Exhibit 11 was marked for
 7 in there; is that correct?                                  7 identification.)
 8     A. Correct.                                             8 BY MR. POST:
 9        (Plaintiffs’ Exhibit 7 was marked for                9        Q. And Plaintiffs’ Exhibit No. 11?
10 identification.)                                            10       A. This is a draft copy of the amended autopsy
11 BY MR. POST:                                                11 report.
12      Q. I’m showing you what’s been marked as               12     Q. Okay. I’m going to talk to you about that
13 Plaintiffs’ Exhibit 7. Could you tell us what that          13 later in the deposition. But when will the draft
14 is?                                                         14 turn into an official report?
15      A. This is stapled together just because I             15     A. Our administrative assistant of this office
16 stapled them together. But on Page 1 of this is the         16 has requested that it be peer-reviewed today as the
17 official what’s considered peer review document that        17 draft was completed yesterday. So the peer review is
18 was prepared by Dr. Eisenstat. He peer-reviewed this        18 being requested to be done today, and she indicated
19 initial autopsy, and that’s his official report of          19 that she could get an e-mail and e-mail you guys a
20 that,                                                       20 copy of the final, ifyou’d like
21        Page 2 of this is an e-mail sent to                  21   Q. That would be great. That was going to be
22 Brittany Roberts from Tyler Cashbaugh. And then the         22 my next question. You anticipated it. Thank you.
23 remainder of this packet is the Office of                   23      Did you review any of the use-of-force
24 Professional Standards Investigative Summary that I         24 expert reports in this case?
25 reviewed.                                                   25    A. Not that I’m aware of. I don’t know what
                                                     Page 31                                                          Page 33
 1     Q. And that’s actually No. 4 on the list of              1   those are.
 2 Plaintiffs’ Exhibit 4, correct?                              2       Q. Do you hold yourself out as a use-of-force
 3     A. Correct, yes.                                         3   expert, that is, an expert in the -- in proper police
 4     Q. And that was received from the defense                4   practices and techniques?
 5 lawyer, Tyler Cashbaugh via e-mail; is that right?           5       A. No, I am not.
 6    A. Yes.                                                   6       Q. So it would be outside ofyour area of
 7       (Plaintiffs’ Exhibit 8 was marked for                  7   expertise to suggest or give an opinion whether
 8 identification.)                                             8   police officers’ use of force was proper or improper;
 9 BY MR. POST:                                                 9   is that right?
10    Q. And I’m showing you what’s been marked as             10       A. That’s correct.
11 Plaintiffs’ Exhibit 8 that you brought for us. What         11       Q. Did you review any of the expert reports in
12 is that?                                                    12   this case, specifically the report by Dr. Tom Newman?
13     A. This is a Division of Forensic Sciences              13       A. No, sir, I did not.
14 official report of-- the requested service listed           14       Q. And indicated earlier, I think, that you
15 here is glass.                                              15   did review the report by Dr. Kris Sperry; is that
16    Q. And that’s fine. That’s good enough.                  16   right?
17       (Plaintiffs’ Exhibit 9 was marked for                 17       A. That’s correct.
18 identification.)                                            18       Q. You and Dr. Sperry were colleagues at one
19 BY MR. POST:                                                19   time; is that correct?
20   Q. And Plaintiffs’ Exhibit 9, can you identify            20       A. Correct,
21 that for us?                                                21       Q. Worked in the same office here at the GBI
22    A. This is the official report of the Division           22   in the medical examiner’s office; is that right?
23 of Forensic Science’s service for postmortem blood          23       A. That’s correct,
24 alcohol.                                                    24       Q. At the time, you knew Dr. Sperry to be an
25       (Plaintiffs’ Exhibit 10 was marked for                25   expert in the field of forensic pathology; is that

                                                                                                        9 (Pages 30 33) -



                                             Veritext Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 11 of 59

                                       Lora Darrisaw M.D.            ,         June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                      Page 34                                                      Page 36
1    right?                                              I which   I believe you identified earlier as your report
2       A. Correct.                                      2 from the autopsy performed on Hector Arreola; is that
3       Q. Did anybody share Dr. Sperry’s deposition     3 right?
4    transcript or a draft of his deposition transcript  4     A. That’s correct.
5    with you?                                           5     Q. Does that autopsy report in Plaintiffs’
6       A. No, sir.                                      6 Exhibit’s 6 completely and truly document the
 7      Q. Have you received any income or other         7 observations that you made during the autopsy of
 8   compensation by anyone other than the GBI for your 8 Hector Arreola?
 9   testimony today or assistance in this case?         9     A. Yes, sir.
10      A. No, sir.                                     10     Q. And I understand, of course, that you
11       Q. And we actually have a fee schedule -- or   11 prepared an amended report, which is Plaintiffs’
12   the GBI actually has a fee schedule for --         12 Exhibit 11. Can you tell us what the difference is
13          MR. POST: Let me mark this as 12.           13 in those two reports?
14          (Plaintiffs’ Exhibit 12 was marked for      14     A. Yes, sir. The differences in the two
15   identification.)                                   15 reports are reflected on Page 6 and Page 7. They’re
16   BY MR. POST:                                       16 amendments to the cause of death and manner of death.
17       Q. A fee schedule which sets out the costs per 17 And as those being amended, those particular changes
18   hour for a depositions which lawyers would have to 18 in the amendment are reflected in the opinion summary
19   pay the GBI; is that right?                        19 section as well.
20       A. That’s correct,                             20     Q. And that’s the only -- those are the only
21       Q, And that is Plaintiffs’ Exhibit 12. Is      21 changes from the draft report from the original
22   that the fee schedule that is applicable to you?   22 report; is that correct?
23       A. As far as I know, yes. It’s the GBI fee     23     A. That’s correct.
24   schedule, correct?                                 24     Q. So the cause of death in the amended report
25       Q. They don’t give you any of that money, do   25 is listed as sudden cardiac death following struggle
                                                    Page 35                                                        Page 37
 I they?                                                         1 with the law enforcement including prone position
 2     A. Correct. No, they do not.                              2 restraint complicated acute methanphetimine toxicity,
 3     Q. Unfortunately, right, Doc?                             3 correct?
 4     A. It benefits the medical examiner’s office,             4    A. Correct.
 5 50.                                                           5    Q. And that was amended from methamphetamin
 6     Q. Especially in this era of budget cuts that             6 toxicity; is that right?
 7 are coming, right?                                            7       A. That’s correct,
 8     A. Correct.                                               8    Q. And the manner of death is now listed as
 9      Q. And you said you had reviewed the medical             9 homicide, correct?
10 records provided to you in this case, that being from        10     A. Correct.
11 Midtown Medical Center and St. Francis Hospital              11     Q. And that was amended from accident, true?
12 records; is that right?                                      12     A. Correct. And those changes are reflected
13    A. I don’t recall Midtown. I thought it was               13 in the last sentence or maybe two sentences of the
14 Piedmont.                                                    14 opinion summary.
15      Q. Piedmont. Excuse me, They’ve changed the             15    Q. Who first contacted you to let you know
16 name.                                                        16 that a deposition was anticipated in this case?
17      A. Piedmont. I recall Piedmont and                      17    A. For me individually, it would have been the
18 St. Francis.                                                 18 office, likely an e-mail from Brittany Roberts, who
19      Q. Obviously, you performed an autopsy on               19 is our administrative assistant.
20 Hector Rodrigo Arreola in this case; is that right?          20     Q. In response to Mr. Cashbaugh’s e-mail and
21    A. Yes.                                                   21 contact; is that right?
22       Q. When did you do that?                               22    A. Apparently so, yes, sir.
23      A. The autopsy was performed on Wednesday,              23    Q. Have you had an opportunity to speak with
24 January 11th, 2017.                                          24 any of the defense lawyers about the autopsy of
25    Q. And I’m giving you Plaintiffs’ Exhibit 6,              25 Hector Arreola?

                                                                                                     10 (Pages 34 37)-



                                              Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 12 of 59

                                      Lora Darrisaw M.D.            ,         June 30, 2020
            Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                     Page 38                                                            Page 40
        A. Yes, sir,                                           1    first page, one of the captions is “Evidence of
2       Q. When did that happen, and who did you speak         2    diagnostic and therapeutic intervention,” correct?
3    with?                                                     3        A. That’s correct.
4       A. I spoke with Mr. Tyler Cashbaugh and --             4        Q. And, essentially, that’s self-explanatory.
5          MR. CLARK: Mr. Clark.                               5    That is what you have listed as evidence of hospital
6          THE WITNESS: I’m sorry, Mr. Clark.                  6    or other medical personnel involvement with Hector
7          MR. CLARK: That’s okay.                             7 Arreola; is that fair to say?
8          THE WITNESS: And one other person from               8    A. That’s correct.
 9 your office.                                                 9    Q. For instance, on Page 2, it says “An
10        MR. CLARK: Mr. Snipes, probably.                     10 intravascular catheter is in the left antecubital
11        THE WITNESS: Mr. Snipes.                             11 fossa secured with adhesive tape,” right?
12 BY MR. POST:                                                12    A. Correct.
13     Q. And did you discuss with him your findings?          13        MR. POST: Antecubital fossa,
14     A. Correct. Yes, I did.                                 14 a-n-t-e-c-u-b-i-t-a-l, for the court reporter,
15   Q. Were those discussions before you talked to            15 f-o-s-s-a.
16 me the first time?                                          16 BY MR. POST:
17      A. Before I talked to you the first time, yes,         17    Q. It essentially means the anterior elbow; is
18 sir.                                                        18 that correct?
19      Q. Have you talked with those lawyers since?           19       A. Correct.
20      A. Yes, I have.                                        20    Q. And I want to talk about the evidence of
21      Q. So you’ve had an opportunity to speak with          21 injury that you noted, specifically No. 20 and 21,
22 the defense lawyers more than once, true?                   22 Nos. 20 and 21. And what does No. 20, or what did
23      A. Correct.                                            23 the number 20 on the evidence tell you, which says
24      Q. Have you spoken with the defense lawyers            24 “Obviously, the left lateral back has a
25 since you had an opportunity to review the document 25 5x2,6-centimeter dark, purple mark within an area of
                                                 Page 39                                                Page 41
 1 that I sent to you and the materials I sent to you?          1 lividity.
 2      A. Yes, I informed them of the amendment to             2         MR. CLARK: Object to the form. What does
 3 the cause and manner of death.                               3 it tell her?
 4    Q. And did you let them know about the                    4 BY MR. POST:
 5 materials that I sent to you?                                5    Q, What does it mean?
 6    A. Yes. I don’t know if I gave them each                  6    A. It’s a description of a mark of that
 7 individual as listed. But, yes, I did inform them I          7 particular size that I saw on the back in an area
 8 received a lot of material that I reviewed, and that         8 lividity -- lividity is a region where blood settles
 9 that was the basis  --                                       9 in the *depending portions of the back. So the back
10    Q. Did they send you anything other than what            10 shows lividity, and there was a dark, purple mark
11 you’ve already shown us?                                    11 there. These are essentially objective findings that
12    A. No, sir.                                              12 are listed.
13    Q. Now, I’m going to talk to you a little bit            13    Q. And the same with the -- with No. 21, the
14 about the autopsy itself                                    14 central lower back; is that correct?
15      MR. POST: Go off the record for a minute.              15    A. Correct. There was a 2x2-centimeter
16       (Off-the-record discussion.)                          16 irregular purple mark also within an area of
17 BY MR. POST:                                                17 lividity.
18     Q. Looking at the first page of your original           18    Q. Those would have essentially been
19 report, autopsy report   --                                 19 contusions or bruises in life; is that right?
20       MR. CLARK: Sorry. This is Exhibit 6, just             20    A. I don’t know, I’ve listed things that I’m
21 so I’m clear?                                               21 pretty confident were contusions by me looking at
22       MR. POST: Yes.                                        22 them as contusions in my report. If I’m not
23       MR. CLARK: Thanks,                                    23 confident that it’s actually a contusion, I list it
24 BY MR. POST:                                                24 asamark.
25      Q. You captioned it throughout. And on the             25       Q. And under that, No, 6, “Maximally
                                                                                                      11 (Pages 38-41)
                                             Veritext Legal Solutions
800.808.4958                                                                                                770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 13 of 59

                                        Lora Darrisaw M.D.                 ,    June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                            Page 42                                                             Page 44
 1 2.5 centimeters midline lower back,” what does that                1 they’re separate. And there’s not a indication here
 2 refer to?                                                          2 ofhow far separate they are. But they are in the
 3      A. This is a list, 1 through 6, of areas of                   3 same area of the body, the left frontal region.
 4 hemorrhage or bleeding that were in the subcutaneou                4    Q. That’s where the autopsy photos would be
 5 tissues of the back. So I made incisions in the                     5 helpful to both of us because I’m trying to determine
 6 back. I reflected the skin to look for any bleeding                 6 whether the -- one injury is connected to the last
 7 underneath the skin surface, and No. 6 was an area in               7 ration above the left eye.
 8 the midline lower back,                                             8    A. Yes, one is specifically indicated as such.
 9    Q. So what does “subcutaneous hemorrhage”                        9    Q. One is, but not the second one, right?
10 mean?                                                              10    A. Correct.
11    A. Bleeding in the superficial layers of the                    11    Q. Since you didn’t specifically indicate the
12 skin, so just underneath the skin, ifyou make a cut                12 second one being involved with that laceration         --


13 in the skin, the fatty tissue of the skin itself  13                    then it would not--
14     Q. And photographs of what you saw would have 14                        A. It’s not directly under it, but it’s in the
15 been taken, correct?                              15                    left frontal scalp. And the left frontal scalp
16     A. That’s correct,                            16                    involves just that left frontal scalp region.
17     Q, And as I have referred to earlier, those   17                        Q. And the reason I’m getting at that is
18 would be what would commonly be referred to as    18                    because, as you read the St. Francis records all the
19 autopsy photos, correct?                          19                    way back to 2007, there was a car wreck. You saw
20     A. That’s correct.                            20                    that, correct?
21     Q. And that’s your practice that you do in    21                        A. I don’t recall specifically. I don’t know
22 every autopsy that you perform, correct?          22                    if I focused on every detail in those.
23     A. Yes, sir.                                  23                        Q. Because there was a piece of glass that
24     Q. Just under the subcutaneous hemorrhages    24                    came out of Hector Arreola’s -- from that laceration,
25 listed, there’s a sentence that says “The incised 25                    correct?
                                                            Page 43                                                             Page 45
 1 reflected skin ofthe scalp reveals a 4-and-a-half by                I    A. I don’t recall that. That was not my
 2 4 centimeter region ofhemorrhage involving the left                 2 focus.
 3 frontal region underlying the previously described                  3    Q. Well, you didn’t notice that it was
 4 laceration.” And then just after that sentence, it                  4 reflected in the medical records from Piedmont?
 5 says “A 3.0 by 2.7 centimeter subscapular hemorrhage                5     A. I don’t recall that. I didn’t focus on
 6 involving the left lateral frontal scalp.”                          6 that.
 7       Are those two separate injuries?                              7     Q. External examination, you noted that Hector
 8       A. They were at least separated by their                      8 Arreola’s teeth were in good repair, correct?
 9   actual position on the body. They’re both on the                  9    A. Correct,
10   left lateral frontal side, and they could be related             10    Q. That would tend to indicate that Hector
11   to the laceration but they are separate in space. So             11 Arreola was not a long-term methamphetamine addict;
12   they’re listed as separately.                                    12   is that true?
13       Q. So one of these says the skin of the                      13          MR. CLARK: Object to the form.
14   scalp-- “reflective skin of the scalp reveals a                  14          THE WITNESS: I don’t have an answer for
15   hemorrhage.” And the other one says “There was a                 15   that. I don’t know.
16   subscapular hemorrhage involving the left lateral                16   BY MR. POST:
17 frontal scalp?                                                     17       Q. Well, you’ve performed autopsies on people
18     A. They’re both subscapular. They’re both --                   18   that were obvious methamphetamine addicts, correct?
19 one is the skin--the incision is made and the skin                 19    A. I performed autopsies on people where
20 is reflected. So I’m looking at the undersurface of                20 methamphetamine has been positive, yes.
21 the skin,                                                          21    Q. And you’ve seen their teeth in substantial
22    Q. On both of them?                                             22 disrepair, I would presume quite frequently; is that
23    A. Yes. One is directly underneath the                          23 true?
24 laceration that is described, and the other one is in              24       MR. CLARK: Object to form.
25 the same region of the left frontal scalp. But                     25        THE WITNESS: I would not say all of them.

                                                                                                              12 (Pages 42 -45)
                                                 Veritext Legal Solutions
800.808.4958                                                                                                        770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 14 of 59

                                       Lora Darrisaw M.D.          ,           June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                    Page 46                                                        Page 48
     I’ve seen a whole spectrum of conditions ofthe teeth      1      Q. We’ll come back to that.
2    in methanphetamine.                                       2         MR. CLARK: You said Page 6?
3        Q. One of the indicators of methamphetamine           3         THE WITNESS: Yes, sir, Page 6, summary of
4    abuse is teeth in disrepair; is that true?                4   findings, Roman numeral 7 --
5          MR. CLARK: Object to form.                          5         MR. CLARK: Got it.
6          THE WITNESS: Yes. I’ve certainly seen and           6         THE WITNESS: -- that finding has been
7    I’m aware of teeth being in poor condition with           7   summarized as an isolated left upper lung pleural
8 methamphetamine.                                             8   hemorrhage.
9 BY MR. POST:                                                 9   BY MR. POST:
10  Q. Flip over to Page 4, if you would.                     10       Q. And still --well, at the very top of the
11      A. (Witness complies.)                                11   Page 6, you made some notations about the parenchyma?
12      Q. And look under the heading of                      12       A. Parenchyma?
13   “Extremities.” Did you find any evidence of              13       Q. Thank you for correcting my pronunciation.
14   intravenous drug use?                                    14         MR. POST: And the spelling is
15      A. I didn’t identify any marks or scars on the        15   p-a-r-e-n-c-h-y-m-a, for the court reporter’s
16   extremities that were indicative of such, no.            16   benefit.
17      Q. And with regard to the cardiovascular              17   BY MR. POST:
18   system, did you find any evidence of heart disease?      18       Q, What does that mean?
19      A. No, sir, I did not.                                19       A. That’s the substance of the brain itse1f~
20      Q. Did you find any evidence abnormalities of         20   and so it’s just the brain.
21   the heart?                                               21       Q. What did you see?
22      A. No, sir,                                           22       A. I noted that there was some moderate edema
23      Q. Was the heart enlarged?                            23   and mild congestion of the brain.
24      A. No, sir.                                           24       Q. What does that mean?
25      Q. What did you see when you looked at the            25       A. The moderate edema is swelling, so the

                                                   Page 47                                                      Page 49
 1 respiratory system?                                      1      brain was moderately swollen, And there’s some mil
 2     A. I identified an area of hemorrhage on the         2      congestion, meaning the vessels have congestion of
 3 left medial upper lung lobe that I measured by 4 by      3      blood.
 4 2 centimeters.                                           4         Q. Is that something that is expected to be
 5     Q. Why did you note that?                            5      seen with brain death?
 6     A. It’s an autopsy finding. That’s what the          6         A. Swelling of the brain is very nonspecific.
 7 autopsy -- the purpose of the autopsy is to identify,    7      You can see it in a large variety of various types of
 8 document findings, list all objective findings.          8      death.
 9     Q. Why is that important?                            9          Q. Well, in this case, from reviewing the
10     A. Why is what important? To list objective         10      medical records, you know that Hector Arreola was
11 findings or that particular  --                            11 diagnosed with brain death, correct?
12    Q. Right, that particular finding.                      12       A. Yeah. He was in the hospital for at least
13          MR. CLARK: Object to form. She said she’d         13 a day and on a ventilator and a respirator. So it’s
14   list findings. She --                                    14 not an unexpected finding that his brain would be
15          THE WITNESS: I don’t know if I noted any          15 swollen.
16   significance importance to it. Part of the autopsy       16    Q. Okay. You listed a summary of findings in
17   is to list the findings. This was a finding on the       17 this report. And the first one was methamphetamine
18   lung, and it’s listed as such.                           18 toxicity, correct?
19   BY MR. POST:                                             19       A. That’s correct.
20       Q. What would cause such an injury?                  20       Q. What was the amount of methamphetamine
21       MR. CLARK: Object to form.                     21 found in Hector Arreola’s blood based on the
22       THE WITNESS: I didn’t particularly list it     22 toxicology report you received?
23 as an injury. I did summarize the findings on Page 6 23    A. My autopsy refers to the separate report.
24 as isolated left upper lung pleural hemorrhage.      24 And if you want to me to specify the actual exhibit
25 BY MR. POST:                                         25 number--

                                                                                                     13 (Pages 46- 49)
                                             Veritext Legal Solutions
800.808.4958                                                                                              770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 15 of 59

                                       Lora Darrisaw M.D.            ,         June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                      Page 50                                                       Page 52
 1          MR. CLARK: Yeah, let’s do that.                     1 should not be in the blood. It’s an illicit drug.
 2   BY MR. POST:                                               2    Q. Is there a level or a range of
 3       Q. It’s Plaintiffs’ Exhibit 10.                        3 methamphetamine which is absolutely not survivable?
 4       A. So my autopsy refers to the *toxicology as          4    A. I don’t know the answer to that.
 5   Plaintiffs’ Exhibit 10. The methamphetamine was            5        Q.   Isn’t methamphetamine used by thousands of
 6   0.90 milligrams per liter.                                  6 people in Georgia every year?
 7       Q. Both 0.9 millimeters per liter; is that              7    A. I don’t have an answer to that.
 8   correct?                                                    8    Q. Well, the crime lab tests thousands of
 9       A. That was in the -- it should be the                  9 samples of methamphetamine a year, don’t they?
10   hospital blood. Item No. 2, yes, the blood                 10    A. I don’t know. I don’t know. My particular
II   identified as...                                           11 position in the crime lab is in the medical
12       Q. Take your time, Doctor. I know it’s there,          12 examiner’s office. I mean, I’ve signed off several
13   but it’s hard to see. I’ve had the same difficulty.        13 cases of methamphetamine toxicity, but I don’t have
14       A. All right. The toxicology report indicates          14 any knowledge of how much they test in the department
15   the 0.90 milligrams per liter of methamphetamine on        15 of forensic science.
16   the specimen collected, that should be the                 16    Q. What I’m getting at is -- well, let me ask
17   hospital-received blood. And then they have the            17 you this way: Can you explain to me why we don’t
18   methamphetamine of 0.68 milligrams per liter from the      18 have thousands ofdeaths from methamphctamine
19   blood collected at the time of autopsy from the iliac      19 toxicity every year?
20   blood.                                                     20    A. No, I can’t explain that to you.
21       Q. So the blood that you collected had 0.68            21       MR. CLARK: Object to form.
22   milligrams per liter?                                      22 BY MR. POST:
23       A. Yes. It’s coming down after havingbeen in           23    Q. A lot ofpeople survive methamphetamine
24   the hospital for a day and a halfor a day or               24 use, true?
25 whatever the time frame was.                                 25       MR. CLARK: Object to form.
                                                       PageS!                                                  Page 53
 1    Q. And 0.9 milligrams per liter was collected              1        THE WITNESS: I don’t -- I would say
 2 by the coroner and sent to you all; is that right?            2 everyone that uses methamphetamine doesn’t die. So
 3      A. No. That was from the hospital admission              3 is that your question?
 4 blood. So we received blood from the hospital.                4 BY MR. POST:
 5    Q. They ship it to you directly, or do they                5     Q, Yes.
 6 give it to coroner and he ships it?                           6        A. Oh, okay. Yes.
 7    A. I can’t tell you how this was obtained.                 7        Q. So some level of methamphetamine in the
 8     Q. 0.9 milligrams per liter of methamphetamine            8 blood is survivable for some people; is that fair to
 9 in the blood is not normally a toxic level to an              9 say?
10 adult on its own; is that right?                        10       MR. CLARK: At some time or any time?
11       A. I consider it to be so, yes, sir,              11       THE WITNESS: Apparently so.
12       Q. So what is a safe level of methamphetamine 12     BY  MR.  POST:
13   in the blood for an adult?                            13    Q.  How  many deaths attributed solely to
14       A. For illicit --                                 14 methamphetamine use have you seen this year?
15         MR. CLARK: Object--                             15    A. I don’t have the answer to that.
16         THE WITNESS: -- methamphetamine -- this         16    Q. Do you remember any?
17   would be the illicit form of methamphetamine is       17    A. Yes.
18   tested for, I don’t consider a safe level.            18    Q. More than five?
19   Methamphetamine as an illicit drug is cardiotoxic ant 19    A. I don’t have the answer to that. I don’t
20   at almost any level, it could potentially cause a     20 have the answer to that. I don’t have the data.
21   cardiac arrythemia.                                   21    Q. You don’t remember?
22   BY MR. POST:                                          22    A. Correct, I don’t remember. And I don’t
23       Q. So, essentially, there’s no safe level of      23 remember if I’ve seen solely, but I’ve certainly have
24 methamphetamine in the blood; is that right?                 24 seen methamphetamine use positive of death.
25       A. Correct, yes. And illicit methamphetamine           25    Q. In your experience, most of the time,
                                                                                                          14 (Pages 50 53) -



                                               Veritext Legal Solutions
800.808.4958                                                                                                   770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 16 of 59

                                        Lora Darrisaw M.D.                 ,    June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                        Page 54                                                                 Page 56
 1   methamphetamine use is a cause of death in                       1 methamphetamine.
 2   combination with other factors; is that true?                    2    Q. I guess what I’m asking is: Does that
 3       A. No, sir. I’ve seen methamphctamine as                     3 textbook or reference manual give a level that is not
 4   isolated as a drug itself. I’ve seen methamphetamine             4 considered a high level of methamphetamine?
 5   with other drugs, other illicit drugs or other                   5        A. No. That’s not the way that the Besalt
 6   prescription drugs. And I’ve seen it with and                    6 text is. It doesn’t tell you. It gives you
 7   without underlying natural disease. I’ve seen a                  7 information. It has a section on -- the first
 8   whole variety of cases of methamphetamine toxicity in            8 section is just an introduction to the drug. It list
 9   my career,                                                       9 what it is, what it’s used for. And then they have
10       Q. Now, I remember Dr. Sperry mentioning a                   10 an area of metabolism of the drug.
11   book by the name of the “Pathology of Drug Abuse” by             11       They’ll talk about concentrations that are
12   Dr. Steven Karch. Are you familiar with that book?               12 typically seen after   --   particularly as it relates to
13       A. I’m familiar with it, yes.                                13   prescription drugs. If you take a 10-milligram
14       Q. Doyouuseit?                                               14   tablet, the expectation is this as seen in a certain
15       A. Not often.                                                15   amount of people. And then they list area of
16       Q. What is that book?                                        16   toxicity as it relates to case studies. In 30 cases,
17       A. It’s as the title indicates.                              17   this level was seen in people that were driving under
18       Q. Whatdoyouuseitfor?                                        18   influence.
19       A. I don’t use it very often.                                19          So that’s what it is. One has to look at
20       Q. What would it be used for? I mean, what’s                 20   that and interpret that in light of your own case.
21   the subject matter ofthe book? Explain it to me.                 21   They don’t just say, this is a toxic level. One
22       A. The subject matter is drugs and their                     22   interprets it based upon looking at, okay, this is
23   toxicity in *men,                                                23   what’s typically seen here. This is the metabolism.
24       Q, Is there another reference manual orbook                  24   This is five people were under the influence. So
25   that you use instead of that?                                    25   it’s something that you have to interpret as a doctor
                                                            Page 55                                                     Page 57
 1       A. Yes.                                                       1 and in light of your own circumstances. It’s not
 2       Q. What would you refer to?                                   2 just here’s a number and this means toxicity.
 3    A. The author is Besalt B-e-s-a-l-t, I                           3     Q. Okay.
 4 believe. And it’s the disposition of-- The                          4     A. But in reference -- in looking at the
 5 Disposition of Toxic Drugs of Man or something to                   5 reference, not immediately for this case, it’s
 6 that effect. And it’s used as you know, by
                                       --                              6 just-- I’m aware of that. I’ve seen methamphetamine
 7 toxicologists and medical examiners as a reference                  7 a lot, and that’s a high number.
 8 for drugs and their concentrations in the body under                8     Q. And you would look to that reference or
 9 conditions that may be therapeutic as it relates to                 9 that manual Besalt’s reference manual in this case,
10 the prescription medications and toxic level as seen               10 right?
11 in trace studies.                                                  11    A. I likely would have. I can’t tell you
12     Q. And that’s prescription drugs only?                         12 exactly if I did or did not because certain drugs I’m
13     A. No. It’s all-- it a whole list of drugs,                    13 quite aware ofbecause I have a number of cases.
14 prescription, illicit. It’s considered it’s    --                  14       So for instance, we see so many fentanyl
15 highly regarded as a standard reference for the                    15 cases that every time I get fentanyl and I see the
16 disposition of drugs, illicit drugs, prescription                  16 toxicology level, I don’t have to go to that book and
17 drugs. And I use that on a regular basis. I don’t                  17 look. So certain drugs, I have a good understanding
18 Karch on a regular basis.                                          18 of,
19    Q. What does it say about the 0.9 milligrams                    19     Q. Because you already know what the book
20 per liter amount of methamphetamine in Hector                      20 says, right?
21 Arreola’s blood?                                                   21     A. Well, I wouldn’t say I know what the books
22       MR. CLARK: Object to form.                                   22 says. I know my experience and how many I’ve seen,
23       THE WITNESS: Well, I can’t quote you -- I                    23 and I know levels of different ones I’ve seen. So I
24 haven’t looked at it recently, but that’s                          24 may have looked specifically on this case or I may
25 considered      --   that is a high level of                       25 not. I don’t have an independent recollection of

                                                                                                                 15 (Pages 54-57)
                                                       Veritext Legal Solutions
800.808.4958                                                                                                           770.343.9696
      Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 17 of 59

                                         Lora Darrisaw M.D.               ,      June 30, 2020
               Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                           Page 58                                                             Page 60
  1   what I did back in March 2017. But methamphetamine              1   BY MR. POST:
 2    is something -- a drug we see quite often in out                2       Q. Doctor, what I asked you is: Are you
 3    population here. So we see -- I see levels of                   3   saying that -- now you’re saying that but for the
 4    methamphetamine quite often.                                    4   weight that was applied to Hector Arreola by the
 5        Q. Okay. How did you originally conclude that               5   police before and after handcuffing in the case, but
 6    methamphetamine toxicity is what killed Hector                  6 for that, he would not have suffered cardiopulmonary
 7    Arreola?                                                        7 arrest on January 9th of 2017; is that correct?
 8        A. My original professional judgment that                   8        MR. CLARK: Same objection. Again, you’re
 9    methamphetamine toxicity was the cause of death was             9 mischaracterizing what this witness has said.
10    based upon the toxicology analysis ofthe                       10         THE WITNESS: No, that’s not what I’m
11    0.9 milligrams per liter in hospital admission blood.          11   saying, no.
12    The circumstances surrounding the death included a             12   BY MR. POST:
13    struggle with police officers.                                 13       Q. I’m going to come back to that. I was to
14          But my -- I did not attribute the struggle               14   ask you about-- you listed a summary of findings am
15    as contributory to his death at that point in time             15   pathologic diagnoses on page 6, correct?
16    because I felt that he had regained some level of              16       A. Correct.
17    being, I will say okay, after the struggle. And that           17    Q. And what was does the fifth diagnosis --
18    was based upon whatever information I received at              18 the isolated contusion on the low back, what is that
19    that point in time -- at the time that I had                   19 diagnosis?
20    certified the death in March of 2017.                          20       A. There was a contusion on the lower back.
21        Q. Okay. So were you saying based on the                   21       Q. Well, when I think of a diagnosis, it’s a
22    facts as you understood them for the original report           22 finding of some sort. How does that play into your
23    that even without the struggle with law enforcement,           23 analysis in this case or your opinion in this case?
24    Hector Arreola would have died?                                24    A. It’s a summary of one of the findings that
25        A. Correct, yes. My cause of death was                     25 I found, and I think we already talked about it as
                                                          Page 59                                                              Page 6!
 1    methamphetamine toxicity.                                       1 that would be the No. 6 on page 3, that there was
 2        Q. But now you’re saying that but for the                   2 hemorrhage in the subcutaneous tissue of the lower
 3    weight applied by the police before and after the               3 back. And so that is a description of a contusion,
 4    handcuffing of Hector Arreola, he would not have                4 and so he had a contusion on the lower back.
 5    suffered cardiopulmonary arrest on January of 2017;             5    Q. Now, in your opinions and summary section,
 6    is that right?                                                  6 you said that there were no other significant
 7          MR. CLARK: Let me object to form. That is                 7 anatomic abnormalities other than I think you said
                                                                                                                --


 8 a gross mischaracterization ofwhat her testimony                   8 something about his liver; is that right?
 9 is--                                                               9    A. Yes, a fatty liver.
10          MR. POST: Well, I’m entitled to ask the                  10    Q. And the fatty liver didn’t have anything to
11    question.                                                      11 do with the cause of death in this case; is that fair
12          MR. CLARK: -- so I object to the form.                   12 to say?
13    The only thing she told was the struggle, and then             13       A. I didn’t attribute it to being causative or
14    you added a lot of information in that question      --        14 contributory to his death, no, sir,
15          MR. POST: I object to you       --                       15    Q. Okay. When you gave your original opinion
16          MR. CLARK: -- so I object to the form of                 16 in this case regarding cause of death, had you seen
17    it. I’m sure the doctor caught that, but.                      17 all the body cam video in this case that you’ve seen
18          MR. POST: Yeah. I’m entitled to ask my                   18 now?
19    question, and --                                               19    A. I don’t have a recollection -- an
20          MR. CLARK: You’re not entitle to                         20 independent recollection of seeing that, no, sir.
21    mischaracterize what this witness is saying.                   21    Q. If you had seen it, do you believe that
22          MR. POST: I don’t have to mischaracterize                22 your diagnosis or your findings in the case would
23    anything. I can ask her a question, and she can                23 have been different at the time?
24    answer it.                                                     24    A. Yes, sir. Based upon everything that I
25         MR. CLARK: And I can object to it.                        25 looked at up until today in preparation for

                                                                                                             16 (Pages 58 61)    -



                                                  Veritext Legal Solutions
800.808.4958                                                                                                         770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 18 of 59

                                        Lora Darrisaw M.D.               ,      June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                           Page 62                                                           Page 64
 I   deposition, had I looked at all that in 2017, yes, my            1 correct?
 2   cause and manner of death would have been as I’ve                2     A. Correct, And I believe there were some
 3   amended it.                                                      3 other videos, but I didn’t focus on those. I focused
 4        Q. And does your amended report, which I think              4 on those three.
 5   is No. 11, Plaintiffs’ Exhibit 11 -- did I hand it to            5     Q. Okay. And you did that because that’s what
 6   you already?                                                     6 forensic pathologists do; is that right?
 7        A. No, sir. Maybe -- I’m sorry.                             7     A. Correct,
 8        Q. You’ve got it?                                           8     Q. And did you consider what happened to
 9        A. Yes,Ido.                                                 9 Hector Arreola to determine the manner and cause of
10        Q. Makes me feel better that I couldn’t find               10 his death?
I1   it, then.                                                       11     A. Yes,Idid.
12          Plaintiffs’ ExhibitNo. II is your amended                12     Q. So you watched and listened to all the
13   autopsy report, correct?                                        13 videos -- relevant videos to -- so that you would
14        A. Yes, sir.                                               14 know what Hector Arreola’s body went through and how
15        Q. And does your amended autopsy report                    15 it affected Hector Arreola; is that right?
16   completely and truly document you observations made             16     A. Correct.
17   during the autopsy of Hector Arreola?                           17     Q. What parts ofthe struggle with the police
18        A. Yes, sir. There are no changes in the                   18 officers were significant to you?
19   observations of the autopsy.                                    19     A. I don’t understand the question in terms
20        Q. And now your amended report completely and              20 what parts. I mean, I focused on the events that
21   accurately reflects your expert opinions and                    21 happened surrounding his death, and there was a
22   conclusions regarding Hector Arreola’s cause of                 22 struggle and the events after the struggle and the
23   death; is that right?                                           23 condition of Mr. Arreola following that struggle.
24        A. That’s correct.                                         24      Q. And I’m trying to determine what was
25        Q. We’ve already gone over the differences                 25 important to you. What did you see that was

                                                     Page 63                                                                 Page 65
 1   between the two reports. Hector Arreola did not die              1 important to you forming your opinion?
 2   solely due to methamphetamine toxicity, correct?                 2     A. Sure. So for a medical examiner in
 3         MR. CLARK: Object to form.                                 3 determining cause and manner of death, the focus for
 4         THE WITNESS: Correct.                                      4 me in looking at the video was the condition of
 5   BY MR. POST:                                                     5 Mr. Arreola following the struggle. And so that was
 6      Q. What is the significance of the word                       6 a big focus for me when we look at any deaths where a
 7   “sudden” in relation to cardiac death in your cause              7 death doesn’t occur during the struggle, whether that
 8   of death?                                                        8 be with law enforcement or maybe a domestic violence
 9      A. The “sudden” reflects the acute nature of                  9 situation with a boyfriend. If one survives the
10   his heart stopping. Based upon the material                     10 struggle, the focus is looking at what happened in
11   reviewed, he was in an ambulance and then his                   11 the interim between that struggle and the death
12   heart -- so he had a sudden cardiac arrest.                     12 itself, the time frame, what’s the time frame, what
13       Q. And that’s kind of what I was getting at.                13 is the person doing following that, And so that was
14   Obviously, he died the following day. He was                    14 my focus to determine what his condition was
15   pronounced dead the following day; is that right?               15 following the struggle.
16      A. Correct. But the sudden nature of the                     16     Q. And what did you see?
17   acute event in the ambulance kind of reflects the               17     A. What I saw was that there was a struggle
18   “sudden.” That’s was outside of the fact that it
                               --                                    18 that started around 5:25 per the time in the video,
19   was a delayed death following that.                             19 At some point in time when Mr. -- excuse me,
20      Q. And the “sudden” is related really--                      20 officer -- Officer Evrard was the third officer on
21   modifies the cardiac arrest; is that true?                      21 the scene, the video showed that there’s an officer
22    A. Correct.                                                    22 straddled on his lower back area. There’s another
23    Q. You watched and listened to the videotapes                  23 officer kind of in his mid back area, so I saw that.
24 of the interactions of police officers Dudley,                    24         Shortly after Officer Evrard arrived,
25 Aguilar and Evrard with Hector Arreola; is that                   25 Mr. Arreola is then placed in a seated position. And

                                                                                                             17 (Pages 62 65)  -



                                                   Veritext Legal Solutions
800.808.4958                                                                                                       770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 19 of 59

                                          Lora Darrisaw M.D.               ,      June 30, 2020
                Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                            Page 66                                                            Page 68
 1 audio notes that he’s breathing and his eyes are                          A. Yeah. They tapered off. His vocalization
 2 open. And one of the officers puts his hand on his                   2 tapered off.
 3 neck obviously checking carotid pulses.                              3     Q. And even when Officer Evrard was on Hector
 4         But at that point in time in the video,                      4 Arreola, you could softly hear him begging, “please,
 5 Mr. Arreola is not speaking anymore. So -- and                       5 please,” still at this point, correct?
 6 what’s not in the video but what is reflected in the                 6     A. Yes. He’s still vocalizing at a low voice
 7 officer’s statement is that Mr. Arreola is seated                    7 level.
 8 against one of the officer’s legs. So he’s not                       8     Q. And then, of course, you noted that for
 9 seated under his own weight, I should say          --   I blank      9 about 30 seconds when an Officer Evrard was on Hector
10   on the word I want to use. But he’s seated against                10 Arreola, he made low-sounding humming sounds, moaning
11   the officer. He’s not speaking, and that was -- one               11 sounds, like (indicating)?
12   of the main things I focused on was his condition                 12     A. Yeah. I don’t recall who’s on him at that
13   after the struggle, that he had not returned to being             13 time. But, yeah, at some point in time, his -- the
14   what the terminology I use is baseline, and
           --                                                          14 vocalization gets a lot lower. And then he finally
15   everyone’s baseline is going to be different. But                 15 stops making any audible sounds, and there’s a few
16   his baseline was he was screaming, yelling, making                16 moaning sounds, and then there’s -- he’s quiet and
17   all this noise beforehand, and he never returned to               17 he’s not making any more sounds.
18 that.                                                               18     Q. And why is that significant?
19       So in that regard, I it was my judgment
                                --                                     19        MR. CLARK: Object to form.
20 that the struggle played a role in his death and,                   20        THE WITNESS: Well, for me, the
21   therefore, cannot be excluded as playing a role in                21 significance is, as I previously stated, when I’m
22   his death.                                                        22 looking at an event that happened surrounding
23      Q. Okay. So, obviously, you saw that Hector                    23 someone’s death and whether it was plays a role in
24   Arreola was talking with the police before the                    24 their death is to look at whether the person returns
25   struggle started, correct?                                        25 to a baseline and that just -- for me, that
                                                             Page 67                                                          Page 69
 1      A. Correct.                                                     1 significance is that he did not return to baseline.
 2      Q. And he exhibited some signs of paranoia and                  2 BY MR. POST:
 3 possible drug use; is that fair to say?                              3    Q. Okay. Was there an indication that Hector
 4    A. Yeah. He’s kind of yelling and screaming,                      4 Arreola’s breathing was affected?
 5 yes.                                                                 5    A. I don’t have an answer to that outside of
 6    Q. And the yelling and screaming really                           6 hearing him -- his statements.
 7 started after the struggle started, right?                           7    Q. Well, you found that the prone position
 8    A. Yes.                                                           8 restraint was significant; is that right?
 9     Q. And do you recall Hector Arreola screaming                    9       MR. CLARK: Object to form.
10 and yelling fairly loudly during the initial part of                10       THE WITNESS: I don’t understand the
11 the struggle?                                                       11 question. What I found was that he had a sudden --
12    A. Correct.                                                      12 well, let me put it this way: I made a change and
13     Q. What did the tapering off of Hector                          13 amended the cause of death to sudden cardiac death
14 Arreola’s cries of, please, I didn’t breathe, and,                  14 following struggle with law enforcement that included
15 Mom, they’re going to kill me, tell you?                            15 prone position as those being the facts of the
16      A. I don’t know if I   --   I just noted that it               16 struggle and prone position being a part of that
17 happened.                                                           17 struggle.
18    Q. Okay. Well, you’re looking at the                             18 BY MR. POST:
19 events--                                                            19     Q. Obviously, the prone position restraint was
20    A. Correct,                                                      20 important to you for some reason --
21    Q. -- to form your opinion, right?                               21       MR. CLARK: Object to form--
22    A. Yes, sir.                                                     22 BY MR. POST:
23      Q. And Hector Arreola screamed and yelled                      23     Q. -- is that true?
24 loudly, and then his screams and yelling tapered off                24       MR. CLARK: Asked and answered.
25 into begging and crying. Do you recall that?                        25       THE WITNESS: The prone position was part
                                                                                                               18 (Pages 66- 69)
                                                   Veritext Legal Solutions
800.808.4958                                                                                                         770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 20 of 59

                                                Lora Darrisaw M.D.     ,       June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                        Page 70                                                           Page 72
 1 of the struggle, and it’s listed as such.                       1 methamphetamine toxicity. That’s why evemything else
2    BY MR. POST:                                                  2 following it was complicating that. So here’s an
3       Q. Okay. I guess what I’m getting at is why                3 individual with methamphetamine toxicity. And that’s
4    is that listed as part of the cause of death?                 4 the underlying statement of the cause of death. And
5        A. That’s a fact of the struggle. His cardiac             5 so that’s just who this individual is. He’s an
6  death came following this struggle that included                6 individual with methamphetamine toxicity, and as
7  prone position.                                                 7 such, he has a risk of having a sudden cardiac death
 8    Q. Okay. Let me phrase it this way: How did                  8 with or without a struggle.
 9 the prone position restraint contribute to Hector               9       And so the struggle that included the prone
10 Arreola’s death?                                               10 position, that whole event, he never returned to
11      MR. CLARK: Object to form.                                11 baseline from that event. And, therefore, I
12         THE WITNESS: I would have to just repeat.              12 attributed that as playing a role in the death of
13   The way that I certified the cause of death is               13 this individual who had acute methamphetamine
14   related to the facts of the case as it relates to the        14 toxicity.
15   struggle that he was involved with. There was the            15     Q. Okay. So the prone position restraint
16   struggle, and the struggle included prone position.          16 played a role in the death?
17   BY MR. POST:                                                 17       MR. CLARK: Object to form.
18      Q. And that’s important to you, right?                    18       THE WITNESS: Yes, the struggle with the
19         MR. CLARK: Object to form.                             19 prone position.
20        THE WITNESS: It’s part of the struggle.                 20 BY MR. POST:
21 It’s important in that, yes, he was involved in a              21     Q. What specifically do you mean by
22 struggle with the prone position, and he never                 22 “restraint”?
23 returned to baseline, and he had a sudden cardiac              23     A. What I mean by restraint is what the word
24 death following that entire event.                             24 means. He was restrained in that position.
25 BY MR. POST:                                                   25     Q. Does that include weight applied to the
                                                        Page 71                                                           Page 73
 1     Q. And the prone position restraint was part                1 back?
 2 of the reason he did not return to baseline; is that            2       A. Yeah. Restraint   --   what I mean by
 3 right?                                                          3 restraint is being held in a particular position.
 4       MR. CLARK: Object to form.                                4 And from the videos, I mean, I can’t judge how much
 5       THE WITNESS: No, sir. I can’t say why he                  5 weight is on him or how much force was applied. Bu
 6 returned the baseline. He didn’t return I just
                                               --                  6 from the video, I see someone straddled over his bad
 7 know factually he did not return to baseline. And               7 and someone near his midback. So he’s restrained
 8 that’s what plays role in how not only I but our                8 here held in position. I have no knowledge ofhow
 9 office certifies deaths in these cases that it’s a    9             how much weight was applied.
10   statement of the death following an event where he 10                Q. Would the application of an officer’s body
11   did not return to baseline. The event in this case 11             weight or a knee be consistent with your findings of
12   was the struggle that included prone position.     12             the bruise or the contusion in the lower back?
13   BY MR. POST:                                       13                A. Yes, that could be, sure,
14      Q. Well, let me ask you this    --              14                 Q. And would the application of an office’s
15      A. Had it not included prone position, itjust   15             body weight or knee be consistent with your findings
16   would have been struggle. So there could have been 16             of the left upper lung pleural hemorrhage?
17   prone position or there could not have been prone  17              A. I’m not sure of that, I don’t know I
18 position. I’m not really--there’s not a focus on               18 isolated hemorrhage in the pleural in an individual
19 the prone position, I should say.                              19 who’s been in the hospital for a day on a ventilator.
20    Q. Prone position restraint well, let me
                                       --                         20 I can’t contribute that to being necessarily the
21 ask you this: How did the prone position restraint             21 focus of an injury, so I’m not sure of that.
22 complicate the acute methamphetamine toxicity?                 22     Q. But it could be consistent with the
23    A. The entire struggle with the prone position              23 application of substantial weight and force to the
24 complicated the methamphetamine toxicity. The                  24 upper back, couldn’t it?
25 underlying    --   the underlying major issue here is          25      MR. CLARK: She just answered it.

                                                                                                           19 (Pages 70- 73)
                                               Veritext Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 21 of 59

                                        Lora Darrisaw M.D.               ,      June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                        Page 74                                                       Page 76
 1 Objection.                                                       1    A. I’m not aware specifically of their
 2       THE WITNESS: In an individual that’s been                  2 treatment outside of them giving CPR. I didn’t
 3 in the hospital on a ventilator, I can’t make that               3 witness it, per Se. But they called in a sudden
 4 assessment of the pleural hemmorhage in terms of                 4 cardiac arrest on route to the hospital, and they
 5 specifically what it is.                                         5 provided CPR.
 6 BY MR. POST:                                                     6    Q. Okay. Why did the GBI do its own test to
 7   Q. Did you know that Officer Agular weighed                    7 determine what drugs were actually present in Hector
 8 300 pounds or so at the time he sat on Hector                    8 Arreola’s blood?
 9 Arreola?                                                         9    A. That’s part of standard protocol for an
10       MR. CLARK: Object to form. He didn’t sit.                 10 autopsy. We do a toxicology analysis.
11 That is a mischaracterizing.                                    11     Q. And in the medical records, there is a lab
12       MR. POST: I can phrase the question                       12 test that says “reactive for methamphetamine,
13 however-- he did sit--                                          13 amphetamine, benzodiazapine, cocaine, oxycodone,
14         MR. CLARK: Well, trying        --                       14 THC.” Do you remember seeing that?
15        MR. POST: -- so we disagree on this.                     15   A. I don’t know what you’re referring to.
16        MR. CLARK: -- to trick the witness is                    16   Q. I can pull it up for you.
17 really, really a problem.                                       17       MR. CLARK: Here. I’ve got a copy, ifyou
18        MR. POST: I’m not trying to trick anybody.               18 want to use mine.
19 He did sit on her.                                              19       MR. POST: I was going to put it on the
20        MR. CLARK: Why don’t you ask --                          20 screen, but that will be fine.
21        MR. POST: Any jury will find that, too.                  21       MR. CLARK: We can just attach one. Is
22      MR. CLARK:       real questions.
                            --                                     22 this what you’re talking about?
23      THE WITNESS: I was aware of his weight of 23        MR. POST: I’m talking about 4021 through
24 being 300 pounds based upon the material that I 24 4022.
25 reviewed.                                                       25           MR. CLARK: This is probably the          --   you’re
                                                         Page 75                                                                Page 77
 1   BY MR. POST:                                                   1   probably talking about the actual report. This is in
 2       Q. And what do you mean by “acute                          2   the discharge summary where it lists the same thing.
 3   methamphetamine toxicity, acute”?                              3         MR. POST: Let’s go off the record for a
 4         MR. CLARK: Form.                                         4   second.
 5   BY MR. POST:                                                   S         (A recess was taken from 12:10 p.m.
 6       Q. I mean I understand what you mean by                    6   to 12:36 p.m.)
 7   methamphetamine toxicity. I just don’t understand --           7         (Plaintiffs’ Exhibit 13 was marked for
 8       A. Acute means -- methamphetamine leaves the               8   identification.)
 9   body relatively quickly. So the toxicology analysis            9   BY MR. POST:
10   of the methamphetamine there, meaning that it’s               10        Q. Dr. Darrisaw, thank you for looking at
11   current at that point in time when he presented as            11   Plaintiffs’ ExhibitNo. 13 for us to -- since we
12   opposed to someone, say, going to a hospital and              12   don’t have access to a DVD or CD player here in the
13   having a urine and drug screen that shows the                 13   deposition. You’ve indicated that Plaintiffs’
14   methamphetamine in the urine but nothing in the               14   Exhibit 13 contains the autopsy photos for this case;
15   blood, that reflects, okay, they may have used                15   is that correct?
16   methamphetamine recently or a few days in the past as         16       A. That’s correct.
17   opposed to it being present acutely.                          17       Q. And we’ll give those to the court reporter.
18       Q. So--                                                   18          Doctor, I’m going to show you the medical
19       A. The means at the present time, he --                   19   records in this case, specifically referring to
20   “acute” means at the present time.                            20   what’s been marked CCG 4021 and 4022. The little CCG
21      Q. That explains my?                                       21   numbers are markings which the defense put on the
22      A. Yes.                                                    22 records Bates stamped for identification purposes.
23      Q. -- answers my question. Thank you.                      23 And that’s what I provided to you.
24        What did you note or notice regarding the                24       My question was: Did you notice the
25   treatment of Hector Arreola by the EMTs?                      25 reactive lab tests for the drugs that I mentioned

                                                                                                             20 (Pages 74 77)     -



                                                Veritext Legal Solutions
800.808.4958                                                                                                       770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 22 of 59

                                       Lora Darrisaw M.D.            ,         June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                     Page 78                                                          Page 80
 1 previously in the disclaimer that’s attached to it,           1 not only qualitative and quantitative in which we     --


 2 and you said you didn’t recall. So I’m going to let           2 that’s why we have a quantitation of the
 3 you take a look at it on 4021 and 4022. Ifyou want            3 methamphetamine. It’s not a qualitative urine drug
 4 to scroll down --                                             4 screen.
 5     A. I don’t know what you’re referring to on               5    Q. And you do that so you can be sure of what
 6 this screen here.                                             6 the what drugs are in the blood and be positive of
                                                                         --


 7        MR. CLARK: What’s the question?                        7 that, right?
 8        MR. POST: I’m just letting her refresh --              8    A. Correct,
 9        THE WITNESS: You’re talking about the                  9    Q. And you don’t rely on the urine drug
10 hospital drug screen?                                        10 screens in the medical records, true?
11       MR. POST: Right.                                       11    A. That’s correct.
12        THE WITNESS: And I’m sorry. You’ll have               12    Q. Now, in the medical records, I noticed
13 to ask the question again.                                   13 sepsis with shock as coding diagnosis and referenced
14 BY MR. POST:                                                 14 a few times in those records. Was there any
15    Q. Well, I had asked you why the GBI did their            15 relevance to sepsis?
16 own toxicology tests.                                        16    A. I don’t how the answer to that. I would
17    A. Okay.                                                  17 defer that to the clinicians.
18    Q. And why don’t they use the tests in the                18     Q. That was not part of the cause of death, I
19 medical records?                                             19 guess is what I’m asking; is that right?
20    A. Well, this is not a drug screen on blood.              20     A. It was not part of what I listed as cause
21 I mean, our toxicology analysis is on blood to see           21 of death.
22 what’s in the blood of an individual. The urine drug         22     Q. In your opinion, would Hector Arreola have
23 screen in the hospital are urine drug screens. And           23 suffered cardiac arrest and died without the prone
24 our protocol in terms of determining whether a drug          24 position restraint?
25 is involved in a person’s death is looking at blood          25        MR. CLARK: Object to form,
                                                      Page 79                                                         Page 81
 1   that’s in either blood -- I’m sorry. Drugs that are         1            THE WITNESS: Yes, sir. He certainly could
 2   either in blood or if we don’t have blood, we may get       2 have.
 3   other specimens such as liver or -- but a urine drug        3 BY MR. POST:
 4   screen does not indicate always an acute drug               4    Q, Could have?
 5   toxicity. I mean, drugs in the urine are metabolized        5    A. Yeah. Obviously, I can’t answer would
 6   already. So this is a hospital urine drug screen as         6 someone have died. But, yeah, based upon as my
 7   far as I’m aware,                                           7 previous indication of cause of death was
 8       Q. Okay. Where did you see urine noted on               8 methamphetamine toxicity. So, yeah, he has a high
 9   that?                                                       9 level of methamphetamine that is -- puts him at risk
10       A. I don’t know if I see it noted on there,            10 for a sudden cardiac arrest with or without struggle
11   but that’s what the hospitals do. They do urine drug       11 and/or prone position.
12   screens, and our -- toxicology analysis is done on         12       Q. Well, part of the problem or the risk--
13   our autopsies on blood.                                    13 well, let me ask you this: The prone position
14       Q. And on this urine drug screen, it has a             14 restraint increases the risk of cardiac arrest,
15   disclaimer that says “Reactive does not indicate a         15 correct?
16   confirmed positive result. This is a qualitative           16       A. I would not answer that affirmatively.
17   screening procedure intended for treatment purposes        17       Q. How would you answer it?
18   only. A reactive result should be considered               18    A. I would answer that I’m not really sure.
19   indeterminate until confirmed as either positive or        19     Q. Well, does prone position restraint
20   negative by an alternate, more specific chemical           20 restrict breathing?
21   method designed specifically for the types of drugs        21    A. It could.
22   in question,” right?                                       22       MR. CLARK: Object to form.
23       A. Yeah. That’s what I’m indicating. This is           23       THE WITNESS: It may or may not.
24 a urine drug screen in the hospital. That’s why for          24 BY MR. POST:
25 autopsy purposes, we do a blood drug screen that’s           25     Q. And prone position restraint is known to
                                                                                                      21 (Pages 78- 81)
                                              Veritext Legal Solutions
800.808.4958                                                                                               770.343.9696
      Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 23 of 59

                                        Lora Darrisaw M.D.             ,        June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                        Page 82                                                           Page 84
 1 cause sudden in-custody deaths at times, true?                  I toxicity. I’m haven’t really isolated any particular
 2       A. That’s true, yeah.                                     2 word in that statement. It’s a statement of...
 3    Q. And so that’s one of the reasons police                   3     Q. Well, prone position restraint was a
 4 officers are taught to sit people up immediately,               4 substantial contributing factor in Hector Arreola’s
 5 correct?                                                        5 death, correct?
 6       MR. CLARK: Object to form. She not --                     6        MR. CLARK: Object to form,
 7       THE WITNESS: I can’t address how police                   7 mischaracterizes, asked and answered.
 8 officers are taught.                                            8        THE WITNESS: As my amended cause-of-death
 9 BY MR. POST:                                                    9 statement indicates, I haven’t stressed any
10    Q. Well, let me ask you this way: Would it                  10 particular event. I’ve made a statement that the
11 have made a difference if the police sat Hector                11 cause of death is sudden cardiac death following law
12 Arreola up 30 seconds sooner?                                  12 enforcement struggle -- or struggle with law
13    A. Not in terms of my particular cause and                  13 enforcement including prone position restraint
14 manner of death statement.                                     14 complicated acute --
15    Q. I’m talking about the outcome.                           15     Q. Well, understand what you --
16    A. I don’t know the answer that,                            16        MR. CLARK: Well, let her finish.
17    Q. What about a minute sooner?                              17 BY MR. POST:
18    A. I don’t know the answer to that.                         18     Q. I understand what you wrote --
19       Q, What about a minute and 15 seconds sooner?            19        MR. CLARK: Were you finished, Doctor?
20     A. I don’t know the answer to that.                        20        Did you get all that? Because they were
21     Q. What about a minute and 30 seconds earlier?             21 talking over each other.
22       MR. CLARK: Mark.                                         22        THE WITNESS: Yeah.
23       THE WITNESS: I don’t know the answer to                  23        THE COURT REPORTER: I got, including prone
24 that,                                                          24 position restraint on acute --
25 BY MR. POST:                                                   25        THE WITNESS: Complicating acute
                                                        Page 83                                                           Page 85
  I       Q. What about if they had sat him up before              I   methamphetimine toxicity. That’s the cause-of-death
 2    Hector Arreola quit talking?                                 2   statement.
 3        A. I don’t know the answer to that,                      3   BY MR. POST:
 4        Q. What about if they had sat him up before he           4      Q. And I understand what you wrote, but that
 5    quit moaning?                                                5   was not my question. I’m askingyou ifprone
 6        A. I don’t know the answer to that.                      6 position restraint was a substantial contributing
 7        Q. What about if they had set him up before --           7 factor to -- in Hector Arreola’s death?
 8    as soon as they handcuffed Hector Arreola?                   8       MR. CLARK: Asked and answered.
 9        A. I don’t know the answer to that. I mean, I            9       MR. POST: It’s been asked, but it has not
10    can’t address the outcome. As a medical examiner,           10 answered.
11    when I look at the circumstances surrounding a death,       11       MR. CLARK: It’s been asked multiple times.
12    I already have an outcome. So I can’t project what          12       Go ahead, Doctor.
13    an outcome would have or could have been. I have an         13       MR. POST: It has not.
14    outcome and my role and my process is to determine          14       THE WITNESS: Yeah. My answer was that was
15    the cause ofthat death. I really can’t address what         15 not a statement that I made.
16    would have or could have happened under different           16 BY MR. POST:
17    circumstances.                                              17     Q. Well, I’m asking you yes or no. Was it
18        Q. So one of the causes of death is prone               18 substantial contributing factor or not?
19    position restraint, right?                                  19     A. I haven’t indicated it was a substantial
20           MR. CLARK: Object to form.                           20 factor.
21           THE WITNESS: Not in terms of the way it’s            21     Q. So you’re saying it was not a factor in
22    worded. The wording ofthe cause of death as listed          22 Hector Arreola’s death?
23    on the Exhibit 11 that sudden cardiac death following       23     A. I’m saying I have not isolated prone
24    law enforcement struggle that included prone position       24 position restraint as a substantial -- however you
25    restraint complicating acute methamphetamine                25 phrased it.

                                                                                                          22   (Pages 82 85) -



                                                Veritext Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 24 of 59

                                       Lora Darrisaw M.D.            ,         June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                      Page 86                                                                 Page 88
 1      Q. Well, you put it the in cause of death, so                    Q. But that’s not what you found to be the
 2   it was a contributing factor, right?                       2    cause of death, correct?
 3         MR. CLARK: Asked and answered,                       3       A. I amended it to again, I’ll repeat it
                                                                                                --                       --


 4         THE WITNESS: The struggle with law                   4    sudden cardiac death following struggle with law
 5   enforcement that included prone position restraint         5    enforcement including prone position restraint
 6   played a role in his death. That’s that -- my              6    complicating acute methamphetamine toxicity. That’
 7   cause-of-death statement reflects that the struggle        7    the cause-of-death statement to date.
 8   with law enforcement that included prone position          8       Q. You said your amended report will probably
 9   restraint played a role in his death. That’s my             9   come out tomorrow, you think?
10   answer to the question.                                    10       A. Whenever someone peer-reviews it. She’s
11   BY MR. POST:                                               11   asked someone today well, she’s asked to see if
                                                                                               --


12      Q. Okay. And played a role means contributed,           12   anyone is available today, and she indicated that she
13   right?                                                     13   could e-mail it to the appropriate parties after it’s
14      A. Yes. Yeah. But, I mean, you qualified                14   complete.
15   that with a lot of substantial -- but, understand, I       15      MR. POST: And I’ll ask that we attach the
16   haven’t made that statement. I made a statement in         16 peer-reviewed report as part of the deposition once
17   the way my cause of death is phrased as that whole         17 we get it, if that’s okay with you. I think it
18   struggle with law enforcement that included prone          18 should be the same,
19   position restraint played a role in his death, yes.        19      MR. CLARK: If it’s the same, I would have
20     Q. So to a reasonable degree of medical         20 no objection.
21 certainty, absent the prone position restraint,     21        THE WITNESS: It should be the same as the
22 Hector Arreola would not have died on January 9th o 22 draft.
23 2017, correct?                                      23        MR. POST: Your witness.
24       MR. CLARK: Object to form,                    24        MR. CLARK: Can we take -- do you mind if
25 mischaracterizes. It’s been asked and answered      25 we take a short break?
                                                      Page 87                                                                 Page 89
     several times.                                                        THE WITNESS: That’s fine.
 2        THE WITNESS: I can’t say that,                         2       (A recess was taken from 12:51 p.m.
 3          MR. CLARK: You keep separating out prone             3 to 1:02p.m.)
 4   restraint, and her multiple answers before this does        4                EXAMINATION
 5   not do that. Object to it.                                  5 BY MR. CLARK:
 6          THE WITNESS: I can’t say that. I can’t               6    Q. Doctor, Jim Clark. We just met today face
 7   answer that affirmatively that he would not have died       7 to face. It’s nice to meet you. We -- I think I’ve
 8   without prone position restraint.                           8 talked to you maybe once on the telephone.
 9 BY MR. POST:                                                  9         The items   --   first of all, I’m going to
10      Q. So you’re saying you don’t know one way or           10   jump around a little bit, and then I’ll get my
11   the other is what you’re saying?                           11   questions that I wanted to ask you. But the items
12      A. Well, I’m saying that prior to my amending           12   that you reviewed fairly recently before your amende
13   the report and the cause of death to the statement         13   report is kind of what I’m trying to focus on --
14   that I have to date, I indicated that his cause of         14      A. Okay.
15   death was methamphetamine toxicity.                        15     Q. for right now. What were those items?
                                                                            --


16      Q, But after--                                          16 Is that what’s contained in that list      --


17    A. And so as such, methamphetamine toxicity               17       A. Yes, sir
18 certainly stood alone as his cause of death prior to       Q. -- that we attached? And would you mind
                                                                18
19 me looking at additional stuff and finding that he   19 pulling that list out? I don’t know what exhibit
20 did not return to a baseline. Therefore, I included  20 number   it was.
21 the struggle that involved the prone position        21       MR.   POST: Plaintiffs’ Exhibit 5.
22 restraint as playing a role in his death. Absent the 22       MR.   CLARK: 5, okay. Thank you.
23 struggle, the methamphetamine -- acute               23       THE    WITNESS: Yes, sir.
24 methamphetamine toxicity certainly was sufficient to 24 BY  MR.    CLARK:
25 cause his death.                                     25    Q. All right. So Exhibit 5, is that -- are
                                                                                                           23 (Pages 86 89)     -



                                               Veritext Legal Solutions
800.808.4958                                                                                                       770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 25 of 59

                                        Lora Darrisaw M.D.                ,     June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                           Page 90                                                            Page 92
 I   those items on there -- except for the investigative             1 of reconstruct my opinions and needed to see
 2   summary that you talked about, are the items listed              2 investigative information. So I initailly asked my
 3   on Exhibit 5 things that were provided to you within             3 office, hey, can I get -- go get some information
 4   the last couple of weeks or few weeks?                           4 because I don’t remember what I looked at. And Tyler
 5       A. Yes, towards the beginning of this month,                 5 indicated that, hey, I’ve got -- do you recall having
 6   June,                                                            6 this? I have this investigative summary that was
 7       Q. Okay. Towards beginning of June?                          7 c-mailed to us. And then Mr. Pope indicated, I have
 8       A. Correct.                                                  8 everything, I have all this, I can send you that,
 9       Q. Because that exhibit is not dated. So is                  9     Q. Got it.
10   that-- those new items is what led to you amending              10     A. So I got that, and all of that was
11   your report, or was there something else?                       11 sufficient for me to prepare for the deposition, some
12       A. Yes. It includes No. 5. No. 5 was also                   12 of which I’m sure I had never seen before. But, of
13   something I received. It wasn’t received by                     13 course, looking at everything to date, my opinion
14   Mr. Post, But S was also received towards the                   14 changed.
15   beginning of June, and all of these I received to               15     Q. Okay. And did I or anyone from my office
16   date. And based upon the totality of these findings             16 ask you to change any report?
17   in conjunction with previous autopsy findings and               17     A. No one asked me to change any report.
18   toxicology, I amended the cause and manner of death.            18     Q. Is your--your original report, which I
19       Q. All right. So correct me if I’m wrong, but               19 believe is Exhibit 6 --
20   it sounds like you -- you had a report that’s been in           20     A. Yes.
21   existence for a little over three years, correct?               21     Q. Is that -- do you still consider that to be
22       A. Correct.                                                 22 an accurate report? And let me elaborate a little
23       Q. But as you prepared for this deposition,                 23 bit. All I’m driving at is: It seems to me that
24   you reviewed -- started reviewing items and you asked           24 what you’ve testified here in this deposition is that
25   for items from the parties in this case; is that                25 you have essentially added on to that report, that
                                                           Page 91                                                           Page 93
 1 fair?                                                                  that report is not invalid or inaccurate, but you’ve
 2     A. I didn’t specifically ask for items from                    2   added on to it, Is that the way you view it, or is
 3 the parties. The practice of having a-- doing an                   3   it different?
 4 autopsy and coming to determination of cause and                   4          MR. POST: Object to form.
 5 manner of death is during the autopsy and then                     5          THE WITNESS: I’ve amended the cause of
 6 getting any ancillary information as it relates to                 6   death and the manner of death. And having amended
 7 the circumstances of the death.                                    7   those two parts of the report, the relevant reference
 8       And my autopsy -- my original autopsy                        8   to the cause and manner of death in the opinion
 9 report indicates that based upon -- let me look at                 9   section was amended.
10 it. This is Exhibit No. 6. “Following review of the               10   BY MR. CLARK:
11 autopsy findings and toxicology analysis in                       11       Q. And so with the amended pieces added, it --
12 conjunction with the investigative information                    12   you now have a complete report that you believe will
13 concerning the circumstances of the death, the cause              13   be official today or tomorrow?
14 of death as certified is methamphetimine toxicity.                14       A. Correct. Those are the only changes in the
15       Now, as it relates to the specific                          15   report.
16 investigative information that I had at the time, I               16       Q. Right. And you earlier testify to the only
17 don’t have an independent recollection of what it                 17   changes in the reports in what I believe are three
18 was, so I can’t speak to that today. But there was                18   locations, correct?
19 investigative information, and I certified the cause              19       A. Opinion summary section, cause of death,
20 and manner of death as such,                                      20   and manner of death.
21        When I got the notice of the deposition --                 21       Q. Got it. All right. Jumping around a
22 it was originally going to be at a different date --              22   little bit. But the enlarged -- the heart, you
23 we don’t maintain outside investigative information               23   testified earlier that you don’t believe it to be an
24 in our office after it’s used. So at that point in                24   enlarged heart. Help me understand that. Is there a
25 time, to prepare for a deposition, I needed to kind               25   definite criteria that you as a medical examiner go

                                                                                                             24   (Pages 90 93) -



                                                  Veritext Legal Solutions
800.808.4958                                                                                                       770.343.9696
      Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 26 of 59

                                                Lora Darrisaw M.D.    ,         June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                      Page 94                                                           Page 96
 1    from to determine whether a person’s heart is               1 opinion as to the criteria that clinicians use or
 2    clinically enlarged? And if so, what is that?               2 their basis thereof because they don’t have a heart
 3        A. Yes. There are -- what I use is the -- I             3 weight unless -- as a clinician because you can’t
 4    believe it’s the Mayo Clinic. I have a document that        4 take it out and weight it.
 S    I refer to and look at if the heart is within the           5     Q. Right.
 6    range of either the means range for the weight of the       6     A. So I can’t speak to a clinician’s criteria
 7    individual or falls within the normal 25 to                 7 for cardiomegaly as opposed to a medical examiner
 8    75 percent range. So, yeah, there are documents that        8 where we actually have the heart weight.
 9    show heart weight as it relates to height as well as        9     Q. And that’s part of the problem, isn’t it,
10    weight. And I refer to those charts.                       10 with determining whether hearts are -- you know,
11        Q. Would it surprise you that other experts            11 getting an average size heart is having a subset of
12    might view the weight of Mr. Arreola’s heart as being      12 hearts that you can measure and come up with a mean,
13    enlarged?                                                  13 right?
14        A. I don’t know if it would surprise me.               14     A. Yes.
15        Q. And I guess what I’m driving at: Is that            15     Q. That are otherwise nondiseased or other
16    an area that there is some subjectivity to whether         16 issues? But, anyway, I don’t want to waste much time
17    someone who might be more of an expert in the field        17 on that. You’ve answered my question. I appreciate
18    of hearts might consider the weight of Mr. Arreola’s       18 it. You testified earlier about -- that you have
19    heart with respect to his size, et cetera, as being        19 done autopsies where methamphetamine toxicity was the
20    enlarged different from what you as a medical              20 cause of death.
21     examinem’ might view it?                                  21     A. Correct.
22           MR. POST: Object as to form, leading.               22     Q. Have you done autopsies where the level of
23           THE WITNESS: Maybe. I mean, I can’t speak           23 methamphetamine in the decedent was less than
24     to another person’s opinion as to whether the heart       24 90 milligrams per liter where you believed
25    was enlarged or not.                                       25 methamphetamine toxicity was the cause of death?

                                                       Page 95                                                           Page 97
  1   BY MR. CLARK:                                               1       A. 0.9 not 90.
 2         Q. Yeah,                                               2       Q. I’m sorry if I misstated, 0,90?
 3         A. Based on my criteria looking at his                 3       A. Yes.
 4    weight --                                                   4       Q. You have done autopsies such as that?
 S         Q. Okay.                                               5       A. Yes, sir.
 6         A. -- I did not consider --                            6       Q. Help me understand as a physician -- from
 7           MR. POST: Let her answer the question,               7   your earlier testimony, I think I understand that
 8    please.                                                     8   methamphetamine can cause sudden cardiac arrest?
 9           MR. CLARK: She did. Did you answer it?               9          MR. POST: Objection to the leading.
10           MR. POST: She was still talking.                    10   BY MR. CLARK:
11           THE WITNESS: Yeah. I was just saying                11       Q. Well, it’s not leading because I suggested
12    based upon my criteria, I did not consider it to be        12   that that was my understanding from your earlier
13    enlarged.                                                  13   testimony. Is that what you -- did you not testify
14    BY MR. CLARK:                                              14   to that?
15         Q. Thank you. And I guess the only thing I            15       A. I did. Methamphetamine as a drug is
16    was driving at is I get, basically, your criteria, I       16   cardiotoxic. And so it is a risk factor for sudden
17    was just trying to get a feel for whether you as a         17   cardiac death, yes.
18    medical examiner believe there’s other criteria that       18       Q. And I guess what I wanted to get a feel for
19    other doctors might consider when determining whether      19   is: How does meth cause sudden cardiac arrest?
20    it’s enlarged or not. I mean --                            20       A. I can’t speak to the actual mechanism.
21         A. Are you talking about clinicians or medical        21   It’s a drug that is toxic to the heart, and it causes
22    examiners?                                                 22   arrhythmias. And outside ofbeing that general --
23         Q. Not medical examiners. Yeah, I’m talking           23        Q. And what is an arrhythmia?
24    about clinicians.                                          24       A. A rhythm disturbance, a disturbance in the
25         A. I can’t speak to -- I can’t offer an               25   rhythm of the heart,

                                                                                                         25 (Pages    94 97)
                                                                                                                          -



                                               Veritext Legal Solutions
800.808.4958                                                                                                   770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 27 of 59

                                       Lora Darrisaw M.D.           ,          June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                    Page 98                                                          Page 100
 I       Q. Okay. How does exertion coupled with                1   me start with the manner of death. The manner of
 2   methamphetamine use relate to sudden cardiac arrest,       2   death for sure is determined based upon the
 3   if it does?                                                3   circumstances of the death. The cause of death also
 4       A. Well, inasmuch as methamphetamine is cardio         4   includes -- the circumstances play a role in the
 5   toxic, it can cause the heart to go into a rhythm          5   cause-of-death statement.
 6   disturbance. Exertion increases the heart rate so          6         So in -- there’s no science particularly
 7   the combination of those can certainly be related in       7   into a cause of manner of death, It’s all
 8   that respect.                                              8   circumstantial. You take a certain individual. You
 9        Q. As a medical examiner, have you seen cases         9   look their circumstances. And, oftentimes, the
10   where you’ve done autopsies where methamphetamine         10   circumstances and the information as it relates to
11   toxicity coupled with exertion was the cause of           11   the circumstances come from outside parties.
12   death -- caused sudden cardiac arrest, which was the      12         And anytime we get additional information
13   cause of death.                                           13   that may change an original view that we had of the
14        A. Well, in the cases ofmethamphetamine              14   circumstances, it’s accurate to change the cause of
15   toxicity, there’s all kinds of different                  15   manner of death to accurately reflect what that cause
16   circumstances surrounding their death. Exertion           16   of manner is, and that’s what I did in this case.
17   itself without any other outside involvement in that      17      Q. Thank you. I appreciate that. And while
18   exertion would not be listed in the cause-of-death        18   I’m thinking of it, you did an autopsy here, and
19   statement. It would just be something that’s known.       19   you -- there are certain what I’ll call -- you help
20           One would not say methamphetamine toxicity        20   me with the terminology -- clinical findings that
21   associated with exertion, for instance. I mean, if        21   come out of an autopsy?
22   you’re out jogging and you’re under the influence of      22       A. They’re objective findings.
23   methamphetamine and you have a sudden cardiac death,      23       Q. That’s a better term, So you do an
24   your death is just methamphetamine toxicity. But if       24   autopsy, and there are certain objective findings
25   someone else’s actions is involved with that              25   that come out of an autopsy; is that correct?
                                                     Page 99                                                      Page 101
 1   exertion, then it would be something that is               1     A. Yes. Most of of the autopsy is just
 2   all-inclusive in a cause-of-death statement.               2 listing what is seen with the naked eye.
 3       Q. Hence, why you mentioned the struggle in            3     Q. All right. Can you --
 4   this case; is that right?                                  4     A. Objectively.
 5       A. Correct.                                            5     Q. Are there certain -- well, let me strike
 6       Q. Okay. Now, I want to make sure I                    6 that.
 7   understand -- I think I do -- that the reason you          7        It’s not part ofyour autopsy but part of
 8   decided to amend your report is because what you           8 your -- the GBI’s role here is to do a toxicology
 9   reviewed showed that Mr. Arreola never returned to         9 report as well. You testified to that earlier,
10   his baseline -- his prestruggle baseline; is that         10   correct?
11   correct?                                                  11      A. Correct.
12       A. Correct.                                           12      Q. And that toxicology report in this case,
13       Q. And why was that important to you, or why          13   which is attached as an exhibit, is what showed the
14   did that trigger you to amend the report? Help me         14   methamphetamine levels in Mr. Arreola’s blood,
15   understand -- he didn’t return the baseline. I            15   correct?
16   understand that. Why does that cause you to want to       16      A. Correct.
17   amend the report to be more accurate?                     17      Q. All right. What I want to try to
18          MR. POST: Object as to form, multiple              18   understand is separating out things that you as a
19   compound questions.                                       19   medical examiner reviewed that were provided to yot
20   BY MR. CLARK:                                             20   outside of the autopsy and outside of the toxicology
21       Q. Do you understand it?                              21   report -- I understand how those find their way into
22       A. I think I understand because it makes it           22   your findings. But I want to separate out and I want
23   more accurate. I mean, that’s the role of the             23   to to ask you, what objective items did you rely upon
24    medical examiner is to provide a cause of manner of      24   to issue your report as to manner of death and cause
25    death that’s accurate. And the cause of death -- let     25   of death? Does that question make sense first?

                                                                                                     26 (Pages 98      -   101)
                                              Veritext Legal Solutions
800.808.4958                                                                                                 770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 28 of 59

                                       Lora Darrisaw M.D.            ,         June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                    Page 102                                                          Page 104
 1    A. Yes. I -- the items that come into play in              1      A. Yes.
 2 my cause and manner of death are the totality of my           2      Q. I’m curious what is meant by
 3 autopsy findings, any ancillary studies. Ancillary            3   “complicating,” if there’s a technical meaning to it?
 4 studies would include toxicology analysis. In this            4      A. Well, what’s meant by that is that acute
 5 particular case, I don’t believe there are any other          5   methamphetamine toxicity is kind of the underlying
 6 ancillary studies such as labs, postmortem labs. So           6   abnormality of this individual, that he has acute
 7 in this case, the ancillary study was the toxicology          7   methamphetamine toxicity.
 8 analysis and then investigative information. And in           8       Q. Okay.
 9 this particular case, at least to date with the               9      A. And then this whole struggle with the law
10 amended report, the investigative information is             10   enforcement complicated that in terms of he’s at risk
11 what’s listed in Exhibit 5.                                  11   for sudden cardiac death because he has acute
12     Q. Okay. So, for instance, with respect to               12   methamphetamine toxicity. And all these other
13 your cause of death that you find, the sudden cardiac        13   actions increase for that risk or at least played a
14 death -- the sudden cardiac arrest, that is not              14   role in the risk. And then him having a sudden
15 something that you determine from the autopsy?               15   cardiac death following all this activity while under
16     A. No. That’s more or less a fact of the case            16   the influence of methamphetamine.
17 of what happened. He had a sudden cardiac death.             17       Q. All right. And so your mentioning of
18     Q. Agree. And the struggle with law                      18   struggle with law enforcement including prone
19 enforcement, including prone position restraint,             19   position restraint is inserted because that is a
20 that’s not something that you find -- or that you            20   condition that existed and you felt since he did not
21 found from the autopsy, correct?                             21   return to baseline, that that struggle should be
22     A. Well, it’s a fact of the case. There are              22   mentioned. Is that essentially --
23 some autopsy findings that correlate with those facts        23       A. Correct, yes.
24 that I found. And we’ve previously talked about one          24         MR. POST: Objection to leading.
25 of them being isolated contusion of the lower back.          25   BY MR. CLARK:
                                                     Page 103                                                         Page 105
 1   That’s consistent with the struggle as the fact of          1       Q. And if I understand your previous
 2   the case and as I look at the videos. He had some           2   testimony, your questions of Mr. Post, you are not
 3   contusion and abrasions of the lower extremities that       3   singling out any part of the struggle, or are you?
 4   may or may not have been related to the struggle, but       4       A. I repeated several times the cause of death
 5   it certainly could be consistent with it,                   5   is a statement of sudden cardiac death following
 6          He had contusions involving the                      6   struggle with law enforcement including prone
 7   subcutaneous tissue of both his wrists. That’s              7   position restraint complicated an acute
 8   consistent with knowing that he was in the struggle         8   methamphetamine toxicity.
 9   and had handcuffs on him. So I had some objective           9       Q. And what do you mean by that? Because you
10   findings that correlated with the fact of the matter       10   did say that several times. What do you mean by that
11   of a struggle that included prone position.                11   when you say “it’s a statement.”
12       Q. Good. That’s fair enough. So there’s                12       A. It’s listed as a statement. So, I mean, a
13   various places within your autopsy where you had           13   cause of death can be gunshot wound to the head,
14   findings that showed that Mr. Arreola had been in a        14   acute bronchopneumonia. Those kind of list the cause
15   struggle?                                                  15   of death. In the complex arena where we are with
16       A. Correct.                                            16   everything involved here, we make a statement as
17       Q. All right. And then the methamphetamine             17   opposed to just an isolated word or phrase, for
18   toxicity, that was -- your finding there was based         18   instance.
19   upon -- was it based upon the toxicology report --         19          So this actually more of a sentence.
20       A. Yes.                                                20   That’s what I mean by “statement.” I’m making a
21       Q. -- that was Exhibit 10?                             21   statement as opposed to just saying, for instance,
22       A. Correct,                                            22   affixia due to something. This is a sentence. It’s
23       Q. Under your cause of death, you use the word         23   a statement that’s trying to reflect everything that
24    “complicating acute methamphetamine toxicity.” Do         24   happened in and around his death. Because of the
25   you see that?                                              25   complexity of it, one can’t isolate a single word or

                                                                                                     27   (Pages 102   -    105)
                                              Veritext   Legal Solutions
800.808.4958                                                                                                    770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 29 of 59

                                          Lora Darrisaw M.D.              ,       June 30, 2020
                Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                          Page 106                                                      Page 108
 1   phrase.                                                          1   acute   --   he has   --


 2       Q. Okay. Is there any question in your mind                  2       Q. Fair.
 3   that Hector Arreola at the time of his death had                 3       A. -- acute methamphetamine toxicity, and he
 4   significant quantities of methamphetamine in his                 4   was in a struggle with law enforcement. And as I
 5   system?                                                          5   viewed the -- everything I viewed, he was -- you
 6       A. I don’t know how to answer that. I would                  6   know, he was arguing and yelling with police
 7   just refer to the toxicology report had a                        7   officers.
 8   quantitation of the methamphetamine that was in the              8       Q. Okay. Did you make any findings of
 9   hospital admission blood. That’s all I can relate                9   asphyxia in this case?
10   to.                                                             10       A. That’s kind of difficult to answer because
11       Q. All right. That’s fair enough. And I want                11   asphyxia oftentimes doesn’t really have any findings.
12   to make sure -- let me ask you this way: Is there               12   But findings that make me think it’s a asphyxia case
13   any question in your mind that Exhibit 10, toxicology           13   such as is petecci, which are very nonspecific. I
14   report, is accurate?                                            14   did not see that.
15       A. It’s a report that I relied upon. In terms               15       Q. I think Mr. Post--
16   being an expert in the analysis and -- that would be            16         MR. CLARK: Let’s mark this first.
17   something you would have to address with the                    17         (Defendants’ Exhibit 1 was marked for
18   toxicologist.                                                   18   identification.)
19       Q. And who--                                                19   BY MR. CLARK:
20       A. I rely upon the toxicology reports that I                20       Q. I’ll show what’s been marked Defendants’
21    get from our lab.                                              21   Exhibit 1, which is a-- I’ll represent to you is a
22       Q. All right. And do you find them to be                    22   part of the Piedmont records,
23    accurate, generally speaking?                                  23       A. Oh, it does say Midtown.
24       A. In as much as I’m able to judge the                      24       Q. Yeah. It’s Midtown. I think --
25    accuracy thereof                                               25       A. Oh, okay.
                                                          Page 107                                                          Page 109
 1         Q. Who’s the toxicologist?                                 1       Q. I think it’s the same thing as Piedmont.
 2         A. I can read you the name.                                2   They got bought or something.
 3         Q. Yeah. Is that listed on your-- I guess it               3          You were shown a lab result, and I wanted
 4   is,                                                              4   to show you this discharge summary. And it’s a
 5       A. Yes, Exhibit 10, Jessica Mehan,                           S   simple question. It shows that Mr. Arreola not only
 6       Q. Do you have any -- as you sit here today,                 6   had meth in his system but also oxycodone, cocaine,
 7   do you have any reason to believe that Exhibit 10 is             7   and marijuana. Do you see that?
 8   not accurate?                                                    8       A. Yes. This is a Midtown Medical Center
 9       A. No, sir, I do not.                                        9   discharge summary. It indicates urine drug screen
10       Q. If I told you that Hector Arreola at the                 10   positive for oxycodone amphetamines,
11   time ofthis incident we’ve been talking about was               11   methamphetamines, benzodiazapines, cocaine, and
12   high on methamphetamine, was paranoid, was engaged in           12   tetrahydrocannabinol, which is marijuana.
13   a fight with police officers for over four minutes,             13       Q. And my question was: If that was shown --
14   and then suffered cardiac arrest, is that consistent            14   is there a date on that?
IS   with your findings, just generally?                             15       A. 1/9/2017.
16          MR. POST: Objection to a hypothetical                    16       Q. If that was shown in the hospital on
17   question. Objection to form. Objection to leading,              17   January 9th, 2017, what would-- would that
18   and objection to misstating facts.                              18   necessarily show up in the toxicology reports that
19          MR. CLARK: Leading? Okay.                                19   are done by the GBI?
20   BY MR. CLARK:                                                   20       A. These are two different specimen. This is
21       Q. Go ahead you can answer. Is it consistent,               21   a urine drug screen. And as we previously looked at,
22   is all I’m asking, with your report?                            22   these are qualitative tests. So the blood tests are
23       A. Well, my findings are that he had acute                  23   going to be very different as to drugs that are in
24   methamphetamine toxicity. I guess you’ve made a                 24   the blood as opposed to metabolized drugs in the
25   statement ofbeing high on methamphetamine --                    25   urine,

                                                                                                        28 (Pages 106        -   109)
                                                    Veritext Legal Solutions
800.808.4958                                                                                                     770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 30 of 59

                                        Lora Darrisaw M.D.               ,      June 30, 2020
              Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                         Page 110                                                           Page   112
 1       Q. And does that mean, though, that-- Ijust                I that.
 2   want to make sure I understand. That doesn’t mean              2     Q. All right. Dr. Sperry, you were provided
 3   that the urine analysis that was done at the hospital          3 his report by Mr. Post, correct?
 4   is inaccurate; itjust means it’s testing something             4     A. Yes, sir.
 5   different than what the GBI tested with the blood              5     Q. Did Mr. Post provide any of our expert
 6   toxicology. Is that correct?                                   6 reports?
 7       A. Yeah. It also means it’s a different type               7        A. No, sir.
 8   of test. It’s a qualitative test, and it sees drugs             8     Q. Dr. Sperry said that methamphetamine was an
 9   that have been metabolized.                                     9 inescapable factor in Hector Arreola’s death. I’ll
10       Q. Right. What does “qualitative” mean when                10 just represent that to you.
11   you say it’s a qualitative type of test?                       11     A. Okay.
12       A. Qualitative meaning present or not present              12     Q. Would you agree with that?
13   as opposed to quantitative and getting the quantity            13     A. It’s certainly a factor in his death, which
14   of something.                                                  14 is, in my cause-of-death statement it’s certainly
15       Q. Make sense. Thank you.                                  15 there. It can’t be excluded.
16       A. And a qualitative test, for instance, just              16     Q. Dr. Sperry also will testify that
17   to elaborate a little bit, I mean, a cocaine                   17 methamphetamine causes sudden death. We’ve already
18   qualitative test in urine includes not only terant             18 talked about that. But you would agree with that,
19   cocaine but metabolized cocaine would also -- could            19 wouldn’t you?
20   be present. So the cocaine there could be some                 20       A. I think I’ve indicated that already, yes.
21   metabolite that he’s had for sometime. So                      21 Methamphetamine is cardiotoxic. It can cause sudden
22   qualitative mean this class of drugs is present, and           22 cardiac death.
23   that’s what the urine drug screen would identify.              23       Q. And as you probably know, lawyers are bad
24       Q. So meaning metabolized, that would mean,                24 about being repetative. I’m trying not to, but I
25   then, that -- on the cocaine, for instance, that it            25 appreciate that.
                                                      Page lii                                                              Page 113
 1   could be possible there was cocaine used previously             I         Does an enlarged heart, when coupled with
 2   that has now been metabolized and is showing up in              2 methamphetamine, use increase risk of sudden death in
 3   the urine test. Is that --                                      3 general?
 4       A. Correct. That cocaine qualitative positive               4     A. An enlarged heart in and ofitself is a
 5   in urine, it could be benzoylecgonine, which is a               5 risk factor for sudden cardiac death. So anytime you
 6   metabolite of cocaine. It could be some other                   6 have multiple factors that are risk factors for
 7   metabolite of cocaine.                                          7 sudden cardiac death, those would all listed in a
 8       Q. Okay. I think I know the answer to this                  8   cause-of-death statement.
 9   question. But your report, your autopsy report is               9      Q. All right. You’ve touched on this, But in
10   not intended nor does it suggest that any law                  10   general, your office, the medical examiner’s office,
11   enforcement officer in this case did anything wrong,           11   obviously don’t do autopsies on every death in the
12   does it?                                                       12   state of Georgia, correct?
13       A. I don’t have -- my autopsy report is not an             13      A. Correct.
14   opinion as to wrongdoing or right doing. It’s an               14      Q. And there’s certain criteria foe when you
15   opinion as to how his death came about,                        15   guys will be called upon to do an autopsy; is that
16       Q. I’ve got an expert in this case that’s a                16   correct?
17   well-renowned expert, got a couple of them. And oni            17       A. That’s correct.
18   of them is going to testify that the amount of                 18    Q. And I’ve pulled something off ofyour
19   methamphetamine found in Mr. Arreola, the                      19 website to answer this question, but I want to make
20   0.90 milligrams per liter, is ten times the lethal             20 sure I understand. There’s two instances where I
21   dose. Just tell you that.                                      21 believe fit the Arreola case. One is if a death
22         And my question to you is: Would you agree               22 results from the unlawful use of controlled
23   or disagree with that statement or not have an                 23 substances, and then the second one is if a death
24   opinion one way or the other?                                  24 occurs while incarcerated or while in the custody of
25       A. I would defer to that expert to discuss                 25 a law enforcement officer.

                                                                                                           29 (Pages 110- 113)
                                                 Veritext Legal Solutions
800.808.4958                                                                                                         770.343.9696
     Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 31 of 59

                                       Lora Darrisaw M.D.             ,        June 30, 2020
             Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                     Page 114                                                        Page 116
         A. Correct.                                             1   pathology as a forensic pathologist.
 2       Q. Is that accurate for why an autopsy was              2      Q. But in terms of what causes positional
 3   done in Mr. Arreola’s case?                                 3   asphyxia, you’re not an expert in that area, are you?
 4       A. Yes. His death involved him being in                 4      A. I wouldn’t say I’m an expert in it, but I
 5   custody or -- I guess he technically was in custody         5   know what causes positional asphyxia, as we talked
 6   at the time of his death --                                 6   about, being in a position where you don’t get enough
 7       Q. Correct.                                             7   oxygen to your brain. I’m qualified to make a
 8       A. -- being handcuffed already.                         8   determination of cause of death being positional
 9       Q. All right. In your amended report, the               9   asphyxia. I’m not an independent expert in death**?
10   manner of death was amended to homicide, correct?          10      Q. And if you felt that positional asphysia or
11       A. Correct.                                            11   compressional asphyxia is a cause of death, is that
12       Q. And the word “homicide” in your field is            12   something that you list in autopsy reports?
13   the medical definition of homicide; is that correct?       13      A. Yes,
14       A. Yes.                                                14      Q. You did not list that in Mr. Arreola’s
15       Q. And that’s different from the legal                 1S   autopsy report, correct?
16   definition of homicide; is that correct?                   16      A. Ididnot.
17       A. I imagine. I’m not all that familiar with           17         MR. CLARK: I think that’s all the
18   all the legal terms. But for a medical examiner, the       18   questions I’ve got. Thank you.
19   definition of homicide means that the actions of           19         MR. POST: No more.
20   another played a role in the person’s death either         20         (Deposition concluded at 1:40 p.m.)
21   solely or contributory.                                    21         (Signature waived.)
22       Q. All right. And put just slightly                    22
23   differently off of the medical examiner’s website, it      23
24   indicates that homicide in medical terms means that        24
25   the death is caused by either direct or indirect           25

                                                     Page 115                                                                        Page   117
                                                                I     The following reporterand finn disclosures were
 1 actions of another person or persons.
                                                                2 presented at this proceeding for reviesv by counsel:
 2    A. Correct.                                                          REPORTER DISCLOSURES

 3    Q. All right. And in this case, the reason                              The followi~tg representations anal
                                                                4 disclosures are made in compliance will, Georgia Loan,
 4 you listed homicide is because ofthe struggle.                  ,,tore specifically:
                                                                 5 Article 10(B) of tl,e Rules and Regulations of the
 5    A. Correct.                                                    Beard Of Co,o7 Reporting (disclosure fon,,s)
                                                                 6 OCGA 9-I 1-28(c) (disqualification of repotter
 6     Q. All right. And you would agree that                        for fi,,anciol interest)
                                                                 7 OCOA I 5-14-37(a) and (b) (proltibitions against
 7 homicide does not mean murder?                                    contracts encept on a case-by-case basis).
                                                                   - I a,,, acertified reporter in tl,e State of Georgia.
 8     A. Murder is a legal term that I don’t really               - I an, asubcontractor for Veritext Legal Solutions.
                                                                 9 - I have been assigned to nsake a co,aaplete nod
 9 have all the definitions of the legal terms. I’m not              accurate record of these proceedings.
                                                                10 - I l~ave ,,o relationship of i,,terest in the a,utter
10 an expert in legal terms.                                         on snhiel, I a,,, aho,,t to report svhich svoald
                                                                II disqualify ,t,e En,,, itsaking a verbati,,, record or
11     Q. Okay. All right. It doesn’t mean                           ,,,aintoi,ting t~~y obligation of in~partiality in
                                                                12 co~tspliance with the Code of Professional Ethics.
12 manslaughter, as far as you know?                                - I have no direct contractsvith any party in this
                                                                13 action and asy cu~openaution is deter,,,ined solely
13     A. I’m not an expert in those legal terms.                    by the ter~tts of ttsy subcontractor agree,,aent.
                                                                14
14     Q. It doesn’t even mean that there was                                    FIRM DISCLOSURES
15 negligence or anyone was at fault, does it?                  15
                                                                    - veriten, Legal Solutions was contacted to
                                                                16 provide reporting sernices by Il,e noticing or
16     A. Again, the homicide means that the actions                  takingattorney it, this ,,,atter.
                                                                17 - There is to agreentent i,, place that is
17 of another played a role in their death either                     prohibited by OCGA 15-14-37(a) and (b). Any
                                                                18 cone-specific discounts are auto,,tatically
18 directly or indirectly.                                            applied to all parties, at aunt Ii,,,e as any
19     Q. Okay. You may have answered this earlier.             10 party receives a discoa,nt.
                                                                    - Transcripts: TIte tra,tscript of tl,is proceeding

20 I apologize. But you’re not -- you don’t consider            20 an produced avill be a true, correct, at~d
                                                                      cotoplete tecord of thecolloquies, questions,
21 yourself an expert in positional asphyxia, do you?           21 and answers as sub,aaitted by the certified court
                                                                      reporter.
22     A. I wouldn’t say I’m not -- no, I’m not an              22 - Eahibits: No cl~anges will be ,,tade to the
                                                                      euhibitsas sub,,,ittrd by the reporter,
23 expert in positional asphyxia. Of course, I sign             23 attorneys, or witnesnes.
                                                                    - Passavord-Protected Access: Transcripts and
24 cases out -- I’m an expert in forensic pathology, and        24 exhibitsrelating to tl,is proceedittg will be
                                                                      uploaded lou passavord-protected repository, to
25 that is a cause of death that I see in forensic              25 avl,ich all ordering parties svill have access.


                                                                                                                         30 (Pages 114- 117)
                                               Veritext Legal Solutions
800.808.4958                                                                                                                   770.343.9696
      Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 32 of 59

                                           Lora Darrisaw M.D.                  ,   June 30, 2020
                 Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
                                                                    Page 118
               CERTIFICATE
     STATE OF GEORGIA:
 2 COIJNTYOFFULTON:
         I hereby cerlift that Ilte foregoing
 3 tranucripl was token down, as stated in tite caption,
   and Ihecolloquies, questions and answers were
 4 reduced to iypewriling under tny direction: that the
   It005cripi is a true and correct record of the
 5 evidence given upon said proceedtng.
          I furllter certify Ilaut I u,n not a relative
 6 or etnployee or altoreey of any party, nor am I
   financially interested in Ihe outcotne of this actian.
 7        1 have no relalionahip of interest in this
   maIler which would disqualift tuefrom maintaining tny
 5 obligation of i,npartiolily in cotnpliance with the
   Code of Professional Ethics.
 9        1 have no direct contract with any party in
   this action and tny co,npensolion is based solely on
10 the terms of toy subcontractor ogreetnent.
          Nothing in the arrangetnenta made for this
II proceeding istapacts tasy absolute co,ti,nitment to serve
   all parties as an itnpartial officer of the courl.
12
              Thia the 14th day of Juty, 2020.
13
14
15

16
            Tracy A, Willia,nn, B-2168, RPR
17
18
‘9
20
21
22
23
24
25




                                                                                          31 (Page 118)
                                                               Veritext Legal Solutions
800.808.4958                                                                              770.343.9696
        Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 33 of 59

                                         Lora Darrisaw M.D.
                                                       ,                         June 30, 2020
               Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
    -   absolutelyl                                                                        Page 1

               &            14th 118:12                      3              42:7 47:23 48:2,3
                            15 8:7 82:19                                    48:11 60:15 61:1
&       5:12                                        3 3:11 5:6 14:4,5,9
                            15-14-37 117:7,17         61:1                   91:10 92:19
               0                                                           611 20:16
                            153 12:11               3.0 43:5
0.68 50:18,21               159 12:11                                               7
                                                    3/22/17 3:16,18
0.9 50:751:1,8              1985 16:2               3/22/2017 30:3         7 3:17 30:9,13
  55:19 58:11 97:1          1986 9:13                3/24/17 3:19            36:15 48:4
0.90 50:6,1597:2            1:02 89:3                30 2:103:1756:16      706 5:8,17
  111:20                    1:40 116:20                68:9 82:12,21       75 94:8
00005 1:6                            2               300 74:8,24           77 3:25
               1            2 3:76:1 18:10,15        31 3:19,20 9:14               8
1 3:46:1 18:4,10              24:16,24 30:2 1        3121 2:16
                                                                           8 3:1931:7,11
  18:15,15 24:12              40:9 47:4 50:10        31901 5:16
                                                                           89 4:12
  29:16 30:16 42:3          2.5 42:1                 31904 5:7
  108: 17,21                                                                       9
                            2.7 43:5                 32 3:21,22
1/19/17 3:20                20 40:21,22,22,23        324-0251 5:17         9 3:20 31:17,20
1/26/17 3:21                2001 9:9 12:2,4          33 9:14               9-11-28 117:6
1/9/2017 109:15               14:24 15:2,5           34 3:23               90 96:24 97:1
10 3:21 5:2029:16           2002 14:20 15:2                     4          911 23:22
  31:25 32:3 50:3,5         2007 44:19                                     9:59 2:11
                                                     4 3:13 26:19,22       9th 60:7 86:22
  56:13 103:21              2009 14:21                 27:2 28:14 31:1,2
  106:13 107:5,7            2014 11:5,6                                      109: 17
                                                       43:1,2 46:10 47:3
  117:5                     2017 28:17 35:24                                         a
                                                     4021 76:23 77:20
100 25:6                      58:1,20 59:5 60:7                            a.m. 2:11 25:14,15
                                                       78:3
108 4:2                       62:1 86:23 109:17                            aaron 1:16
                                                     4022 76:24 77:20
10:28 25:14                 2017-1000874                                   ability 8:19 22:9
                                                       78:3
10:51 25:15                   30:6                                           22:17
                                                     4:19     1:6
11 3:22 32:6,9              2019 14:14,15                                  able 8:15 19:25
                                                                    5
  36:12 62:5,5,12           2020 2:10 118:12                                 106:24
  83:23                     21 9:14 40:21,22         5 3:1426:2228:23
                                                                           abnormalities
1111 5:15                     41:13                    29:9,13 89:21,22
                                                                            46:20 61:7
11th 28:16 35:24            215 7:20 8:10,11           89:25 90:3,12,12
                                                                           abnormality 22:7
12 3:23 34:13,14              8:12 13:20,21            90:14 102:11
                                                                             104:6
  34:2 1                    2168 2:21 118:16         5,000 12:9
                                                                           abrasions 103:3
12:10 77:5                  221-9371 5:8             5:25 65:18
                                                                           absent 86:21
12:36 77:6                  25 7:18 94:7             5x2.6 40:25
                                                                             87:22
12:51 89:2                  250 8:6,8                               6      absolute 118:11
13 3:25 77:7,11,14          26 3:13,14 9:14          6 3:4,7,15 4:11       absolutely 7:15
13612 118:15                29 3:15                    29:22,25 30:4         8:3 52:3
14 3:11                     2x2 41:15                  35:25 36:6,15
                                                        39:20 41:25 42:3
                                         Veritext Legal Solutions
800.808.4958                                                                         770.343.9696
   Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 34 of 59

                                    Lora Darrisaw M.D.
                                                ,                           June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
labuse area]
      -
                                                                                     Page 2

abuse 46:4 54:11       adhesive 40:11         ambulance 63:11          106:6 107:21
access 28:15,16,21     administration           63:17                  108:10 111:8
  77:12 117:23,25        15:8                 amend 99:8,14,17         113: 19
accident 37:11         administrative         amended 3:4           answered 13:25
accidents 11:20          10:21 32:15 37:19     24:12 32:10 36:11      69:24 73:25 84:7
accuracy 106:25        administrator 1:5       36:17,24 37:5,11       85:8,10 86:3,25
accurate 14:16         admission 51:3          62:3,4, 12, 15,20      96:17 115:19
  92:22 99:17,23,25      58:11 106:9           69:13 84:8 88:3,8    answers 75:23
  100:14 106:14,23     adult 51:10,13          89:12 90:18 93:5       87:4 117:21 118:3
  107:8 114:2 117:9    adverse 21:6             93:6,9,11 102:10    antecubital 40:10
accurately 62:2 1      aeronautics 10:6         114:9,10              40:13
   100: 15             aeronomics 10:4        amending 87:12        anterior 40:17
 action 1:5 3:10       affect 8:19              90:10               anticipated 32:22
   117:13 118:6,9      affirmatively          amendment 36:18         37:16
 actions 98:25           81:16 87:7             39:2                anybody 8:5 10:8
   104:13 114:19       affixation 22:2        amendments              34:3 74:18
   115: 1,16           affixia 105:22           36:16               anymore 66:5
 active 16:18          afixiation 22:12       amount 12:12          anytime 100:12
 activities 21:24      ages 9:12                49:20 55:20 56:15     113:5
 activity 104:15       aggressive 21:19         111:18               anyway 96:16
 actual 43:9 49:24     agree 102:18           amphetamine            apologize 115:20
   77:1 97:20            111:22 112:12,18       76:13                apparently 37:22
 acute 37:263:9,17       115:6                amphetamines             53:11
   71:22 72:13 75:2    agreeable 6:17           109: 10              appearances 5:1
   75:3,8,20 79:4      agreement 6:9          analysis 58:10         applicable 34:22
   83:25 84:14,24,25     117:13,17 118:10       60:23 75:9 76:10     application 73:10
   87:23 88:6 103:24   aguilar 1:13 24:1        78:21 79:12 91:11      73: 14,23
   104:4,6,11 105:7      24:9 63:25             102:4,8 106:16       applied 59:3 60:4
   105:14 107:23       agular 74:7              110:3                  72:25 73:5,9
   108: 1,3            ahead 85:12            anatomic 61:7            117: 18
 acutely 75:17           107:2 1              ancillary 91:6         appreciate 96:17
 added 27:14 28:5      air 16:12,13,22          102:3,3,6,7            100:17 112:25
   28:8,19 59:14       alan 5:11 23:25        answer 6:17 7:10       appropriate 88:13
   92:25 93:2,11       alcohol 8:19 21:6        7:11 20:25 21:1,2    approximately
 addict 45:11            31:24                  23:13 45:14 52:4       7:17 9:8,12
 addicts 45:18         alert 23:4               52:7 53:15,19,20     april 14:15
 additional 87:19      alerted 23:7             59:24 69:5 80:16     area 8:23 33:6
   100: 12             allowed 6:8              8 1:5,16,17,18         40:25 41:7,16
 address 8:23 82:7     alpharetta 9:23          82:16,18,20,23         42:7 44:3 47:2
   83:10,15 106:17     alternate 79:20          83:3,6,9 85:14         56:10,15 65:22,23
                                                86:10 87:7 95:7,9      94:16 116:3

                                 Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 35 of 59

                                   Lora Darrisaw M.D.
                                                ,                          June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[areas benefits]
      -                                                                          Page 3

areas 12:24 13:1         85:11 86:3,25        automatically            73: 1,6, 12,24
  42:3                   88:11,11 90:24         117: 18                102:25
arena 105:15             92:2, 17             autopsies 11:1,7       background 14:12
arguing 108:6          asking 19:18,19          11:14 12:3,7         bad 7:12 112:23
arrangements             23:6 56:2 80:19        45:17,19 79:13       based 11:1749:21
  118: 10                85:5,17 107:22         96:19,22 97:4          56:22 58:10,18,21
arreola 1:3,4,6,6,7    asks 28:4                98:10 113:11           61:24 63:10 74:24
  1:8 3:14 35:20       asphysia 116:10        autopsy 23:18            81:6 90:16 91:9
  36:2,8 37:25 40:7    asphyxia 22:3,6          24:25 25:5,22          95:3,12 100:2
  45:11 49:10 58:7       108:9,11,12            28:17 30:3,19          103:18,19 118:9
  58:24 59:4 60:4        115:21,23 116:3,5      32:10 35:19,23       baseline 66:14,15
  62:17 63:1,25          116:9,11               36:2,5,7 37:24         66:16 68:25 69:1
  64:9,15,23 65:5,25   assessment 74:4          39:14,19 42:19,22      70:23 71:2,6,7,11
  66:5,7,24 67:9,23    assigned 117:9           44:4 47:6,7,7,16       72:11 87:20 99:10
  68:4,10 74:9         assistance 34:9          49:23 50:4,19          99:10,15 104:21
  75:25 80:22 82:12    assistant 32:15          62: 13,15, 17, 19    basic 22:5
  83:2,8 86:22 99:9      37:19                  76:10 77:14 79:25    basically 95:16
  103:14 106:3         associate 14:20          90:17 91:4,5,8,8     basis 15:19 39:9
   107:10 109:5          15:4                   91:11 100:18,21        55:17,18 96:2
   111:19 113:21       associated 19:4          100:24,25 101:1,7      117:7
arreola’s 44:24          20:13,15,18 21:4,9     101:20 102:3,15      bates 77:22
  45:8 49:21 55:21       21:16,25 98:21         102:21,23 103:13     bay 5:15
  62:22 64:14 67:14    assume 25:21             111:9,13 113:15      begging 67:25
  69:4 70:10 76:8      assumption 25:5          114:2 116:12,15        68:4
  84:4 85:7,22         attach 76:21 88:15     available 88:12        beginning 90:5,7
  94:12,18 101:14      attached 18:12,13      avenue 5:15              90:15
   112:9 114:3           24:18,18 78:1        average 96:11          begins 27:6
   116: 14               89:18 101:13         aware 17:8 32:25       behalf 5:2,9
arrest 59:5 60:7       attended 15:6            46:7 57:6,13         behavior 2 1:19
  63:12,21 76:4        attention 11:23          74:23 76:1 79:7      behaviors 19:4
  80:23 81:10,14       attorney 117: 16                  b             21:3,8
  97:8,19 98:2,12         118:6                                      believe 11:620:16
                                              b 2:21 5:20 18:7
   102:14 107:14       attorneys 117 :23                               24:236:1 55:4
                                                40:14 55:3 117:5
arrhythmia 97:23       attribute 58:14           117:7,17 118:16       61:21 64:2 92:19
arrhythmias              61:13                                         93:12,17,23 94:4
                                              b.s. 16:1
  97:22                attributed 53:13                                95:18 102:5 107:7
                                              back 16:21 18:2
arrived 65:24            72:12                                         113:21
                                                 18:21 40:24 41:7
arrythemia 5 1:21      audible 68:15                                 believed 96:24
                                                41:9,9,14 42:1,5,6
article 5:20 117:5     audio 66:1                                    benefit 48:16
                                                42:8 44:19 48:1
asked 60:2 69:24       author 55:3                                   benefits 35:4
                                                58:1 60:13,18,20
   78:15 84:7 85:8,9                            61:3,4 65:22,23
                                 Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 36 of 59

                                   Lora Darrisaw M.D.
                                                 ,                         June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[benzodiazapine causes]
                 -
                                                                                 Page 4

benzodiazapine          boren 1:18          capacity 1:14,15          108:9,12 111:11
  76:13                 born 9:13             1: 17, 19               111:16 113:21
benzodiazapines         bought 109:2        caption 118:3             114:3 115:3 117:7
   109:11               boyfriend 65:9      captioned 39:25           117:7,18
benzoylecgonine         bradley 5:6         captions 40:1           cases 11:19 17:24
   111:5                brain 22:8,10       car 44:19                 52:13 54:8 56:16
besalt 55:3 56:5          48:19,20,23 49:1,5carbondale 9:21           57:13,15 71:9
besalt’s 57:9             49:6,11,14 116:7  cardiac 36:25             98:9,14 115:24
best 7:12               break 88:25           5 1:21 63:7,12,21     cashbaugh 30:22
better 62:10            breathe 22:18         69:13 70:5,23           31:5 38:4
   100:23                 67:14               72:7 76:4 80:23       cashbaugh’s 37:20
big 16:465:6            breathing 22:2 1      81:10,14 83:23        catheter 40:10
billed 17:22              66:1 69:4 81:20     84:11 88:497:8        caught 59:17
biology 16:5            brian 1:14            97:17,19 98:2,12      causative 61:13
bipolar 21:4            bring 13:6 17:11      98:23 102:13,14       cause 8:15 11:16
bit 39:13 89:10           17:21 24:25 26:2     102:17 104:11,15       19:21,22 20:1
   92:23 93:22            26:6                 105:5 107:14           36:16,24 39:3
   110: 17              brittany 30:22         112:22 113:5,7         47:20 51:20 54:1
bizarre 21:19             37:18             cardio 98:4               58:9,25 61:11,16
blank 66:9              bronchopneumo...    cardiomegaly 96:7         62:2,22 63:7 64:9
bleeding 42:4,6,11         105: 14          cardiopulmonary           65:3 69:13 70:4
blood 19:10 31:23       brought 24:22,23      59:5 60:6               70:13 72:4 80:18
   41:8 49:3,21           25:2,9 26:15 27:1 cardiotoxic 51:19         80:20 81:7 82:1
   50: 10,10,17,19,20     31:11               97:16 112:21            82:13 83:15,22
   50:21 5 1:4,4,9,13   bruise 73:12        cardiovascular            84:8,11 85:1 86:1
   51:24 52:1 53:8      bruises 41:19         46:17                   86:7,17 87:13,14
   55:21 58:11 75:15    budget 35:6         career 12:7 17:16         87:18,25 88:2,7
   76:8 78:20,21,22     bureau 3:23 10:15      54:9                   90:18 91:4,13,19
   78:25 79:1,2,2,13       11:3             carotid 66:3              93:5,8,19 96:20,25
   79:25 80:6 101:14    business 12:22      case 10:8,8 21:16         97:8,19 98:5,11,13
   106:9 109:22,24                 c           27:3,14 30:6           98:18 99:2,16,24
   110:5                                       32:24 33:12 34:9       99:25 100:3,5,7,14
                        c 5:3,10 40:14
 board 5:21 117:5                              35:10,20 37:16         100:15 101:24
                          48:15 117:6
 body 24:843:9                                 49:9 56:16,20          102:2,13 103:23
                        call 27:22 28:1,7
   44:3 55:8 61:17                             57:5,9,24 60:5,23      105:4,13,14
                          100:19
   64:14 73:10,15                              60:23 61:11,16,17      112:14,21 113:8
                        called 23:20 76:3
   75:9                                        61:22 70:14 71:11      115:25 116:8,11
                          113:15
 book 54:11,12,16                              77:14,19 90:25       caused 98:12
                        calls 27:24,24 28:4
   54:21,24 57:16,19                           99:4 100:16             114:25
                        cam 24:8 61:17
 books 57:21                                   101:12 102:5,7,9     causes 83:18 97:21
                        canton 9:25
                                               102:16,22 103:2         112:17 116:2,5

                                  Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 37 of 59

                                   Lora Darrisaw M.D.
                                                 ,
                                                                           June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
Iccg concluded]
    -                                                                             Page 5

ccg 20:20 77:20,20     chief 1:18                84:16,19 85:8,11   coming 35:7 50:23
cd 3:25 25:21 26:9     chiefly 10:7              86:3,24 87:3         91:4
  77:12                child 1:7                 88:19,24 89:5,6,22 commitment
cdl 1:6                children 9:10             89:24 93:10 95:1     118:11
center 4:2 35:11       chris 24:1                95:9,14 97:10      commonly 42:18
   109:8               chronic 21:5              99:20 104:25       company 9:24
centimeter 40:25       circle 18:2               107:19,20 108:16   compensation
  41:15 43:2,5         circumstances             108:19 116:17        34:8 117:13 118:9
centimeters 42:1         11:15,16,18 27:10     class 110:22         complete 88:14
   47:4                  57:1 58:12 83:11      clear 14:2 21:18       93:12 117:9,20
central 41:14            83:17 91:7,13           39:2 1             completed 32:17
centre 5:14              98:16 100:3,4,9,10    clinic 94:4          completely 7:25
certain 19:922:5          100:11,14            clinical 100:20        8:20 36:6 62:16
   56:14 57:12,17      circumstantial          clinically 94:2        62:20
   100:8,19,24 101:5      100:8                clinician 96:3       complex 105:15
   113: 14             civil 1:5 3:10          clinician’s 96:6     complexity 105:25
certainly 46:6            16: 12,13,22         clinicians 80:17     compliance 117:4
   53:23 81:1 87:18    clark 4:12 5:10           95:21,24 96:1        117:12 118:8
   87:24 98:7 103:5      6:14 8:4,8,12         close 9:14,16        complicate   7 1:22
   112: 13,14             13:16 16:21,24       cocaine 21:5 76:13 complicated 37:2
certainty 86:2 1          18 :4,6, 14,17,19      109:6,11 110:17      71:24 84:14
certificate 118:1         19:13 20:3,7,11,14      110:19,19,20,25     104:10 105:7
certified 58:20          20:18,20 21:10           111:1,4,6,7       complicating 72:2
   70:13 91:14,19        22:20 23:5,10         code 117:12 118:8      83:25 84:25 88:6
   117:8,21              25:12,24 26:8         coding 80:13           103:24 104:3
certifies 71:9           29:5,8,11,21 38:5     colleagues 33:18     complies 46:11
certify 118:2,5           38:5,6,7,10 39:20    collected 50:16,19 compound 99:19
cetera 94:19              39:23 41:2 45:13       50:21 51:1         compressed 22:15
change 16:4 69:12         45:24 46:5 47:13     collects 27:17,18    compressing
   92:16,17 100:13        47:21 48:2,5 50:1    college 15:23          22:17
   100: 14                51:15 52:21,25       colloquies 117:20    compression
changed 35:15             53:10 55:22 59:7        118:3               22:14
   92:14                  59:12,16,20,25       columbus 1:2,12      compressional
changes 36:17,21          60:8 63:3 68:19         1:17 5:7,16 15:6    22:2,11 116:11
   37:12 62:18 93:14      69:9,21,24 70:11        15:12 20:21 23:23 concentrations
   93:17 117:22           70:19 71:4 72:17     combination 54:2       55:8 56:11
 charts 94:10             73:25 74:10,14,16      98:7               concepcion 1:6
 checking 66:3            74:20,22 75:4        come 11:23 18:21     concerning 91:13
 chemical 79:20           76:17,21,25 78:7       48:1 60:13 88:9    conclude 58:5
 chest 22:16              80:25 81:22 82:6       96:12 100:11,21    concluded 116:20
                          82:22 83:20 84:6        100:25 102:1

                                 Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 38 of 59

                                    Lora Darrisaw M.D.
                                                   ,
                                                                            June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[conclusions dated]
             -
                                                                                  Page 6

conclusions 62:22      contributing 84:4           58:25 60:7,15,16       118:11
condition 8:15            85:6,18 86:2             62:13,24 63:2,4,16   cpr 76:2,5
  46:7 64:23 65:4      contributory                63:22 64:1,2,7,16    cries 67:14
  65:14 66:12             58:15 61:14              66:25 67:1,12,20     crime 52:8,11
   104:20                 114:21                   68:5 77:15,16        criteria 93:25 95:3
conditions 46:1        controlled 113:22           80:8,11 81:15          95:12,16,18 96:1,6
  55:9                 contusion 41:23             82:5 84:5 86:23        113: 14
confident 41:21,23        60:18,20 61:3,4          88:2 90:8,19,21,22   cross 20:5
confirmed 79:16           73:12 102:25             93:14,18 96:21       crying 67:25
  79:19                   103:3                    99:5,11,12 100:25    curious 29:15
conflicts 10:10        contusions 41:19            101: 10,11,15, 16      104:2
confused 18:9             41:21,22 103:6           102:21 103:16,22     current 75:11
confusion 21:20        copies 13:1125:18           104:23 110:6         currently 10:14
congestion 48:23          25:19,20 26:6,9          111:4 112:3          curriculum 3:11
   49:2,2              copy 3:22 17:22             113:12,13,16,17         13:6 14:9 24:24
conjunction 90:17         18:18,22 24:15           114:1,7,10,11,13     custodio 1:9
   91:12                  25:23 28:10 30:2         114:16 115:2,5       custody 11:21
connected 44:6            32:10,20 76:17           116:15 117:20           17:18 22:25 82:1
consider 51:11,18      coroner 27:11,22            118:4                   113:24 114:5,5
   64:8 92:21 94:18       27:23,24,24 5 1:2,6    correcting 48:13       cut 42:12
   95:6,12,19 115:20    coroner’s 3:15           correlate 102:23       cuts 35:6
considered 27:12        correct 7:1,2,5,8        correlated 103:10      cv 1:6
   28:6 30:17 55:14       8:21 10:5 11:8,10      costs 34:17                       d
   55:25 56:4 79:18        12:5,20,23 13:22      counsel 5:1,23 6:9     d 6:24 24:3
consistent 21:8,22         13:23 14:1,11,18         117:1               dl 4:2
   73:11,15,22 103:1       14:22 15:9,20         counties 12:11,15      dangerous 22:19
   103:5,8 107:14,21       16:2,3 18:16             12:16               dark 40:25 41:10
consolidated 1:12          19:24 20:2 24:20      county 27:11           darrisaw 1:25 2:5
contact 37:21             24:21 25:10,11            118:2                  3:6,12 6:3,7,13,20
 contacted 37:15          26:16,17 30:7,8        couple 14:490:4           6:24,25 8:22
   117: 15                31:2,3 33:10,17,19        111:17                 24:14 25:17 26:25
 contained 89:16          33:20,23 34:2,20       coupled 98:1,11           77:10
 contains 30:5            34:24 35:2,8 36:4         113:1                darrisaw’s 3:22
   77:14                   36:22,23 37:3,4,7     course 15:17            data 53:20
 contract 117:12           37:9,10,12 38:14         17:15 36:10 68:8     date 14:12,14,16
    118:9                  38:23 40:2,3,8,12        92:13 115:23           14:17 29:6 87:14
 contracts 117:7           40:18,19 41:14,15     court 1:1 5:6,21          88:7 90:16 91:22
 contribute 70:9           42:15, 16, 19,20,22      5:23 6:20 8:10         92:13 102:9
   73:20                   44:10,20,25 45:8,9       17:2,6 26:10           109: 14
 contributed 86:12         45:18 49:11,18,19        40:14 48:15 77:17    dated 3:16,18,19
                           50:8 5 1:25 53:22        84:23 117:5,21         3:20,21 30:3 90:9
                                   Veritext Legal Solutions
 800.808.4958                                                                    770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 39 of 59

                                   Lora Darrisaw M.D.
                                                   ,
                                                                           June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[daubert disputed]
         -
                                                                                 Page 7

daubert 17:6               113:2,5,7,8,11,21       34:3,4 37:16 62:1      98:15 109:20,23
daughter 9:23,25           113:23 114:4,6,10       77:13 88:16 90:23      110:5,7 114:15
  10:2                      114:20,25 115:17       91:21,25 92:11,24    differently 114:23
day 16:21 49:13             115:25 116:8,9,11       116:20              difficult 108:10
  50:24,24 63:14,15      deaths 10:23            depositions 6:15       difficulty 7:21
  73:19 118:12              11:19,20,23 17:17      7:1,16 17:12,15        50:13
days 75:16                 23:1 52:18 53:13        21:15 34:18          direct 114:25
dead 63:15                 65:6 71:9 82:1        described 21:14          117:12 118:9
death 11:16 19:22        decatur 2:16              43 :3,24             direction 118:4
  20:1 22:22 27:8        deceased 1:4            description 3:3        directly 43:23
  27:19,25,25 28:2       decedent 96:23            41:6 61:3              44:14 51:5 115:18
  36: 16,16,24,25        december 16:2           designed 79:2 1        director 10:18
  37:8 39:3 49:5,8       decided 99:8            detail 44:22           disagree 74:15
  49:11 53:24 54:1       declined 17:2           detained 17:17           111:23
  58 :9, 12, 15,20,25    deep 10:13              determination          disc 25:4,22,24,25
  61:11,14,16 62:2       defendant’s 4:1            91:4 116:8          discharge 4:2 77:2
  62:23 63:7,8,19        defendants 1:20         determine 44:5            109:4,9
  64:10,21 65:3,7,11        5:924:7 108:17          64:9,24 65:14       discipline 13:4
  66:20,22 68:23,24         108:20                  76:7 83:14 94:1     disclaimer 78:1
  69:13,13 70:4,6,10     defense 13:14 31:4         102: 15               79:15
  70:13,24 71:10            37:24 38:22,24       determined 100:2       disclosure 5:22
  72:4,7,12,16 78:25        77:2 1                  117: 13                117:5
  80:18,21 81:7          defer 80:17 111:25      determining 65:3       disclosures 117:1
  82:14 83:11,15,18      definite 93:25             78:24 95:19 96:10      117:2,4,14
  83:22,23 84:5,8,11     definition 22:5         diagnosed 49:11        discount 117:19
  84:11 85:1,7,22           114:13,16,19         diagnoses 60:15        discounts 117:18
  86: 1,6,7,9,17, 19     definitions 115:9       diagnosis 60:17,19     discovered 25:19
   87: 13,15,18,22,25    degree 16:11               60:21 61:22 80:13   discovery 6:8
   88:2,4,7 90:18           86:20                diagnostic 40:2        discuss 38:13
  91:5,7,13,14,20        delayed 63:19           die 11:14,15,18           111:25
  93 :6,6,8, 19,20       delirium 18:25             53:2 63:1           discussion 26:12
   96:20,25 97:17           19:5,12,19,21 21:4   died 11:19,21            26:21 39:16
   98: 12, 13,16,18,23      21:9,13,23,25           58:24 63:14 80:23   discussions 38:15
   98:24 99:2,25,25      department 1:18            81:6 86:22 87:7     disease 46:18 54:7
   100: 1,2,3,3,5,7,15      20:21 30:5 52:14      difference 36:12      disorder 21:5
   101:24,25 102:2        depending 41:9            82:11               disorientation
   102: 13, 14,17         deposition 1:23         differences 36:14        21:2 1
   103:23 104:11,15         2:4 3:5 6:6,9           62:25               disposition 55:4,5
   105 :4,5, 13, 15,24       18:12 20:11 23:17    different 57:23          55:16
   106:3 111:15             24:13,19,23 26:2        61:23 66:15 83:16    disputed 24:8
   112:9,13,14,17,22        27:1 28:25 32:13        91:22 93:3 94:20

                                    Veritext Legal Solutions
 800.808.4958                                                                   770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 40 of 59

                                     Lora Darrisaw M.D.
                                                 ,                           June 30, 2020
           Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[disqualification examiner]
                 -
                                                                                   Page 8

disqualification       dropbox 29:19          eisenstat 30:18        entitle 59:20
   117:6               drug 46:14 51:19       either 11:15 79:1,2    entitled 20:6,8,16
disqualify 117:11        52:1 54:4,11 56:8      79:19 94:6 114:20      27:3 59:10,18
   118:7                 56:10 58:2 67:3        114:25 115:17        equivalent 16:10
disrepair 45:22          75:13 78:10,20,22    elaborate 92:22        era 35:6
  46:4                   78:23,24 79:3,4,6      110: 17              especially 35:6
district 1:1,1 10:9      79:11,14,24,25       elbow 40:17            esq 5:3,10,11
disturbance 97:24        80:3,9 97:15,21      eldest 9:19            essentially 12:21
   97:24 98:6            109:9,21 110:23      electrical 16:1          27:21 40:4,17
division 1:2 31:13     drugs 8:19 11:22       elevated 19:10,10        41:11,18 51:23
   3 1:22                19:9,9 54:5,5,6,22     19:11                  92:25 104:22
doe 20:25 35:3           55:5,8,12,13,16,16   else’s 98:25           estate 1:6
doctor 8:16 14:8         55:17 56:13 57:12    embry 10:3             estimate 12:6
   16:6 18:25 19:17      57:17 76:7 77:25     emory 10:24            et 94:19
   24:20 50:12 56:25     79:1,5,21 80:6       employed 9:6,17        ethics 117:12
   59:17 60:2 77:18      109:23,24 110:8        10:1,14,15 14:23        118:8
   84:19 85:12 89:6      110:22                  15:4                event 20:10,17
doctors 95:19          duces 3:5 24:13        employee 118:6           63:17 68:22 70:24
document 23:20         dudley 1:15 24:1,9     employees 15:15          71:10,11 72:10,11
   24:6,17 27:13         63:24                employment 9:2           84:10
   28:3,6,12,14 30:5   due 23:1 63:2            9:19 10:10           events 64:20,22
   30:17 36:6 47:8       105:22               emts 75:25               67:19
   62:16 94:4          duly 6:4               encountered 19:20      everyone’s 66:15
documents 3:7          duties 10:22           enforcement            evidence 40:1,5,20
   38:25 94:8          dvd 25:20 77:12           17:18 37:1 58:23      40:23 46:13,18,20
doing 11:1465:13                 e              65:8 69:14 83:24        118:5
   91:3 111:14                                  84:12,13 86:5,8,18   evident 11:17
                       e 24:329:19,20
domestic 65:8                                   88:5 102:19          evrard 1:16 24:2,9
                         30:21 31:5 32:19
dose 111:21                                      104:10,18 105:6        63:25 65 :20,24
                         32:19 37:18,20
dr 3:6,22 6:7,13,20                              108:4 111:11           68:3,9
                         40:14 48:15 55:3
   6:25 8:22 24:5,13                             113 :25             exactly 18:16
                         88:13 92:7
   25:17 26:25 30:18                          engaged 107:12            57:12
                       earlier 33:14 36:1
   33: 12,15,18,24                            engineer 16:5,7        examination 4:9
                         42:17 82:21 93:16
   34:3 54:10,12                              engineering 10:4          4:11,12 6:11 20:5
                         93:23 96:18 97:7
   77:10 112:2,8,16                              16:2                   45:7 89:4
                         97:12 101:9
draft 3:22 32:10                              enlarged 46:23         examined 6:4
                         115: 19
   32:13,17 34:4                                 93:22,24 94:2,13    examiner 3:13
                       economics 16:11
   36:21 88:22                                   94:20,25 95:13,20      14:20 15:4 23:19
                       edema 48:22,25
 driving 56:17                                   113:1,4                25:10 26:16 27:4
                       education 14:13
   92:23 94:15 95:16                          entire 70:24 71:23        27:6,15 28:11,14
                       effect 55:6
                                                                        65:2 83:10 93:25

                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 41 of 59

                                   Lora Darrisaw M.D.
                                                 ,
                                                                           June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[examiner fly]
          -
                                                                                 Page 9

  94:21 95:18 96:7        108: 17,21           factor 22:22 84:4      fight 20:22 107:13
  98:9 99:24 101:19     exhibit’s 36:6           85:7,18,20,21 86:2   file 1:529:5,15
  114: 18               exhibited 67:2           97:16 112:9,13       final 32:20
examiner’s 3:17         exhibits 3:1 18:11       113:5                finally 68:14
  10:16 11:25 12:10       117:22,22,24         factors 23:1 54:2      financial 117:6
  12:15,17 25:3         existed 104:20           113 :6,6             financially 118:6
  27:19 28:1 33:22      existence 90:2 1       facts 24:7,8 58:22     find 19:22 25:23
  35:4 52:12 113:10     expect 6:25              69:15 70:14            46:13,18,20 62:10
  114 :23               expectation 56:14        102:23 107:18          74:21 101:21
examiners 55:7          expected 49:4          factually 71:7            102:13,20 106:22
  95:22,23              experience 8:5         fair 40:7 53:8         finding 47:6,12,17
exception 29:2            53:25 57:22            61:11 67:3 91:1        48:6 49:14 60:22
excited 18:25 19:4      experienced 17:16        103:12 106:11           87:19 103:18
  19:12,19,20 21:4,9    expert 13:3,19           108:2                findings 38:13
  21: 13,22,25            17:3 19:6,11,15,18   fairly 67:10 89:12        41:11 47:8,8,11,14
excluded 66:2 1           19:19 32:24 33:3     falls 94:7                47:17,23 48:4
  112:15                  33:3,11,25 62:21     familiar 15:12,21         49:16 60:14,24
excuse 35:15              94:17 106:16            18:24 19:1,7           61:22 73:11,15
  65:19                   111:16,17,25           21:24 22:25 54:12       90:16,17 91:11
exertion 98:1,6,11        112:5 115:10,13        54:13 114:17            100:20,22,24
  98:16,18,21 99:1        115:21,23,24         family 10:9               101:22 102:3,23
exhibit 3:3,4,7,11        116:3,4,9            far 12:18,19 34:23        103:10,14 107:15
  3: 13, 14,15,17,19    expertise 12:25          44:279:7 115:12         107:23 108:8,11
  3:20,21,22,23,25        13:1 33:7            fatty 42:13 61:9          108: 12
  4:26:1,1 14:4,5,8     experts 94:11            61:10                fine 8:23 31:16
   18:1,4,4,6,10,11     explain 52:17,20       fault 115:15              76:20 89:1
   18:14,15 24:12,16      54:2 1               fee 3:2434:11,12       finish 7:9,10 84:16
  24:18,24,25 25:18     explains 75:21           34:17,22,23          finished 84:19
  26:2,19,22,22 27:2    explanatory 40:4       feel 62:10 95:17       firm 117:1,14
  28:14,23 29:9,13      external 45:7            97:18                first 6:4,24 37:15
  29:22,25 30:4,9,13    extra 13:11            fellow 15:3               38:16,17 39:18
  3 1:2,7,11,17,20,25   extremities 46:13      fellowship 10:25          40:1 49:17 56:7
  32:3,6,9 34:14,21       46:16 103:3             15:3                   89:9 101:25
   35:25 36:12 39:20    eye 44:7 101:2         felt 58:16 104:20         108: 16
  49:24 50:3,5 62:5     eyes 66:1                 116: 10             fit 113:21
   62:12 77:7,11,14                f           fentanyl 57:14,15      five 53:18 56:24
   83:23 89:19,21,25                           field 19:15,18         flip 46:10
                        f 5:5 40:15
   90:3,9 91:10                                   33:25 94:17         floor 5:14
                        face 89:6,7
   92:19 101:13                                   114: 12             fluid 27:12 28:6,12
                        fact 19:7 63:18
   102:11 103:21                               fifth 60:17            fly 16:16
                          70:5 102:16,22
   106:13 107:5,7         103: 1, 10
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
   Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 42 of 59

                                   Lora Darrisaw M.D.
                                                ,                          June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[focus hector]
      -                                                                         Page 10

focus 45:2,5 64:3      forming 65:1           91:6 96:11 110:13               h
  65:3,6,10,14 71:18   forms 117:5          give 18:21 24:15        h 3:1448:15
  73:21 89:13          fossa 40:11,13         33:7 34:25 51:6       half 43:1 50:24
focused 44:22 64:3     found 19:21 49:21      56:3 77:17            hallucinations
  64:20 66:12            60:25 69:7,11      given 6:25 7:16           2 1:20
foe 113:14               88:1 102:21,24       118:5                 hand 24:14 62:5
following 18:20          111: 19            gives 56:6                66:2
  36:25 63:14,15,19    four 107:13          giving 35:25 76:2       handcuffed 83:8
  64:23 65:5,13,15     frame 50:25 65:12    glass 31:15 44:23         114:8
  69:14 70:6,24          65:12              go 9:19 15:16 16:4      handcuffing 59:4
  71:10 72:2 83:23     francis 23:24          17:25 25:12 26:11       60:5
  84:11 88:4 91:10       35:11,18 44:18       26:20 39:15 57:16     handcuffs 103:9
  104:15 105:5         frequently 45:22       77:3 85:12 92:3       handed 14:10
  117: 1,3             friend 1:8             93:25 98:5 107:21     handl 12:21
follows 6:5            frontal 43:3,6,10    goes 26:9               happen 28:438:2
force 32:23 33:2,8       43:17,25 44:3,15   going 6:15 9:18         happened 27:23
  73:5,23                44:15, 16            15:21 17:25 24:14       64:8,21 65:10
ford 5:13              fully 7:24 8:16        24:15 25:18,21          67:17 68:22 83:16
foregoing 118:2        fulton 118:2           26:18,25 27:1           102:17 105:24
forensic 10:19         further 118:5          28:5 32:12,21         hard 50:13
  11:9,11,13,23 13:1                          39:13 60:13 66:15     head 21:7 105:13
                                 g
  13:19,22 15:2                               67:15 75:12 76:19
                       gain 22:4                                    heading 46:12
  17:3,9 19:20 30:5                           77:18 78:2 89:9       hear 7:25 68:4
                       gbi 12:1,4,8,10
  31:13,23 33:25                              91:22 109:23          hearing 7:21 69:6
                         14:24 15:5,15
  52:15 64:6 115:24                           111:18                heart 19:11 46:18
                         27:3,17 33:21
  115:25 116:1                              good 31:16 45:8           46:21,23 63:10,12
                         34:8,12,19,23 76:6
form 6:16 20:3,14                             57:17 103:12            93 :22,24 94:1,5,9
                         78:15 109:19
  21:10 22:20 23:5                          gotcha 8:12
                         110:5                                        94:12,19,24 96:2,8
  23:7,10 41:2                              government 1:12           96:11 97:21,25
                       gbi’s 12:22 101:8
  45:13,24 46:5                             graduate 9:22             98:5,6 113:1,4
                       general 8:23 22:6
  47:13,21 51:17                              16:5                  hearts 94:18 96:10
                         97:22 113:3,10
  52:21,25 55:22                            grandfather 16:24
                       generally 9:18                                 96:12
  59:7,12,16 63:3                           great 32:21             hector 1:4,6,7
                         106:23 107:15
  67:21 68:19 69:9                          gross 59:8                35:20 36:2,8
                       georgia 1:1,13
  69:21 70:11,19                            guess 16:10 56:2          37:25 40:6 44:24
                         2:16 3:23 5:7,16
  71:4 72:17 74:10                            70:3 80:19 94:15
                         5:21 8:24 9:5 10:1                           45:7,10 49:10,2 1
  75:4 80:25 8 1:22                           95:15 97:18 107:3       55:20 58:6,24
                         10:9,15 11:3
  82:6 83:20 84:6                              107:24 114:5
                         12:11 52:6 113:12                            59:4 60:4 62:17
  86:24 93:4 94:22                          gunshot 105:13            62:22 63:1,25
                         117:4,8 118:1
  99:18 107:17                              guys 32:19 113:15         64:9,14,15 66:23
                       getting 44:17
                         52:16 63:13 70:3                             67:9,13,23 68:3,9
                                 Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
   Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 43 of 59

                                   Lora Darrisaw M.D.
                                                ,                          June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[hector initiallyl
       -
                                                                                Page 11

  69:3 70:9 74:8        hour 34:18             70:21 99:13         88:12 92:5,7
  75:25 76:7 80:22      humming 68:10        improper 33:8         112:20
  82:11 83:2,8 84:4     hyperactivity 19:8   inaccurate 93:1     indicates 50:14
  85:7,22 86:22           21:20                110:4               54:17 84:9 91:9
  106:3 107:10          hyperthermia         inasmuch 98:4         109:9 114:24
  112:9                   21: 17,18          incarcerated        indicating 68:11
height 94:9             hypothetical           113 :24             79:23
held 11:573:3,8           107: 16            incident 107:11     indication 44:1
help 93:24 97:6                    1         incised 42:25         69:3 81:7
  99:14 100:19                               incision 43:19      indicative 46:16
                        idea 7:17
helpful 44:5                                 incisions 42:5      indicators 46:3
                        identification 6:2
hemmorhage 74:4                              include 21:4 72:25 indirect 114:25
                           14:6 26:23 29:23
hemorrhage 42:4                                102:4             indirectly 115:18
                           30:10 31:8,18
  42:9 43:2,5,15,16                          included 23:22      individual 1:14,15
                           32:1,7 34:15 77:8
  47:2,24 48:8 61:2                            58:12 69:14 70:6    1:16,19 27:9 39:7
                           77:22 108:18
  73:16,18                                     70:16 71:12,15      72:3,5,6,13 73:18
                        identified 36:1
hemorrhages                                    72:9 83:24 86:5,8   74:2 78:22 94:7
                           47:2 50:11
  42:24                                        86:18 87:20         100:8 104:6
                        identify 3 1:20
hey 92:3,5                                     103:11            individually 37:17
                           46:15 47:7 110:23
high 55:25 56:4                              includes 90:12      individuals 11:14
                        ii 16:25
  57:7 81:8 107:12                             100:4 110:18      inescapable 112:9
                        iliac 50:19
  107:25                                     including 37:1      influence 8:18
                        illicit 51:14,17,19
highly 55:15                                   84:13,23 88:5       11:21 19:9 56:18
                           51:25 52:1 54:5
history 11:17                                   102:19 104:18      56:24 98:22
                           55: 14,16
hold 33:2                                       105:6              104: 16
                        illinois 9:21,22
homicide 37:9                                inclusive 99:2      inform 39:7
                        imagine 114:17
  114:10,12,13,16                            income 34:7         information 3:8
                        imee 1:8
  114:19,24 115:4,7                          increase 104:13       24:17 26:1 27:10
                        immediately 11:17
  115: 16                                       113:2              27:13,17 28:2,5,15
                           57:5 82:4
homicides 11:20                              increases 8 1:14      56:7 58:18 59:14
                        impacts 118:11
hospital 23:24                                 98:6                91:6, 12, 16, 19,23
                        impaired 22:22
  35:11 40:5 49:12                           independent 57:25     92:2,3 100:10,12
                        impartial 118:11
  50:10,17,24 5 1:3,4                          61:20 91:17 116:9    102:8, 10
                        impartiality
  58:11 73:19 74:3                           indeterminate       informed 27:8
                           117:11 118:8
  75:12 76:4 78:10                             79:19               39:2
                        impedes 22:9
  78:23 79:6,24                              index 3:1 4:9       initailly 92:2
                        imperviousness
   106:9 109:16                              indicate 44:11      initial 23:19 28:2
                           21:17
   110:3                                       45:10 79:4,15       28:18 30:2,19
                        importance 47:16
hospitals 79:11                              indicated 26:6        67:10
                        important 7:7
hotel 15:21                                    32:18 33:14 44:8  initially 27:8
                           47:9,10 64:25
                                               77:13 85:19 87:14
                           65:1 69:20 70:18
                                 Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 44 of 59

                                    Lora Darrisaw M.D.
                                                 ,                          June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[injuries left]
         -
                                                                                 Page 12

injuries 43:7          investigator 27:7      july 12:2,4 14:20       knowing 103:8
injury 40:21 44:6        27:16,18,20,25         14:20,24 15:2,5       knowledge 17:5
  47:20,23 73:21       involve 11:18            118: 12                 52:14 73:8
inserted 104:19          17:16                jump 89:10              known 13:9 18:24
inspection 3:9         involved 10:24         jumping 29:11             81:25 98:19
instance 22:17           44:12 70:15,21         93:2 1                knows 27:23
  28:7 40:9 57:14        78:25 87:21 98:25    june 2:10 90:6,7        kris 33:15
  98:21 102:12           105:16 114:4           90:15                           1
  105:18,21 110:16     involvement 40:6       jurisdiction 12:18      1 6:23 40:14 55:3
  110:25                 98:17                jury 7:19 10:8          lab 3:19,20,21
instances 113 :20      involves 44:16           74:2 1                  52:8,11 76:11
intended 79:17         involving 43:2,6                 k               77:25 106:21
  111:10                 43:16 103:6          karch 54:12 55:18         109:3
interactions 63:24     irregular 41:16        keep 21:1 87:3          labs 102:6,6
interchangeably        isolate 105:25                                 laceration 43:4,11
                                              kill 67:15
  22:13                isolated 47:24         killed 58:6               43:24 44:12,24
interest 117:6,10        48:7 54:4 60:18      kind 63:13,17           laptops 25:21
  118:7                  73:18 84:1 85:23                             large 49:7
                                                65:23 67:4 89:13
interested 9:17          102:25 105:17          91:25 104:5           lateral 40:24 43:6
  118:6                issue 71:25 101:24                               43: 10,16
                                                 105:14 108:10
interesting 16:20      issues 96:16           kinds 98:15             law 5:4 6:9 17:18
interim 65:11          item 50:10             knee 73:11,15             37:1 58:23 65:8
interpret 56:20,25     items 29:16 89:9                                 69:14 83:24 84:11
                                              knew 33:24
interprets 56:22         89:11,15 90:1,2,10   know 7:3,68:1             84:12 86:4,8,18
interrupt 18:8,20        90:24,25 91:2           12:18,19 13:14         88:4 102:18 104:9
intervention 40:2         101:23 102:1                                   104:18 105:6
                                                 19:25 23:13 29:12
interviews 23:25                 J              32:25 34:23 37:15        108:4 111:10
intravascular                                   39:4,6 4 1:20            113:25 117:4
                       james 5:10
  40:10                january 28:16            44:21 45:15 47:15     lawyer 13:14 31:5
intravenous 46:14                               49:10 50:12 52:4      lawyers 7:11
                         35:24 59:5 60:7
introduction 56:8                               52:10,10 55:6           34:18 37:24 38:19
                         86:22 109:17
invalid 93:1           jector 1:8               57:19,21,22,23          38:22,24 112:23
investigation 11:4                              64:14 67:16 71:7      layers 42:11
                       jessica 107:5
investigation’s                                                       lead 20:8,16
                       jezreel 1:8              73:17 74:7 76:15
  3:23                                          78:5 79:10 82:16      leading 20:4 94:22
                       jim 89:6
investigations         jimmy 18:22               82:18,20,23 83:3,6     97:9,11 104:24
   10:16                                         83:9 87:10 89:19        107: 17, 19
                       jogging 98:22
investigative 24:5                                                    leaves 75:8
                       jr 5:10                  94:14 96:10 106:6
  29:3 30:24 90:1                                108:6 111:8          led 90:10
                       judge 73:4 106:24
  91: 12,16,19,23                                112:23 115:12        left 40:10,2443:2
                       judgment 58:8
  92:2,6 102:8,10                                                       43:6,10,16,25 44:3
                         66:19                   116:5
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 45 of 59

                                    Lora Darrisaw M.D.
                                                 ,                          June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[left mean]
    -
                                                                                 Page 13

  44:7,15,15,16 47:3   liter 50:6,7,15,18     lot 16:11 39:8         manual 54:24 56:3
  47:24 48:7 73:16        50:22 51:1,8          52:23 57:7 59:14       57:9,9
legal 114:15,18           55:20 58:11 96:24     68:14 86:15          march 14:15 58:1
   115:8,9,10,13          111:20              loudly 67:10,24          58:20
   117:8,15            little 18:9 39:13      low 60:18 68:6,10      marijuana 109:7
legs 66:8                 77:20 89:10 90:21   lower 41:14 42:1,8       109: 12
lethal 111:20             92:22 93:22           60:20 6 1:2,4        mark 5:3,4 14:3
letter 24:5               110: 17               65:22 68:14 73:12      26:18 29:14 34:13
letting 78:8           live 8:22,24 9:18        102:25 103:3           40:25 41:6,10,16
level 51:9,12,18,20    liver 61:8,9,10        lung 47:3,18,24          41:24 82:22
  5 1:23 52:2 53:7        79:3                  48:7 73:16             108: 16
  55:10,25 56:3,4,17   lives 9:21,23,25                  m           marked 6:2 14:5
  56:21 57:16 58:16       10:2                                         24:12 26:23 27:2
                                              m 48:15
  68:7 81:9 96:22      lividity 41:1,8,8,10                            29:22 30:9,12
                                              m.d. 1:252:53:12
levels 57:23 58:3         41:17                                        3 1:7,10,17,25 32:6
                                                6:3
   101: 14             llc 5:4                                         34:14 77:7,20
                                              ma’am 30:1
license 16:17,19        lobe 47:3                                      108: 17,20
                                              mail 29:19,20
life 10:1441:19         locations 93:18                              markings 77:2 1
                                                30:21 31:5 32:19
light 56:20 57:1        loganville 10:2                              marks 46:15
                                                32:19 37:18,20
link 29:19              long 9:8 11:2                                married 8:25
                                                88:13
list 17:11 18:1           45:11                                      master’s 15:7
                                              mailed 92:7
   28:24 29:12 31:1     look 13:15 23:9                              material 3:14 39:8
                                              main 66:12
   41:23 42:3 47:8        25:7 42:6 46:12                              63:10 74:24
                                              maintain 9 1:23
   47: 10, 14, 17,22      56:19 57:8,17                              materials 21:15
                                              maintaining
   55:13 56:8,15          65:6 68:24 78:3                              23:16 28:24 29:8
                                                117:11 118:7
   89:16,19 105:14        83:11 91:994:5                               39:1,5
                                              major 16:8 71:25
   116:12,14               100:9 103:2                               mathematics 9:3
                                              making 25:17,20
listed 31:14 36:25      looked 46:25                                 matter 54:21,22
                                                66:16 68:15,17
   37:8 39:7 40:5         55:24 57:24 61:25                            103:10 117:10,16
                                                 105:20 117:11
   41:12,20 42:25         62:1 92:4 109:2 1                             118:7
                                              man 55:5
   43:12 47:18 49:16    looking 39:18                                maximally 41:25
                                              manner 11:16
   60:14 70:1,4           41:21 43:20 56:22                          mayo 94:4
                                                36:16 37:8 39:3
   80:20 83:22 90:2       57:4 65:4,10                               mean 10:20 11:1
                                                62:2 64:9 65:3
   98:18 102:11           67:18 68:22 77:10                             16:11 17:21 18:8
                                                82:14 90:18 91:5
   105:12 107:3           78:25 87:19 92:13                             18:20 27:17 41:5
                                                9 1:20 93:6,8,20
   113:7 115:4            95:3                                         42:10 48:18,24
                                                99:24 100:1,1,7,15
listened 63:23          looks 23:6                                     52:12 54:20 64:20
                                                 100:16 101:24
   64:12                bra 1:252:53:6                                 72:21,23 73:2,4
                                                 102:2 114:10
listing 101:2             3:11 6:3,7,23                                75:2,6,6 78:21
                                              manslaughter
lists 77:2                24:13                                        79:5 83:9 86:14
                                                 115: 12
                                                                       94:23 95:20 96:12

                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 46 of 59

                                  Lora Darrisaw M.D.
                                                ,                         June 30, 2020
        Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[mean new]
      -                                                                        Page 14

  98:21 99:23 105:9    mehan 107:5            methamphetami...       missions 16:14
  105: 10,12,20        men 54:23                109:11               misstated 97:2
  110: 1,2,10, 17,22   mental 8:15            methamphetimine        misstating 107: 18
  110:24 115:7,11      mentioned 77:25          85:1 91:14           moaning 68: 10,16
  115: 14                99:3 104:22          methanphetamine          83:5
meaning 49:2           mentioning 54:10         46:2                 moderate 48:22
  75:10 104:3            104:17               methanphetimine          48:25
  110:12,24            met 89:6                 37:2                 moderately 49:1
means 10:21 22:6       metabolism 56:10       method 79:21           modifies 63:21
  22:7,8,14 40:17        56:23                michael 1:13           molecular 16:5
  57:2 72:24 75:8      metabobite 110:2 1     mid 65:23              mom 67:15
  75:19,20 86:12         111:6,7              midback 73:7           money 34:25
  94:6 110:4,7         metabolized 79:5       middle 1:1 10:9        month 90:5
  114:19,24 115:16       109:24 110:9,19      midline 42:1,8         moreland 24:1
meant 13:24 104:2        110:24 111:2         midtown 4:2            motion 17:7,7
  104:4                meth 97:19 109:6         35:11,13 108:23      multiple 26:6
measure 96:12          methamphetamine          108:24 109:8           85:11 87:4 99:18
measured 47:3            21:6 37:5 45:11      mild 48:23 49:1          113:6
mechanism 97:20          45:18,20 46:3,8      milligram 56:13        murder 115:7,8
medial 47:3              49:17,20 50:5,15     milligrams 50:6                  n
medical 3:13,17          50:18 51:8,12,16       50:15,18,22 51:1,8   n 40:1448:15
  4:2 10:16 11:25        51: 17,19,24,25        55:19 58:11 96:24    naked 101:2
  12:10,15,17 14:20      52:3,5,9,13,18,23      111:20               name 6:21,23 9:24
  15:4,23 23:19,23       53:2,7,14,24 54:1    millimeters 50:7         24:2 35:16 54:11
  23:24 25:3,10          54:3,4,8 55:20       milwaukee 15:25          107:2
  26:16 27:4,6,15,19     56:1,4 57:6 58:1,4   mind 8:2 88:24         narrative 27:7,9
  28:1,11,13 33:22       58:6,9 59:1 63:2       89:18 106:2,13         28:3
  35:4,9,11 40:6         71:22,24 72:1,3,6    mine 76:18             natural 54:7
  45:4 49:10 52:11       72:13 75:3,7,8,10    minor 1:7              nature 63:9,16
  55:7 65:2 76:11        75:14,16 76:12       minute 18:22           near 73:7
  77:18 78:19 80:10      80:3 81:8,9 83:25      39:15 82:17,19,21    necessarily 73:20
  80:12 83:10 86:20      87: 15,17,23,24      minutes 18:1             109: 18
  93:25 94:20 95:18      88:6 96:19,23,25       107: 13              neck 66:3
  95:21,23 96:7          97:8,15 98:2,4,10    mischaracterizat...
                                                                     needed 91:25 92:1
  98:9 99:24 101:19      98:14,20,23,24         59:8                 negative 79:20
  109:8 113:10           101:14 103:17,24     mischaracterize        negligence 115:15
  114:13,18,23,24        104: 5,7, 12, 16       59:21,22             never 26:6 66:17
medications 21:7         105:8 106:4,8        mischaracterizes         70:22 72:10 92:12
  55:10                  107:12,24,25           84:7 86:25             99:9
meet 89:7                108:3 111:19         mischaracterizing      new 90:10
                         112:8,17,21 113:2      60:9 74:11

                                 Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 47 of 59

                                  Lora Darrisaw M.D.
                                                   ,                      June 30, 2020
        Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[newman oxycodone]
          -                                                                    Page 15

newman 33:12               71:4 72:17 74:10       71:9 91:24 92:3         108:8,25 111:8-.



nice 89:7                  80:25 8 1:22 82:6      92:15 113:10,10         112:11 115:11,19
noise 66:17                83:20 84:6 86:24     office’s 73:14          old 9:13
nondiseased 96:15          87:5 93:4 94:22      officer 1:13,14,16      oldest 9:21,23,25
nonspecific 49:6           99:18                  24:1,1,2,3,8,9,9      once 38:22 88:16
  108: 13                objection 20:17,19       65:20,20,20,21,23       89:8
normal 94:7                60:8 74:1 88:20        65:24 66:11 68:3      ones 57:23
normally 51:9              97:9 104:24            68:9 74:7 111:11      online 15:10
nos 40:22                  107: 16,17,17,18       113:25 118:11         open 3:25 25:4
notations 48:11          objections 6:14        officer’s 66:7,8          66:2
note 47:5 75:24          objective 41:11          73:10                 opinion 24:5 33:7
noted 20:19 40:21          47:8,10 100:22,24    officers 20:21 33:8       36:18 37:14 60:23
  45:7 47:15 48:22         101:23 103:9           58:13 63:24 64:18       61:15 65:1 67:21
  67:16 68:8 79:8        objectively 101:4        66:2 82:4,8             80:22 92:13 93:8
  79:10                  objects 3:8               107:13 108:7           93:19 94:24 96:1
notes 66:1               obligation 117:11      offices 12:15             111: 14,15,24
notice 3:4 6:10            118:8                official 1:14,15,17     opinions 61:5
  18:12 24:13,19,19      obligations 10:22         1:19 3:15,17,19,20     62:21 92:1
  45:3 75:24 77:24       observations 36:7        3:21 30:2,17,19       opportunity 37:23
  91:21                    62: 16, 19             31:14,22 32:4,14        38:21,25
noticed 20:11            obtained 51:7            93:13                 opposed 75:12,17
  80:12                  obvious 45:18          oftentimes 19:8,10        96:7 105:17,21
noticing 117:16          obviously 7:3 11:7        100:9 108:11           109:24 110:13
number 26:14               24:11,23 26:15       oh 8:8,1253:6           ordering 117:25
  27:3 40:23 49:25         28:19 35:19 40:24       108:23,25            original 36:2 1
  57:2,7,13 89:20          63:14 66:3,23        okay 7:13 8:12            39:18 58:8,22
numbers 77:21              69:19 81:5 113:11       12:21 17:25 18:3       61:15 91:8 92:18
numeral 48:4             occasions 15:16           18:14 19:3 22:11       100: 13
              0          occur 23:4 65:7          24:11 25:8 27:16      originally 15:24
                         occurs 113:24            27:21 29:21 32:12       58:5 91:22
 o 6:23 40:15
                         ocga 117:6,7,17          38:7 49:16 53:6       outcome 82:15
 oaks 24:3
                         october 11:6             56:22 57:3 58:5         83: 10, 12,13, 14
 oath 7:3
                         offer 95:25              58:17,21 61:15          118:6
 object 19:14 20:3
                         offered 15:15            64:5 66:23 67:18      outside 33:6 63:18
   20:14 21:10 22:20
                         office 10:16,24          69:3 70:3,8 72:15       69:5 76:2 91:23
   23:5,7,10 41:2
                            12:1,10,17 23:22      75:15 76:6 78:17        97:22 98:17
   45:13,24 46:5
                           23:24 24:4 25:4        79:8 86:12 88:17        100:11 101:20,20
   47:13,21 51:15
                           27:19 28:1 29:4         89:14,22 90:7        oversee 10:23
   52:21,25 55:22
                           29:14 30:23 32:15      92:15 95:5 98:1       oxycodone 76:13
   59:7, 12, 15, 16,25
                           33:21,22 35:4          99:6 102:12 104:8       109:6, 10
   63:3 68:19 69:9
                           37:18 38:9 52:12        106:2 107:19
   69:21 70:11,19
                                   Veritext Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 48 of 59

                                  Lora Danisaw M.D.,                           June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[oxygen positive]
        -                                                                      Page 16

oxygen 22:4,8,10      parts 64:17,20            persons 115:1          player 25:21 77:12
  116:7                 93:7                    petecci 108:13         playing 66:2 1
                      party 117:12,19           phone 28:7               72:12 87:22
            p
                        118:6,9                 photographs            plays 68:23 71:8
p 48:15
                      password 117:23             42:14                please 27:5 30:1
p.c. 5:13
                        117:24                  photos 24:25 25:5        67:14 68:4,5 95:8
p.m. 77:5,6 89:2,3
                      pathologic 60:15            25:22 42:19 44:4     pleural 47:24 48:7
  116:20
                      pathologist 11:9            77:14                  73:16,18 74:4
packet 13:12 25:2
                        11:11,13,24 19:20       phrase 70:8 74:12      point 58:15,19
  26:1 30:23
                        116:1                     105: 17 106:1          65:19 66:4 68:5
page 3:35:1230:4
                      pathologists 64:6         phrased 85:25            68:13 75:11 91:24
  30:16,21 36:15,15
                      pathology 10:19             86:17                police 1:17,18
  39:18 40:1,9
                        13:2,2,19,22 15:3       physical 8:14            20:21 33:3,8
  46:10 47:23 48:2
                        17:3,10,10 33:25        physician 97:6           58:13 59:3 60:5
  48:3,11 60:15
                        54:11 115:24            pick 10:8                63:24 64:17 66:24
  61:1
                        116:1                   piece 44:23              82:3,7,11 107:13
pain 21:17
                      patrol 16:12,13,22        pieces 93:11             108:6
panthersville 2:16
                      pay 34:19                 piedmont 23:23         poor 46:7
paranoia 21:19
                      pediatric 10:19             35: 14,15,17, 17     pope 92:7
  67:2
                        11:1 13:2 17:10           45:4 108:22 109:1    population 58:3
paranoid 107:12
                      pediatrics 10:23          pilot’s 16:17,19       portions 41:9
parenchyma
                      peer 30:17,18             place 117:17           position 11:3 22:5
  48:11, 12
                        32:16,17 88:10,16       placed 65:25             22:8,9,16 37:1
parent 1:4,7
                      people 11:19,21           places 103:13            43:9 52:11 65:25
park 5:6
                        45:17,19 52:6,23        plaintiffs 1:10 5:2      69:7,15,16,19,25
part 47:16 67:10
                        53:8 56:15,17,24          6:1,7 14:3,5,8         70:7,9,16,22 71:1
  69:16,25 70:4,20
                        82:4                       18:10 24:6,12,16      71: 12,15, 17,18, 19
  71:1 76:9 80:18
                      percent 25:694:8            26:22 27:2 28:14       71:20,21,23 72:10
  80:20 81:12 88:16
                      perform 42:22               28:23 29:22,25         72:15,19,24 73:3,8
  96:9 101:7,7
                      performed 12:3,7            30:4,9,13 3 1:2,7      80:24 81:11,13,19
   105:3 108:22
                        28:17 35:19,23            3 1:11,17,20,25        81:25 83:19,24
particular 11:3,5
                        36:2 45:17,19             32:3,6,9 34:14,21      84:3,13,24 85:6,24
  28:10,22 36:17
                      permit 3:9                  35:25 36:5,11          86:5,8,19,21 87:8
  41:7 47:11,12
                      person 15:10,11             50:3,5 62:5,12         87:21 88:5 102:19
  52:10 73:3 82:13
                        38:8 65:13 68:24          77:7,11,13 89:21       103:11 104:19
  84:1,10 102:5,9
                         115:1                  play 60:22 100:4         105:7 116:6
particularly 47:22
                      person’s 78:25               102:1               positional 22:1,3
  56:12 100:6
                        94:1,24 114:20          played 66:20             115:21,23 116:2,5
parties 88:13
                      personal 1:4 10:14          72:16 86:6,9,12,19     116:8, 10
  90:25 91:3 100:11
                      personnel 40:6               104:13 114:20       positive 45:20
   117:18,25 118:11
                                                   115: 17               53:24 79:16,19

                                 Veritext   Legal Solutions
 800.808.4958                                                                  770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 49 of 59

                                    Lora Darrisaw M.D.
                                                  ,                         June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[positive question]
         -                                                                       Page 17

  80:6 109:10 111:4      potentially 51:20     procedure 79:17          protocol 76:9
possible 67:3            pounds 74:8,24        proceeding 5:24            78:24
  111:1                  practice 42:2 1         117:1,19,24 118:5      provide 99:24
post 4:11 5:3,46:6         91:3                  118:11                   112:5 117:16
  6:12,18,19 8:13        practices 33:4        proceedings 117:9        provided 21:2
  13:17 14:3,7 17:1      premarked 14:4        process 83:14              23:21 24:10 27:10
  18: 5, 10, 16, 18,21     18:7,8              produce 3:7 24:17          27:14 35:10 76:5
  18:23 19:16 20:5       premed 16:8           produced 117:20            77:23 90:3 101:19
  20:9,13,15,19,22       premises 3:9          production 26:10           112:2
  20:24 21:12 22:24      preparation 61:25     professional 23:25       public 15:7
  23:9,12,15 25:16       prepare 23:16           24:4 30:24 58:8        pull 76:16
  26:3,11,13,20,24         91:25 92:11           117:12 118:8           pulled 113:18
  29:24 30:11 31:9       prepared 25:25        professor 9:3            pulling 89:19
  3 1:19 32:2,8            26:1 27:7 30:18     program 15:14            pulses 66:3
  34:13,16 38:12           36:11 90:23         programs 10:23           purple 40:25
  39: 15, 17,22,24       prescription 54:6       10:25                    41: 10,16
  40:13,16 41:4            55: 10, 12, 14,16   prohibited 117:17        purpose 47:7
  45:16 46:9 47:19         56:13               prohibitions 117:7       purposes 6:8,8
  47:25 48:9,14,17       present 5:23 75:17    project 83:12              77:22 79:17,25
  50:2 51:22 52:22         75:19,20 76:7       prone 37:1 69:7,15       pursuant 5:20
  53:4,12 59:10,15         110:12,12,20,22       69:16,19,25 70:7,9       6:10
  59:18,22 60:1,12       presented 75:11         70:16,22 71:1,12       put 69:12 76:19
  63:5 69:2,18,22          117:1                 71: 15, 17,17, 19,20     77:21 86:1 114:22
  70:2,17,25 71:13       pressure 19:11          71:21,23 72:9,15       puts 66:281:9
  72:20 74:6,12,15       prestruggle 99:10       72:19 80:23 81:11                 q
  74:18,21 75:1,5        presume 45:22           81:13,19,25 83:18      qualified 13:3
  76:19,23 77:3,9        pretty 16:4 41:21       83:24 84:3,13,23         86:14 116:7
  78:8,11,14 81:3,24     previous 81:7           85:5,23 86:5,8,18      qualify 17:2
  82:9,25 84:17            90:17 105:1           86:21 87:3,8,21        qualitative 79:16
  85:3,9,13,16 86:11     previously 43:3         88:5 102:19              80:1,3 109:22
  87:9 88:15,23            68:21 78:1 102:24     103:11 104:18
                                                                          110:8, 10, 11, 12, 16
  89:21 90:14 93:4          109:21 111:1         105:6                    110:18,22 111:4
  94:22 95:7,10          primarily 16:15       pronounced 24:2          quantitation 80:2
  97:9 99:18 104:24      print 29:20             63:15                    106:8
   105:2 107:16          prior 87:12,18        pronunciation            quantitative 80:1
   108:15 112:3,5        private 16:17,19        48:13                    110: 13
   116: 19               probably 13:15        proper 33:3,8            quantities 106:4
post’s 29:14               38:10 76:25 77:1    protected 117:23         quantity 110:13
postmortem 31:23           88:8 112:23           117:24                 question 6:16 7:10
  32:5 102:6             problem 18:19         protection 16:22           7:11,24 19:14
                           74:17 81:12 96:9                               20:25 23:8,11
                                   Veritext Legal Solutions
 800.808.4958                                                                    770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 50 of 59

                                    Lora Darrisaw M.D.
                                                 ,
                                                                            June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[question reporting]
         -
                                                                                 Page 18

  32:22 53:3 59:11     reasons 82:3            refers 49:23 50:4      relied 106:15
  59:14,19,23 64:19    recall 35:13,17         reflect 29:5,16        rely 80:9 101:23
  69:11 74:12 75:23      44:21 45:1,5 67:9        100:15 105:23         106:20
  77:24 78:7,13          67:25 68:12 78:2      reflected 36:15,18     remainder 30:23
  79:22 85:5 86:10       92:5                    37:12 42:6 43:1      remember 53:16
  95:7 96:17 101:25    received 24:20            43:20 45:4 66:6        53:21,22,23 54:10
  106:2,13 107:17        29: 1,3,7,13,14, 17   reflective 43:14         76:14 92:4
  109:5,13 111:9,22      29:18 31:4 34:7       reflects 62:21 63:9    renowned 111:17
  113: 19                39:8 49:22 50:17        63:17 75:15 86:7     repair 45:8
questions 74:22          51:4 58:18 90:13      refresh 78:8           repeat 70:12 88:3
  89:11 99:19 105:2      90: 13, 14,15         regained 58:16         repeated 105:4
  116:18 117:20        receives 117:19         regard 13:21           repetative 112:24
  118:3                recess 25:14 77:5         46:17 66:19          rephrase 8:1
quickly 75:9             89:2                  regarded 55:15         report 3:15,18,19
quiet 68:16            recollection 57:25      regarding 61:16          3:20,21,22 23:18
quit 83:2,5              61:19,20 91:17           62:22 75:24           25:9 26:16 27:22
quite 15:12 45:22      reconstruct 92:1        region 41:843:2,3        30:3,19 3 1:14,22
  57:13 58:2,4         record 3:13 17:23         43:25 44:3,16          32:4,11,14 33:12
quote 55:23              19:13 23:19 25:13     regional 23:23           33:15 36:1,5,11,21
          r              26:11,12,20,21        regular 15:19            36:22,24 39:19,19
                         27:4,6,15 28:11,13       55: 17,18             41:22 49:17,22,23
 r 6:23,24,24 24:3,3
                         39:15,16 77:3         regularly 12:3           50:14 58:22 62:4
   48:15
                          117:9,11,20 118:4    regulations 5:21         62:13,15,20 77:1
 range 52:2 94:6,6                                                      87:13 88:8,16
                       records 3:25 17:19         117:5
   94:8                                                                 89:13 90:11,20
                         23:23,24 25:4         relate 98:2 106:9
 rate 19:11 98:6
                         35:10,12 44:18        related 17:21            91:9 92:16,17,18
 ration 44:7
                         45:4 49:10 76:11         43:10 63:20 70:14     92:22,25 93:1,7,12
 raymond 24:3
                         77:19,22 78:19           98:7 103:4            93:15 99:8,14,17
 reactions 21:6
                         80: 10, 12, 14        relates 10:22 17:9        101:9,12,21,24
 reactive 76:12
                          108 :22                 27:14 55:9 56:12       102:10 103:19
   77:25 79:15,18                                                        106: 7, 14, 15
                       reduced 118:4              56:16 70:14 91:6
 read 44:18 107:2
                       refer 42:2 55:2            91:15 94:9 100:10      107:22 111:9,9,13
 real 74:22
                         94:5,10 106:7         relating 117:24           112:3 114:9
 really 9:16 63:20
                       reference 54:24         relation 63:7             116:15 117:10
   67:6 71:18 74:17
                          55:7,15 56:3 57:4    relationship           reporter 5:23 6:21
   74:17 81:18 83:15
                          57:5,8,9 93:7           117:10 118:7          8:10 26:10 40:14
   84:1 108:11 115:8
                       referenced 80:13        relative 28:4 118:5      77:17 84:23 117:1
 reason 7:23 10:7
                       referred 42:17,18       relatively 75:9           117:2,6,8,21,22
   44:17 69:20 71:2                                                   reporter’s 48:15
                       referring 76:15         relevance 80:15
   99:7 107:7 115:3
                          77:19 78:5            relevant 64:13        reporting 5:21
 reasonable 86:20                                 93:7                   117:5,16

                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 51 of 59

                                   Lora Darrisaw M.D.
                                                ,                          June 30, 2020
         Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[reports scroll]
        -
                                                                                Page 19

reports 32:24          result 79:16,18          78:11 79:22 80:7    saw 41:7 42:14
  33:11 36:13,15         109:3                  80:19 83:19 86:2      44:19 65:17,23
  63:1 93:17 106:20    results 113:22           86:13 89:15,25        66:23
  109:18 112:6         return 69:1 71:2,6       90:19 93:16,21      saying 58:21 59:2
  116: 12                71:7,11 87:20          96:5,13 99:4          59:21 60:3,3,11
repository 117:24        99:15 104:21           101:3,17 103:17       85:21,23 87:10,11
represent 20:20        returned 66:13,17        104:17 106:11,22      87:12 95:11
  108:21 112:10          70:23 71:6 72:10       110:10 111:14         105:21
representations          99:9                   112:2 113:9 114:9   says 14:19 40:9,23
  117:3                returns 68:24            114:22 115:3,6,11     42:25 43:5,13,15
representative 1:5     reveals 43:1,14        risk 22:22 72:7         57:20,22 76:12
requested 31:14        review 30:17             81:9,12,14 97:16      79:15
  32: 16,18              32:17,23 33:11,15      104: 10,13, 14      scalp 43:1,6,14,14
rescue 16:14             38:25 91:10 117:1      113:2,5,6             43:17,25 44:15,15
reserve 6:16           reviewed 3:14          road 2:16               44:16
respect 94:19 98:8       23: 16,18,18,21      roam 23:20            scars 46:15
  102: 12                24:4 28:25 30:18     roberts 30:22         scene 65:21
respirator 49:13         30:25 32:16 35:9       37:18               schedule 3:24
respiratory 47:1         39:8 63:11 74:25     rodrigo 1:3 35:20       34:11,12,17,22,24
response 24:7 26:3       88:16 89:12 90:24    role 66:20,2 1        schizophrenia
  26:5 37:20             99:9 101:19            68:23 71:8 72:12      21:5
responsible 16:13      reviewing 49:9           72:16 83:14 86:6    school 10:5 15:22
responsiveness           90:24                  86:9,12,19 87:22      16:5
  6:17 19:14           reviews 88:10            99:23 100:4 101:8   science 52:15
restate 8:1            rhythm 97:24,25          104:14 114:20         100:6
restrained 72:24         98:5                   115: 17             science’s 3 1:23
  73:7                 richard 1:18           roman 48:4            sciences 3 1:13
restraint 23:1 37:2    riddle 10:3            route 76:4            scrantom 5:12
  69:8,19 70:9 71:1    right 7:4,7 8:20       rpr 2:21 118:16       screamed 67:23
  71:20,21 72:15,22      12:4,11,14 14:10     rule 20:16            screaming 66:16
  72:23 73:2,3           14:17 15:8 28:9      rules 5:20 12:13        67:4,6,9
  80:24 81:14,19,25      28:20 29:25 31:5       117:5               screams 67:24
  83:19,25 84:3,13       33:9,16,22 34:1,19   résumé 13:9           screen 75:13 76:20
  84:24 85:6,24          35:3,7,12,20 36:3              S             78:6,10,20,23 79:4
   86:5,9,19,21 87:4     37:6,21 40:11                                79:6,14,24,25 80:4
                                              s 6:2440:15,15
   87:8,22 88:5          41:19 44:9 47:12                              109:9,21 110:23
                                                55:3
   102:19 104:19         50:14 5 1:2,10,24                          screening 79:17
                                              s.a. 1:7
   105:7                 57:10,20 59:6                              screens 78:23
                                              safe 51:12,18,23
restrict 8 1:20          61:8 62:23 63:15                             79:12 80:10
                                              samples 52:9
restricted 17:6,9        64:6,15 67:7,21                            scroll 78:4
                                              sat 74:8 82:11 83:1
                         69:8 70:18 71:3        83:4
                                 Veritext Legal Solutions
 800,808.4958                                                               770.343.9696
       Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 52 of 59

                                    Lora Darrisaw M.D.
                                                 ,                          June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[se specifically]
   -
                                                                                 Page 20

se 76:3                  105 :22              signature 116:21       snipes 5:11 38:10
search 16:14           sentences 37:13           118: 15               38:11
seated 65:25 66:7      separate 43:7,11       signed 52:12           softly 68:4
  66:9,10                44:1,2 49:23         significance 47:16     solely 53:13,23
second 9:25 25:13        101:22                 63:6 68:21 69:1        63:2 114:21
  44:9,12 77:4         separated 43:8         significant 61:6         117:13 118:9
  113 :23              separately 43:12         64:18 68:18 69:8     solutions 117:8,15
seconds 68:9           separating 87:3           106:4               someone’s 68:23
  82: 12, 19,21          101: 18              Signs 67:2             somewhat 15:13
section 36:19 56:7     sepsis 80:13,15        similar 17:7             15:14 22:13
  56:8 61:5 93:9,19    serve 118:11           simple 109:5           soon 83:8
secured 40:11          serves 12:10           single 105:25          sooner 82:12,17
see 10:8 13:13         service 31:14,23       singling 105:3           82:19
  14:19 17:19,23         32:5                 sir 8:3,17,21 9:1,7    sorry 8:9 18:8,17
  18:6 46:25 48:21     services 30:6            9:11 10:18 13:5,8      29:11 38:6 39:20
  49:7 50:13 57:14       117: 16                 13:10 15:25 17:4      62:7 78:12 79:1
  57:15 58:2,3,3       set 12:13 83:7            17:19 21:11 28:18     97:2
  64:25 65:16 73:6     sets 34:17               28:22 29:18 33:13    sort 21:21 60:22
  78:21 79:8,10        settles 41:8             34:6,10 36:9,14      sounding 68:10
  88:11 92:1 103:25    seven 30:4               37:22 38:1,18        sounds 8:5 68:10
   108:14 109:7        share 34:3               39:12 42:23 46:19      68:11,15, 16, 17
   115 :25             she’d 47:13              46:22,24 48:3          90:20
seeing 61:20 76:14     ship 51:5                 51:11 54:3 61:14    southern 9:22
seen 45:21 46:1,6      ships 51:6                61:20,24 62:7,14    space 43:11
  49:5 53:14,23,24     shock 80:13               62:18 67:22 71:5    speak 37:23 38:2
  54:3,4,6,7 55:10     short 88:25               81:1 89:17,23         38:21 91:18 94:23
  56:12,14,17,23       shortly 25:7 65:24        97:5 107:9 112:4      95:25 96:6 97:20
  57:6,22,23 61:16     show 27:1 77:18           112:7               speakerphone
  61:17,21 92:12         94:9 108:20 109:4    sit 74:10,13,19          5:11
  98:9 101:2              109: 18                82:4 107:6          speaking 66:5,11
sees 110:8             showed 65:21 99:9      sits 22:16               106:23
selected 16:8             101:13 103:14       situation 19:22        specialist 27:20,25
self 40:4              showing 14:8              65:9                specializes 11:13
send 25:23 39:10         30:12 31:10 111:2    size 41:7 94:19        specific 8:23 22:16
  92:8                 shown 39:11 109:3         96:11                 79:20 91:15
sense 101:25              109: 13,16          skin 42:6,7,12,12        117: 18
   110: 15             shows 41:10 75:13         42:13,13 43:1,13    specifically 22:14
sent 30:21 39:1,1,5       109:5                  43: 14,19,19,21       33:12 40:21 44:8
  51:2                 side 43:10             slightly 114:22          44:11,21 57:24
sentence 37:13         sign 115:23            snellville 8:24          72:21 74:5 76:1
  42:25 43:4 105:19                                                    77:19 79:21 91:2

                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
    Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 53 of 59

                                     Lora Darrisaw M.D.
                                                 ,                           June 30, 2020
           Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[specifically system]
            -                                                                     Page 21

   117:4                  112:14 113:8           103:7                  49:16 60:14,24
 specify 49:24          statements 69:6        subject 54:21,22         61:5 77:2 90:2
 specimen 50:16         states 1:1 27:3        subjectivity 94:16       92:6 93:19 109:4
   109:20               stating 19:15          submitted 5:22           109:9
 specimens 79:3         stays 28:11              117:21,22            sunday 28:8
 spectrum 46:1          steven 54:12           subpoena 3:7           superficial 42:11
 spell 6:21             stood 87:18              18:13 24:17 26:4     superhuman
 spelling 48:14         stopped 25:19          subscapular 43:5         21:16
 sperry 33:15,18        stopping 63:10           43: 16,18            supervise 12:13
   33:24 54:10 112:2    stops 68:15            subset 96:11           supplied 25:3
   112:8,16             straddled 65:22        substance 48:19        sure 8:24 9:24
 sperry’s 24:5 34:3       73:6                 substances 113:23        10:12 11:13 18:3
 spoke 38:4             strength 21:17         substantial 45:21        22:23 25:6 59:17
 spoken 38:24           stressed 84:9            73:23 84:4 85:6        65:2 73:13,17,21
 spouse’s 9:2           strike 101:5             85:18,19,24 86:15      80:5 81:18 92:12
 sprouse 5:12           struggle 36:25         sudden 22:25             99:6 100:2 106:12
 st 23:24 35:11,18        58: 13, 14,17,23       36:25 63:7,9,12,16     110:2 113:20
   44:18                  59:13 64:17,22,22      63:18,20 69:11,13    surface 42:7
 stamped 77:22            64:23 65:5,7,10,11     70:23 72:7 76:3      surprise 94:11,14
 standard 23:25           65:15,17 66:13,20      81:10 82:1 83:23     surrounding
   55:15 76:9             66:25 67:7,11          84:11 88:497:8         58:12 64:21 68:22
 standards 24:4           69:14,16,17 70:1,5     97:16,19 98:2,12       83:11 98:16
   30:24                  70:6,15,16,16,20       98:23 102:13,14      survivable 52:3
 stapled 30:15,16         70:22 71:12,16,23      102:17 104:11,14       53:8
 start 9:19 100:1         72:8,9,18 81:10        105:5 112:17,21      survive 52:23
 started 65:18            83:24 84:12,12         113:2,5,7            survives 65:9
   66:25 67:7,7           86:4,7,18 87:21,23   suffered 59:5 60:6     suspects 17:17
   90:24                  88:499:3 102:18        80:23 107:14         suspicious 11:15
 state 9:5 15:7            103:1,4,8,11,15     suffering 8:14         sweating 21:18
    16:14 19:7 113:12      104:9,18,21 105:3   sufficient 87:24       swelling 48:25
    117:8 118:1            105:6 108:4 115:4     92:11                  49:6
 stated 68:21 118:3     student 9:22 10:3      suggest 33:7           swollen 49:1,15
 statement 5:22            15:18                 111:10               sworn 6:4
   24:6,7 66:7 71:10    studies 55:11          suggested 97:11        symptoms 19:4
    72:4 82:14 84:2,2     56:16 102:3,4,6      suicides 11:20           21:13 23:3
    84:9,10 85:2,15     study 102:7            suite 5:5              syndrome 18:24
    86:7,16,16 87:13    stuff 28:19 87:19      summarize 47:23        synovus 5:14
    88:7 98:19 99:2     subcontractor          summarized 48:7        sysco 10:1
    100:5 105:5,11,12      117:8,13 118:10     summary 4:3 24:5       system 46:18 47:1
    105:16,20,21,23     subcutaneous 42:4        28:19 29:3 30:24        106:5 109:6
    107:25 111:23         42:9,24 61:2           36:18 37:14 48:3

                                  Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
      Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 54 of 59

                                     Lora Darrisaw M.D.
                                                 ,                           June 30, 2020
           Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[t toxicity]
  -
                                                                                  Page 22

           t           temperature              110:15 116:18          114:6 117:18
                         19:10                thanks 39:23           times 7:16 8:6
 t 1:18 40:14,14
                       ten 111:20             thc 76:14                13:18 80:14 82:1
   55:3
                       tend 45:10             therapeutic 40:2         85:11 87:1 105:4
 tablet 56:14
                       terant 110:18            55:9                   105:10 111:20
 take 25:7,22 50:12
                       term 45:11 100:23      thereof 96:2           tissue 42:13 61:2
   56:13 78:3 88:24
                         115:8                  106:25                 103:7
   88:25 96:4 100:8
                       terminology 19:1       thing 10:1121:21       tissues 42:5
 taken 6:7,9 25:14
                         66:14 100:20           59:13 77:2 95:15     title 10:17,18 11:5
   42:15 77:5 89:2
                       terms 64:19 74:4         109:1                  54:17
   118:3
                         78:24 82:13 83:21    things 23:2 1 24:22    titled 24:6
 takes 28:1
                         104:10 106:15          25:2 26:14 27:13     today 7:4 8:15
 talk 13:15 32:12
                         114:18,24 115:9        28:3 29:12,13           17:23 24:23 25:3
   39:13 40:20 56:11
                         115:10,13 116:2        41:20 66:12 90:3       26:15 32:16,18
 talked 38:15,17,19
                         117:13 118:10          101: 18                34:9 61:25 88:11
   60:25 89:8 90:2
                       test 52:14 76:6,12     think 7:23 9:14          88:12 89:6 91:18
   102:24 112:18
                         110:8,8,11,16,18       14:23 17:820:9         93:13 107:6
   116:5
                         111:3                  26:18 33:14 60:21    told 21:3 59:13
 talking 18:11
                       tested 51:18 110:5       60:25 61:7 62:4         107:10
   66:24 76:22,23
                       testified 6:5 8:6        88:9,17 89:7 97:7    tom 33:12
   77:1 78:9 82:15
                         13:18,24 17:23         99:7,22 108:12,15    tomorrow 88:9
   83:2 84:21 95:10
                         92:24 93:23 96:18      108:24 109:1           93:13
   95:21,23 107:11
                         101:9                  111:8 112:20         top 48:10
 tape 40:11
                       testify 8:16,20          116: 17              totality 90:16
 tapered 67:24
                         17:9 93:16 97:13     thinking 100:18           102:2
   68:1,2
                         111:18 112:16        third 5:14 65:20       touched 113:9
 tapering 67:13
                       testimony 7:6,7        thought 8:8 35:13      toxic 51:955:5,10
 tarvin 23:25 24:3
                          17:5 34:9 59:8      thousands 52:5,8          56:21 97:21 98:5
 taught 82:4,8
                         97:7,13 105:2          52:18                toxicity 37:2,6
 technical 104:3
                       testing 110:4          three 30:664:4           49:18 52:13,19
 technically 114:5
                       tests 52:8 77:25         90:21 93:17             54:8,23 56:16
 techniques 33:4
                         78:16,18 109:22      time 28:21,22             57:2 58:6,9 59:1
 tecum 3:5 24:13
                          109:22                33:19,24 38:16,17       63:2 71:22,24
 teeth 45:8,21 46:1
                       tetrahydrocanna...       50:12,19,25 53:10       72:1,3,6,14 75:3,7
   46:4,7
                          109: 12               53:10,25 57:15          79:5 81:8 84:1
 telephone 89:8
                       text 56:6                58:15,19,19 61:23       85:1 87:15,17,24
 tell 6:13,20 11:11
                       textbook 56:3            65: 12, 12,18, 19       88:6 91:14 96:19
    16:12 19:3 22:1
                       thank 13:16 25:17        66:4 68:13,13           96:25 98:11,15,20
   27:4 30:1,13
                         28:23 32:22 48:13      74:8 75:11,19,20        98:24 103:18,24
    36:12 40:23 41:3
                         75:23 77:10 89:22      91:16,25 96:16          104:5,7,12 105:8
    51:7 56:6 57:11
                         95:15 100:17           106:3 107:11            107:24 108:3
    67:15 111:21
                                  Veritext Legal Solutions
 800.808.4958                                                                 770.343.9696
   Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 55 of 59

                                    Lora Darrisaw M.D.
                                                ,                           June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[toxicologist way]
            -                                                                    Page 23

toxicologist           tucker 5:12           unexpected 49:14         videos 24:8 64:3
  106:18 107:1         turn 32:14            unfortunately              64:13,13 73:4
toxicologists 55:7     two 10:23 36:13         35:3                     103:2
toxicology 32:5          36:14 37:13 43:7    united 1:1               videotapes 63:23
  49:22 50:4,14          63:1 93:7 109:20    university 9:5,23        view 93:294:12,21
  57:16 58:10 75:9       113 :20               10:3 15:7                100: 13
  76:10 78:16,21       tyler 30:22 31:5      university’s 10:25       viewed 108:5,5
  79:12 90:18 91:11      38:4 92:4           unlawful 113:22          violence 65:8
   101:8,12,20 102:4   type 10:4,10110:7     unnatural 11:19          violent 21:19
   102:7 103:19          110:11              uploaded 117:24          virtue 17:6
   106:7,13,20         types 11:22 19:9      upper 47:3,24            vitae 3:11 13:6
   109:18 110:6          49:7 79:21            48:7 73:16,24            14:9 24:24
trace 55:11            typewriting 118:4     urine 75:13,14           vocalization 68:1
tracy 2:21 118:16      typically 56:12,23      78:22,23 79:3,5,6        68:14
transcript 23:22                 u             79:8,11,14,24 80:3     vocalizing 68:6
  34:4,4 117:19                                80:9 109:9,21,25       voice 68:6
                       u 40:14
   118:3,4             unable 22:4
                                               110:3,18,23 111:3     ___________________
                                                                      vs 1:11
transcripts 117:19                             111:5                            w
                       unclear 7:25
   117:23                                    use 21:5 32:23
                       undergraduate                                 w 6:24
trauma 21:7                                    33:2,8 46:14
                         10:3 16:9                                   wait 7:9
treatment 75:25                                52:24 53:14,24
                       underlying 22:6                               waived 116:21
  76:2 79:17                                   54: 1, 14,18, 19,25   want 40:20 49:24
                         43:3 54:7 71:25
trial 7:7 8:4                                  55:17 66:10,14
                         71:25 72:4 104:5                              66:10 76:18 78:3
trials 7:19 13:24                              67:3 76:18 78:18
                       underneath 42:7                                 96:16 99:6,16
   17:12,15,22                                 94:3 96:1 98:2
                         42:12 43:23                                   101:17,22,22
trick 74:16,18                                 103:23 113:2,22
                       understand 7:24                                 106:11 110:2
trigger 99:14                                uses 53:2
                         15:6 29:10,15                                 113: 19
true 19:23 37:11                                         v           wanted 89:11
                         36:10 64:19 69:10
  38:22 45:12,23                                                       97:18 109:3
                         75:6,7 84:15,18      v 24:3
  46:4 52:24 54:2                             variety 11:22 49:7     war 16:25
                         85:4 86:15 93:24
  63:21 69:23 80:10
                         97:6,7 99:7,15,16      54:8                 waste 96:16
  82:1,2 117:20          99:21,22 101:18      various 49:7           watch 23:4
   118:4                                        103: 13              watched 63:23
                         101:21 105:1
truly 36:6 62:16         110:2 113:20         ventilator 49:13         64:12
truthfully 8:16,20                                                   way 24:16 29:14
                       understanding            73:19 74:3
try 7:10,13 101:17                            verbatim 117:11          44:19 52:17 56:5
                         21:8,22 57:17
trying 10:13 44:5                                                      69:12 70:8,13
                         97:12                veritext 117:8,15
  64:24 74:14,18                              vessels 49:2             82:10 83:21 86:17
                       understood 17:20
   89:13 95:17           28:13 58:22          video 61:17 65:4         87:10 93:2 101:21
   105:23 112:24                                65:18,21 66:4,6        106:12 111:24
                       undersurface
                         43:20                  73:6
                                 Veritext Legal Solutions
 800.808.4958                                                                770.343.9696
   Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 56 of 59

                                    Lora Darrisaw M.D.
                                                ,                           June 30, 2020
          Arreola, Rodrigo Vs. The Consolidated Government Of Columbus, Georgia
[we’ve zeros]
      -                                                                          Page 24

we’ve 6:15 21:3      witnesses 117:23        youngest 9:20
  62:25 102:24       word 63:6 66:10           10:2
  107:11 112:17        72:23 84:2 103:23             z
website 113:19         105:17,25 114:12      zeros 30:6
  114 :23            worded 83:22
wednesday 35:23      wording 83:22
week 15:16,17        worked 33:21
weeks 15:20 90:4     working 28:6
  90:4               works 9:24
weighed 74:7         world 16:25
weight 59:3 60:4     wound 105:13
  66:9 72:25 73:5,9 wreck 44:19
  73:11,15,23 74:23 wrists 103:7
  94:6,9, 10, 12,18  written 5:22
  95:4 96:3,4,8      wrong 90:19
went 15:23 28:24       111:11
  64:14              wrongdoing
wide 11:22             111:14
williams 2:21        wrote    84:18 85:4
  118: 16                       y
wisconsin 15:24      y 48:15
  15 :24,25          yeah 6:23 8:11
witness 8:7,9,11       15:20 18:19 21:1
  16:23 20:7,9,12      26:5,10 49:12
  21:11 22:21 23:13    50:1 59:18 67:4
  25:25 26:5 29:7      68:1,12,13 73:2
  29:10,18 38:6,8,11
                       79:23 81:5,6,8
  45:14,25 46:6,11     82:2 84:22 85:14
  47:15,22 48:3,6      86:14 94:8 95:2
  51:16 53:1,11        95:11,23 107:3
  55:23 59:21 60:9     108:24 110:7
  60:10 63:4 68:20   year 52:6,9,19
  69:10,25 70:12,20    53:14
  71:5 72:18 74:2    years 12:1 16:18
  74:16,23 76:3        90:2 1
  78:9,12 81:1,23    yelled 67:23
  82:7,23 83:21      yelling 66:16 67:4
  84:8,22,25 85:14     67:6,10,24 108:6
  86:4 87:2,6 88:2 1 yesterday 28:8
  88:23 89:1,23        32:17
  93:5 94:23 95:11

                                 Veritext Legal Solutions
 800.808.4958                                                               770.343.9696
Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 57 of 59




                                               Georgia          Code

                                     Title          9,    Chapter             11

                               Article          5,       Section          9—11—30




   (e)    Review          by witness;                changes;             signing.

   If    requested             by    the       deponent             or    a    party       before

   completion             of    the       deposition,                the       deponent          shall

   have    30       days       after       being          notified             by    the officer

   that    the       transcript                or    recording                is    available          in

   which       to    review          the       transcript                or    recording             and,       if

   there       are    changes             in    form or             substance,             to    sign       a

   statement          reciting             such          changes          and       the    reasons

   given       by    the       deponent             for making                them.       The    officer

   shall       indicate             in    the       certificate                prescribed             by

   paragraph          (1)       of       subsection             (f)       of       this    Code

   section          whether          any       review          was       requested          and,       if

   so,    shall       append             any changes                made       by    the deponent

   during       the       period          allowed.             If    the       deposition             is    not

   reviewed          and       signed          by    the witness                   within       30    days

   of    its    submission                to    him       or    her,          the    officer          shall

   sign    it       and    state          on    the       record          that       the    deposition

   was    not       reviewed             and    signed          by       the       deponent          within

   30    days.       The       deposition                may    then          be    used    as       fully

   as    though       signed             unless,          on    a motion             to    suppress

   under       paragraph             (4)       of    subsection                (d)    of    Code
Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 58 of 59




   Section       9—11—32,       the    court      holds    that   the    reasons

   given    for    the    refusal       to    sign      require   rejection       of

   the   deposition        in    whole       or   in    part.




   DISCLAIMER:           THE    FOREGOING         CIVIL    PROCEDURE      RULES

   ARE    PROVIDED       FOR    INFORMATIONAL            PURPOSES   ONLY.

   THE   ABOVE     RULES       ARE    CURRENT      AS    OF APRIL   1,

   2019.     PLEASE       REFER TO       THE APPLICABLE           STATE    RULES

   OF    CIVIL    PROCEDURE          FOR UP-TO-DATE         INFORMATION.
 Case 4:19-cv-00005-CDL Document 40 Filed 08/07/20 Page 59 of 59



              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the Court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (P11)   Physical transcripts and exhibits
                    .


are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions’
confidentiality and security policies and practices
should be directed to Veritext’s Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
